                  Case 20-11060-KBO                 Doc 49        Filed 05/14/20          Page 1 of 62



                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
______________________________________
                                          )
In re:                                    ) Chapter 15
                                          )
The Aldo Group Inc., et al.,              ) Case No. 20-11060 (KBO)
                                          )
       Debtors in Foreign Proceedings.    ) (Jointly Administered)
                                          )
_______________________________________ ) Related to Docket No. 44


                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1.    I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
      777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
      party to the above-captioned action.

2.    I caused to be served the following:

     a. “Notice of Recognition Hearing and Notice of Entry of Provisional Order [Hard Copy
        Version],” dated May 11, 2020, [related to Docket No. 44], (the “Hard Copy Notice),
        annexed hereto as Exhibit A, and

     b. “Notice of Recognition Hearing and Notice of Entry of Provisional Order [Email
        Version],” dated May 11, 2020, [related to Docket No. 44], the “Email Notice), annexed
        hereto as Exhibit B.

             i.    Hard Copy Notice, to be enclosed securely in separate postage pre-paid envelopes
                   and delivered via first class mail to those parties listed on the annexed Exhibit C,
                   on May 12, 2020,

            ii.    Email Notice, to be delivered via electronic mail to those parties listed on the
                   annexed Exhibit D, on May 12, 2020,




The Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer Identification Numbers or other
unique identifier are as follows: The Aldo Group Inc. (2186); Southwest Capital Holdings Inc. (8248); Aldo U.S. Inc. (6704);
Aldo Marketing LLC (1748); Aldo Shoes West Forty Second, LLC (2610); Aldo 1125 Third Ave. Corp. (2110); Aldo 5th Ave.
Inc. (2112); Aldo 250 West 125 Inc. (2324); and 1230 Avenue of the Americas LLC (6704). The Debtors’ principal offices are
located at 2300 rue Émile-Bélanger, Montréal, Canada H4R 3J4.
               Case 20-11060-KBO        Doc 49     Filed 05/14/20      Page 2 of 62




        iii.   Hard Copy Notice, to be enclosed securely in separate postage pre-paid envelope
               and delivered via first class mail to the following party: SDK Et Associes, 1751
               Rue Richardson, #2120, Montreal, QC H3K 1G6, Canada, on May 13, 2020,

        iv.    Email Notice, to be delivered via electronic mail to those parties listed on the
               annexed Exhibit E, on May 13, 2020, and

         v.    The Hard Copy Notice was delivered to 641 parties and the Email Notice was
               delivered to 23,918 parties, whose names and addresses are confidential and
               therefore not reflected.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                     /s/ Panagiota Manatakis
                                                                     Panagiota Manatakis

 Sworn to before me this
 13th day of May, 2020
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022
Case 20-11060-KBO   Doc 49   Filed 05/14/20   Page 3 of 62




                    EXHIBIT A
               Case 20-11060-KBO               Doc 49      Filed 05/14/20         Page 4 of 62




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            Chapter 15
In re
                                                            Case No. 20-11060 (KBO)
The Aldo Group Inc., et al.1

        Debtors in Foreign Proceedings.
                                                            (Jointly Administered)


                         NOTICE OF RECOGNITION HEARING AND
                        NOTICE OF ENTRY OF PROVISIONAL ORDER

PLEASE TAKE NOTICE OF THE FOLLOWING:

               On May 7, 2020, the above-captioned debtors (collectively, the “Debtors”) filed
petitions under the Companies’ Creditors Arrangement Act (the “CCAA”), in the Superior Court,
Commercial Division, in and for the Judicial District of Montreal, Canada (the “Canadian
Court”) to commence restructuring proceedings in Canada (the “CCAA Proceedings”). That
same day, the Canadian Court approved the initial order pursuant to the CCAA (the “Initial
Order”), which in part authorized The Aldo Group Inc. to act as foreign representative of the
Debtors (the “Foreign Representative”).

               On May 7, 2020, The Aldo Group Inc., in its capacity as the Canadian Court-
appointed and authorized Foreign Representative of the Debtors, filed petitions for recognition
under chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

               Contemporaneously with filing the petitions for recognition, the Foreign
Representative filed Verified Petition for (I) Recognition of Foreign Main Proceeding, (II)
Recognition of Foreign Representative, (III) Recognition of Initial Order and Amended Initial
Order, and (IV) Related Relief Under Chapter 15 of the Bankruptcy Code (D.I. 3) (the “Verified
Petition”) and the Motion of the Aldo Group Inc., as Foreign Representative of the Aldo Group
Inc. and Certain of its Affiliates, for an Order Granting Certain Provisional Relief (D.I. 8) (the
“Provisional Relief Motion”).

               On May 8, 2020, the Bankruptcy Court entered the Order Granting Provisional
Relief (D.I. 29) (the “Provisional Order”), which granted, on a provisional basis, recognition of
the CCAA Proceedings and gives effect in the United States to the Initial Order entered in the

1
        The Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer Identification
        Numbers or other unique identifier are as follows: The Aldo Group Inc. (2186); Southwest Capital
        Holdings Inc. (8248); Aldo U.S. Inc. (6704); Aldo Marketing LLC (1748); Aldo Shoes West Forty Second,
        LLC (2610); Aldo 1125 Third Ave. Corp. (2110); Aldo 5th Ave. Inc. (2112); Aldo 250 West 125 Inc.
        (2324); and 1230 Avenue of the Americas LLC (6704). The Debtors’ principal offices are located at 2300
        rue Émile-Bélanger, Montréal, Canada H4R 3J4.
              Case 20-11060-KBO          Doc 49       Filed 05/14/20    Page 5 of 62




CCAA Proceedings. The Provisional Order, by giving effect to the Initial Order, among other
things:

   •   authorizes the Foreign Representative to operate the Debtors’ businesses and administer
       the Debtors’ assets on a provisional basis;

   •   authorizes the Debtors to borrow up to CDN$5,000,000 under an interim financing
       facility;

   •   grants the Debtors’ lenders: (i) a charge against The Aldo Group Inc. and Aldo U.S.
       Inc.’s property for an aggregate amount of CDN$6,000,000 as security, and (ii) certain
       protections afforded by the Bankruptcy Code;

   •   imposes a stay with respect to claims or actions against the Debtors’ sole director and
       officers in connection with their respective positions at the Debtor(s);

   •   prohibits contract and lease counterparties from terminating their contracts or agreements
       with the Debtors solely because of the Debtors’ bankruptcy;

   •   grants the Debtors authority to disclaim or resiliate (i.e., cancel) leases and contracts,
       subject to the notice procedures and other requirements of the CCAA; and

   •   prevents parties from taking actions against the Debtors and their assets.

The Provisional Order also conditionally recognized, subject to the Canadian Court’s approval,
on a provisional basis, the anticipated amended initial order (the “Proposed Amended Initial
Order”) that will supplement the Initial Order by, among other things:

   •   authorizing the Debtors to borrow up to a total of USD$60,000,000 (inclusive of the
       initial CDN$5,000,000 approved in the Initial Order);

   •   increasing the amounts of the charges granted to the Debtors’ lenders; and

   •   authorizing the Debtors to pay rent twice-monthly, and liquidate inventory, furniture,
       fixtures and equipment and manage related landlord issues pursuant to certain sale
       guidelines.

               Responses or objections to recognition of the CCAA Proceedings as foreign main
proceedings or foreign nonmain proceedings, or the Verified Petition and the relief requested
therein must (i) be in writing, (ii) detail the factual and legal basis for the response or objection,
(iii) comply with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), and (iv) be filed with the Office of the Clerk of the Court, 824 N.
Market Street, Third Floor, Wilmington, Delaware 19801, and served upon the following so as
to be received at least seven days prior to the Recognition Hearing: (a) counsel for the
Foreign Representative (i) Hogan Lovells US LLP, 390 Madison Ave., New York, New York


                                                  2
              Case 20-11060-KBO          Doc 49       Filed 05/14/20   Page 6 of 62




10017, Attention: Peter A. Ivanick (peter.ivanick@hoganlovells.com) and Alex M. Sher
(alex.sher@hoganlovells.com), and (ii) Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market
St., 16th Floor, P.O. Box 1347, Wilmington, Delaware 19801, Attention: Eric D. Schwartz
(eschwartz@mnat.com) and Matthew B. Harvey (mharvey@mnat.com); and (b) counsel for the
National Bank of Canada: (i) Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
Attention: Chad J. Husnick, P.C. and Michelle Kilkenney P.C., (ii) Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York, 10022, Attention: Aparna Yenamandra, and (iii)
Stikeman Elliott LLP, 1155 René-Lévesque Blvd. West, 41st Floor, Montréal (Québec) Canada
H3B 3V2, Attention: Howard J. Rosenoff and Guy P. Martel.

                The Bankruptcy Court has scheduled a hearing on June 5, 2020 at 1:30 p.m.
(prevailing Eastern time) to consider recognition of the CCAA Proceedings as foreign main
proceedings, or, in the alternative, foreign nonmain proceedings, on a final basis and certain
related relief (the “Recognition Hearing”). All parties wishing to appear at the Recognition
Hearing by telephone must, in accordance with the Instructions for Telephonic Appearances
Effective April 5, 2005, revised May 11, 2018, contact CourtCall via telephone (for callers calling
from within the United States of America: 866-582-6878; for callers calling from outside of the
United States of America: 310-743-1886) or facsimile (for parties sending facsimiles from within
the United States of America: 866-533-2946; for parties sending facsimiles from outside of the
United States of America: 310-743-1850) by no later than noon (prevailing Eastern Time)
one business day prior to the Recognition Hearing to register their telephonic appearances.
At the same time, you must notify the counsel listed above of your intent to appear by telephone
at the Recognition Hearing.

               The Recognition Hearing may be adjourned from time to time without further
notice other than a notice on the docket in these cases or an announcement in open court of the
adjourned date or dates of any adjourned hearing.

          PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSE OR
OBJECTION IS TIMELY FILED OR SERVED AS PROVIDED ABOVE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED BY THE
FOREIGN REPRESENTATIVE WITHOUT FURTHER NOTICE OR HEARING.

              The Foreign Representative does not currently intend to conduct a claims process
in these chapter 15 cases. To the extent there is a claims process established in the CCAA
Proceedings, parties are directed to the CCAA Proceedings, Court File No. 500-11-058644-200.
Accordingly, there is no need to file proofs of claim in these chapter 15 cases. Parties are
directed to the CCAA Proceedings at www.ey.com/ca/aldo for information on filing proofs
of claim.

               Copies of the Verified Petition (D.I. 3), the Provisional Relief Motion (D.I. 8), the
Provisional Order (D.I. 29), the Initial Order (D.I. 4, Ex. 1) and the Proposed Amended Initial
Order (D.I. 4, Ex. 10), and other documents filed in these chapter 15 cases are available and may
be examined by interested parties: (i) free of charge at the webpage maintained by the Foreign
Representative’s noticing agent https://dm.epiq11.com/aldo with respect to the chapter 15 cases
and www.ey.com/ca/aldo (for the CCAA Proceedings) or (ii) downloaded from the Court’s



                                                  3
             Case 20-11060-KBO        Doc 49       Filed 05/14/20   Page 7 of 62




electronic docket at www.deb.uscourts.gov. Please note that prior registration with the PACER
service center and payment of a fee may be required to access such documents. Parties in
interest may sign up for a PACER account by visiting the PACER website at
pacer.psc.uscourts.gov or by calling (800) 676-6856.

Dated: May 11, 2020
       Wilmington, Delaware

                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Eric D. Schwartz
                                          Eric D. Schwartz (No. 3134)
                                          Matthew B. Harvey (No. 5186)
                                          Paige N. Topper (No. 6470)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899-1347
                                          Telephone: (302) 658-9200
                                          Facsimile: (302) 658-3989
                                          eschwartz@mnat.com
                                          mharvey@mnat.com
                                          ptopper@mnat.com

                                          -and-

                                          Peter A. Ivanick
                                          Lynn Holbert
                                          Alex M. Sher
                                          HOGAN LOVELLS US LLP
                                          390 Madison Ave.
                                          New York, NY 10017
                                          Telephone: (212) 918-3000
                                          Facsimile: (212) 918-3100
                                          peter.ivanick@hoganlovells.com
                                          lynn.holbert@hoganlovells.com
                                          alex.sher@hoganlovells.com

                                          Attorneys for the Foreign Representative




                                               4
Case 20-11060-KBO   Doc 49   Filed 05/14/20   Page 8 of 62




                    EXHIBIT B
               Case 20-11060-KBO              Doc 49       Filed 05/14/20         Page 9 of 62




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            Chapter 15
In re
                                                            Case No. 20-11060 (KBO)
The Aldo Group Inc., et al.1

        Debtors in Foreign Proceedings.
                                                            (Jointly Administered)


                         NOTICE OF RECOGNITION HEARING AND
                        NOTICE OF ENTRY OF PROVISIONAL ORDER

PLEASE TAKE NOTICE OF THE FOLLOWING:

               On May 7, 2020, the above-captioned debtors (collectively, the “Debtors”) filed
petitions under the Companies’ Creditors Arrangement Act (the “CCAA”), in the Superior Court,
Commercial Division, in and for the Judicial District of Montreal, Canada (the “Canadian
Court”) to commence restructuring proceedings in Canada (the “CCAA Proceedings”). That
same day, the Canadian Court approved the initial order pursuant to the CCAA (the “Initial
Order”), which in part authorized The Aldo Group Inc. to act as foreign representative of the
Debtors (the “Foreign Representative”).

               On May 7, 2020, The Aldo Group Inc., in its capacity as the Canadian Court-
appointed and authorized Foreign Representative of the Debtors, filed petitions for recognition
under chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

               Contemporaneously with filing the petitions for recognition, the Foreign
Representative filed Verified Petition for (I) Recognition of Foreign Main Proceeding, (II)
Recognition of Foreign Representative, (III) Recognition of Initial Order and Amended Initial
Order, and (IV) Related Relief Under Chapter 15 of the Bankruptcy Code (D.I. 3) (the “Verified
Petition”) and the Motion of the Aldo Group Inc., as Foreign Representative of the Aldo Group
Inc. and Certain of its Affiliates, for an Order Granting Certain Provisional Relief (D.I. 8) (the
“Provisional Relief Motion”).

               On May 8, 2020, the Bankruptcy Court entered the Order Granting Provisional
Relief (D.I. 29) (the “Provisional Order”), which granted, on a provisional basis, recognition of
the CCAA Proceedings and gives effect in the United States to the Initial Order entered in the

1
        The Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer Identification
        Numbers or other unique identifier are as follows: The Aldo Group Inc. (2186); Southwest Capital
        Holdings Inc. (8248); Aldo U.S. Inc. (6704); Aldo Marketing LLC (1748); Aldo Shoes West Forty Second,
        LLC (2610); Aldo 1125 Third Ave. Corp. (2110); Aldo 5th Ave. Inc. (2112); Aldo 250 West 125 Inc.
        (2324); and 1230 Avenue of the Americas LLC (6704). The Debtors’ principal offices are located at 2300
        rue Émile-Bélanger, Montréal, Canada H4R 3J4.
             Case 20-11060-KBO           Doc 49       Filed 05/14/20   Page 10 of 62




CCAA Proceedings. The Provisional Order, by giving effect to the Initial Order, among other
things:

   •   authorizes the Foreign Representative to operate the Debtors’ businesses and administer
       the Debtors’ assets on a provisional basis;

   •   authorizes the Debtors to borrow up to CDN$5,000,000 under an interim financing
       facility;

   •   grants the Debtors’ lenders: (i) a charge against The Aldo Group Inc. and Aldo U.S.
       Inc.’s property for an aggregate amount of CDN$6,000,000 as security, and (ii) certain
       protections afforded by the Bankruptcy Code;

   •   imposes a stay with respect to claims or actions against the Debtors’ sole director and
       officers in connection with their respective positions at the Debtor(s);

   •   prohibits contract and lease counterparties from terminating their contracts or agreements
       with the Debtors solely because of the Debtors’ bankruptcy;

   •   grants the Debtors authority to disclaim or resiliate (i.e., cancel) leases and contracts,
       subject to the notice procedures and other requirements of the CCAA; and

   •   prevents parties from taking actions against the Debtors and their assets.

              The Provisional Order also conditionally recognized, subject to the Canadian
Court’s approval, on a provisional basis, the anticipated amended initial order (the “Proposed
Amended Initial Order”) that will supplement the Initial Order by, among other things:

   •   authorizing the Debtors to borrow up to a total of USD$60,000,000 (inclusive of the
       initial CDN$5,000,000 approved in the Initial Order);

   •   increasing the amounts of the charges granted to the Debtors’ lenders; and

   •   authorizing the Debtors to pay rent twice-monthly, and liquidate inventory, furniture,
       fixtures and equipment and manage related landlord issues pursuant to certain sale
       guidelines.

               Responses or objections to recognition of the CCAA Proceedings as foreign main
proceedings or foreign nonmain proceedings, or the Verified Petition and the relief requested
therein must (i) be in writing, (ii) detail the factual and legal basis for the response or objection,
(iii) comply with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), and (iv) be filed with the Office of the Clerk of the Court, 824 N.
Market Street, Third Floor, Wilmington, Delaware 19801, and served upon the following so as
to be received at least seven days prior to the Recognition Hearing: (a) counsel for the
Foreign Representative (i) Hogan Lovells US LLP, 390 Madison Ave., New York, New York


                                                  2
             Case 20-11060-KBO         Doc 49       Filed 05/14/20   Page 11 of 62




10017, Attention: Peter A. Ivanick (peter.ivanick@hoganlovells.com) and Alex M. Sher
(alex.sher@hoganlovells.com), and (ii) Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market
St., 16th Floor, P.O. Box 1347, Wilmington, Delaware 19801, Attention: Eric D. Schwartz
(eschwartz@mnat.com) and Matthew B. Harvey (mharvey@mnat.com); and (b) counsel for the
National Bank of Canada: (i) Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
Attention: Chad J. Husnick, P.C. and Michelle Kilkenney P.C., (ii) Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York, 10022, Attention: Aparna Yenamandra, and (iii)
Stikeman Elliott LLP, 1155 René-Lévesque Blvd. West, 41st Floor, Montréal (Québec) Canada
H3B 3V2, Attention: Howard J. Rosenoff and Guy P. Martel.

                The Bankruptcy Court has scheduled a hearing on June 5, 2020 at 1:30 p.m.
(prevailing Eastern time) to consider recognition of the CCAA Proceedings as foreign main
proceedings, or, in the alternative, foreign nonmain proceedings, on a final basis and certain
related relief (the “Recognition Hearing”). All parties wishing to appear at the Recognition
Hearing by telephone must, in accordance with the Instructions for Telephonic Appearances
Effective April 5, 2005, revised May 11, 2018, contact CourtCall via telephone (for callers calling
from within the United States of America: 866-582-6878; for callers calling from outside of the
United States of America: 310-743-1886) or facsimile (for parties sending facsimiles from within
the United States of America: 866-533-2946; for parties sending facsimiles from outside of the
United States of America: 310-743-1850) by no later than noon (prevailing Eastern Time)
one business day prior to the Recognition Hearing to register their telephonic appearances.
At the same time, you must notify the counsel listed above of your intent to appear by telephone
at the Recognition Hearing.

               The Recognition Hearing may be adjourned from time to time without further
notice other than a notice on the docket in these cases or an announcement in open court of the
adjourned date or dates of any adjourned hearing.

          PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSE OR
OBJECTION IS TIMELY FILED OR SERVED AS PROVIDED ABOVE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED BY THE
FOREIGN REPRESENTATIVE WITHOUT FURTHER NOTICE OR HEARING.

              The Foreign Representative does not currently intend to conduct a claims process
in these chapter 15 cases. To the extent there is a claims process established in the CCAA
Proceedings, parties are directed to the CCAA Proceedings, Court File No. 500-11-058644-200.
Accordingly, there is no need to file proofs of claim in these chapter 15 cases. Parties are
directed to the CCAA Proceedings at www.ey.com/ca/aldo for information on filing proofs
of claim.




                                                3
             Case 20-11060-KBO          Doc 49       Filed 05/14/20   Page 12 of 62




               Copies of the Verified Petition, the Provisional Relief Motion, the Provisional
Order, the Initial Order and the Proposed Amended Initial Order are available and may be
examined by interested parties by following the links below:

   •   Verified Petition (D.I. 3);

   •   Provisional Relief Motion (D.I. 8);

   •   Provisional Order (D.I. 29);

   •   Initial Order (D.I. 4, Ex. 1); and

   •   Proposed Amended Initial Order (D.I. 4, Ex. 10).

               Other documents filed in these chapter 15 cases are available and may be
examined by interested parties: (i) free of charge at the webpage maintained by the Foreign
Representative’s noticing agent https://dm.epiq11.com/aldo with respect to the chapter 15 cases
and www.ey.com/ca/aldo (for the CCAA Proceedings) or (ii) downloaded from the Court’s
electronic docket at www.deb.uscourts.gov. Please note that prior registration with the PACER
service center and payment of a fee may be required to access such documents. Parties in
interest may sign up for a PACER account by visiting the PACER website at
pacer.psc.uscourts.gov or by calling (800) 676-6856.




                           [Remainder of page intentionally left blank]




                                                 4
           Case 20-11060-KBO   Doc 49       Filed 05/14/20   Page 13 of 62




Dated: May 11, 2020
       Wilmington, Delaware

                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                   /s/ Eric D. Schwartz
                                   Eric D. Schwartz (No. 3134)
                                   Matthew B. Harvey (No. 5186)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street
                                   P.O. Box 1347
                                   Wilmington, DE 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   eschwartz@mnat.com
                                   mharvey@mnat.com
                                   ptopper@mnat.com

                                   -and-

                                   Peter A. Ivanick
                                   Lynn Holbert
                                   Alex M. Sher
                                   HOGAN LOVELLS US LLP
                                   390 Madison Ave.
                                   New York, NY 10017
                                   Telephone: (212) 918-3000
                                   Facsimile: (212) 918-3100
                                   peter.ivanick@hoganlovells.com
                                   lynn.holbert@hoganlovells.com
                                   alex.sher@hoganlovells.com

                                   Attorneys for the Foreign Representative




                                        5
Case 20-11060-KBO   Doc 49   Filed 05/14/20   Page 14 of 62




                    EXHIBIT C
                                                 The Aldo Group
                           Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                  Service List
                                                                              Page 15 of 62

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION P.O. BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                       PHILADELPHIA PA 19104-5016
NATIONAL BANK OF CANADA                600 DE LA GAUCHETIERE STREET WEST, 4TH FLOOR MONTREAL H3B 4L2 QUEBEC




                                Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
                                                The Aldo Group
                          Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                 Service List
                                                                               Page 16 of 62

Claim Name                            Address Information
10079413 CANADA INC                   5715 RUE CLARK MONTREAL QC H2T 2V5 CANADA
163308 CANADA INC                     66 BALLANTYNE N MONTREAL QC H4X 2B8 CANADA
2810 NEWPORT CENTRE LLC               867545 RELIABLE PKY CHICAGO IL 60686
40601 KENTUCKY STATE TREASURER        1050 US HWY 127 S, 100 FRANKFORT KY 40601
407 EXPRESS TOLL ROUTE                6300 STEELES AVE W WOODBRIDGE ON L4H 1J1 CANADA
429 441 86TH STREET LLC               500 5TH AVE, FL 54 NEW YORK NY 10110
4821 THE RETAIL PROPERTY TRUST        CHICAGO IL 60677
5060 MONTCLAIR PLAZA LANE OWNER LLC   5060 MONTCLAIR PLAZA LANE PASADENA CA 91110
5616 BAY STREET INVESTORS LLC         5616 BAY STREET LOS ANGELES CA 90074
603 FIFTH AVENUE LLC                  30 E 60TH ST, RM 606 NEW YORK NY 10022
7623 SA GALLEIRA IV LP                1481 PAYSPHERE CIR CHICAGO IL 60674
7891881 CANADA INC                    53 LOMBARDY BAIE D'URFE QC H9C 3K9 CANADA
8544 FLORIDA MALL ASSOC LTD           P.O. BOX 406360 ATLANTA GA 30384
9132 1604 QUEBEC INC STICKY MEDIA     1600 CROIS CLAIRE LACHINE QC H8S 1A2 CANADA
A25 LE LIEN INTELLIGENT               6801 BLVD LEVESQUE E LAVAL QC H7A 0E1 CANADA
ABINGTON TOWNSHIP FIRE MARSHALS       1176 OLD YORK RD ABINGTON PA 19001
ABINGTON TOWNSHIP TREASURER           1176 OLD YORK RD ABINGTON PA 19001
ABSOLUTE LIMOUSINES                   2555 BLVD. COTE-VERTU OUEST STE 217 SAINT LAURENT QC H4L 4V7 CANADA
ACCERTIFY INC                         25895 NETWORK PL CHICAGO IL 60673
ACCOUNTEMPS                           181 BAY ST, TORONTO ON M5W 5M5 CANADA
ACHIEVERS                             190 LIBERTY ST, SUITE 100 TORONTO ON M6K 3L5 CANADA
ADAM STEIN PHOTOGRAPHY                60 EASTBOURNE AVE BEACONSFIELD QC H9W 5G9 CANADA
ADDMOREGROUP                          123 SHEPPARD AVE E TORONTO ON M2N 3A5 CANADA
ADIDAS INTERNATIONAL MARKETING BV     HOOGOORDDREEF 9A AMSTERDAM 1101 NETHERLANDS
AERO RUBBER COMPANY INC               8100 W 185TH ST TINLEY PARK IL 60487
AGENCE DU REVENU DU CANADA            4695, BOUL. DE SHAWINIGAN-SUD SHAWINIGAN QC G9P 5H9 CANADA
AGENCE DU REVENU DU QUEBEC            1600 RENE LEVESQUE W, FL 3 MONTREAL QC H3H 2V2 CANADA
AGENCE FARFALLE (AGATA S. GIUSTI)     429 RUE MELROSE VERDUN QC H4H 1T2 CANADA
AGENCE QUEBEC PLUS                    101 ABENAQUIS, SUITE 201 SHERBROOKE QC J1H 4M2 CANADA
AIMIA US INC                          100 NORTH SIXTH STREET, SUITE 650C MINNEAPOLIS MN 55486
ALABAMA STATE DEPARTMENT OF REVENUE   PO BOX 2401 MONTGOMERY AL 36140-0001
ALDO GROUP INC.                       2300 EMILE BELANGER ST-LAURENT QC H4R3J4 CANADA
ALDO GROUP INTERNATIONAL AG           SCHOCHENMUHLESTRASSE 6 BAAR 6340 SWITZERLAND
ALDO MARKETING LLC                    2301 EMILE BELANGER ST-LAURENT QC H4R3J5 CANADA
ALDO SHOES IRELAND LIMITED            2300 EMILE BELANGER ST-LAURENT QC H4R3J4 CANADA
ALESSANDRA MCGOVERN                   746 AVE AMPERE, APP 6 LAVAL QC H7N 6G7 CANADA
ALEXANDRE ROYAL GILBERT               825 BLOOMFIELD AVE OUTREMONT QC H2V 3S5 CANADA
ALL STATES                            PO BOX 93717 LAS VEGAS NV 89193
ALLEGHENY POWER                       800 CABIN HILL DR GREENSBURG PA 15601
ALLIANT ENERGY                        200 1ST ST SE CEDAR RAPIDS IA 52406
AMAZON FULLFILLMENT SERVICES INC      410 TERRY AVE N SEATTLE WA 98124-5694
AMBULANCE ST JEAN ST JOHN AMBULANCE   110 BOUL CREMAZIE O, RM 10 MONTREAL ON H2P 1B9 CANADA
AMELIE HAECK                          935 BLVD ST JOSEPH E MONTREAL QC H2J 1K7 CANADA
AMEREN                                PO BOX 66301 SAINT LOUIS MO 63166
AMERICAN REGISTRY FOR INTERNET NUMB   PO BOX 232290 BALTIMORE MD 21275
AMERICAN WHOLESALE LIGHTING AWL       1725 RUTAN DR LIVERMORE CA 94551
AMEX                                  2225 SHEPPARD AVE. E TORONTO ON M2J 5C2 CANADA
ANALYTICS8                            150 N MICHIGAN AVE, SUITE 1580 CHICAGO IL 60601
ANDREA MAMBRO                         2083 RUE DE LA GIRONDE LAVAL QC H7K 3N2 CANADA



Epiq Corporate Restructuring, LLC                                                                     Page 1 OF 27
                                                 The Aldo Group
                           Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                  Service List
                                                                                 Page 17 of 62

Claim Name                             Address Information
ANDREA RUBIN                           1160 VAN HORNE, 203 MONTREAL QC H2V 1K2 CANADA
ANNAPOLIS MALL OWNER LLC               2405 YORK ROAD SUITE 201 LOS ANGELES CA 90074
ANTHONY AMIEL                          2025 RUE CUNARD LAVAL QC H7S 2N1 CANADA
ANTIFLAMME PURAFILTRE                  11885 ADOLPHE-CARON MONTREAL QC H1E 6J8 CANADA
AON REED STENHOUSE INC                 700 RUE DE LA GAUCHETIERE, RM 1800 MONTREAL QC H3B 0A4 CANADA
AR OCSE CLEARING HOUSE                 1515 BUILDING, 1515 W 7TH ST, STE 700 LITTLE ROCK AR 72203
ARBRASKA EVENEMENTS INC                7385 AVE PAPINEAU MONTREAL QC H2E 2G7 CANADA
ARIZONA DEPARTMENT OF REVENUE          1600 W MONROE PHOENIX AZ 85007
ARKANSAS DEPARTMENT OF FINANCE AND     1401 W CAPITAL AVE, RM 325 LITTLE ROCK AR 72201
ADMIN
ASSOCIATION DES MARCHANDS              1075 BLVD FIRESTONE JOLIETTE QC J6E 6X6 CANADA
ASTRAL MEDIA AFFICHAGE S.E.C.          1800 AVENUE MCGILL COLLEGE MONTREAL QC H3A 3J6 CANADA
AT&T                                   PO BOX 5083 CAROL STREAM IL 60197
ATLANTIC CITY ELECTRIC                 PO BOX 13610 PHILADELPHIA PA 19101
AUGUSTIN MARTIN DE BAUDINIERE          5184 RUE FABRE MONTREAL QC H2J 3W5 CANADA
AUTORIDAD DE ACUEDUCTOS Y              PO BOX 70101 SAN JUAN PR 00936-8101
AUTORIDAD DE ENERGIA ELECTRICA         PO BOX 363508 SAN JUAN PR 00936-3508
AVENUE MALL LLC                        867550 RELIABLE PKWY CHICAGO IL 60686
AVIATION OLYMBEC INC                   333 DECARIE MONTREAL QC H4N 3M9 CANADA
B C HYDRO                              PO BOX 9501 VANCOUVER BC V6B 4N1 CANADA
B2A SERVICE INC                        986 RUE AUCLAIR LAVAL QC H7E 2W1 CANADA
BAGEL SEPT INC                         821 TECUMSEH MONTREAL QC H9R 4X8 CANADA
BALTIMORE COUNTY                       400 WASHINGTON AVE, RM 152 TOWSON MD 21204
BALTIMORE COUNTY MARYLAND              400 WASHINGTON AVENUE BALTO MD 21264-4076
BAM PRODUCTIONS INC                    96A AV LAURIER O MONTREAL QC H2T 2N4 CANADA
BANK OF MONTREAL                       2856 DE SALABERRY MONTREAL QC H2M 1L3 CANADA
BANK OF MONTREAL                       129 RUE SAINT JACQUES, FLOOR 11 MONTREAL QC H2Y 1L6 CANADA
BANQUE NATIONALE                       206 BOULEVARD CURE LABELLE SAINTE THERESE QC J7E 2X7 CANADA
BANQUE ROYALE DU CANADA                12675 SHERBROOKE EST MONTREAL QC H1A 3W7 CANADA
BANQUE ROYALE DU CANADA                26 WESTMINSTER AVE N MONTREAL WEST QC H4X 1Z2 CANADA
BARACCO (ADA) (CALIFORNIA)             468 N. CAMDEN DRIVE SUITE 238 BERVERLY HILLS CA 90210
BARTON CREEK SQUARE                    2901 CAPITAL OF TEXAS HWY AUSTIN TX 78746
BASIS RESEARCH LTD                     74 MARGARET ST LONDON W1W 8SU UNITED KINGDOM
BAY STATE GAS                          PO BOX 742514 CINCINNATI KY 45274
BAYSHORE TOWN CENTER RET               PO BOX 208261 NEW YORK NY 10008
BCWSA                                  PO BOX 3333 HARLEYSVILLE PA 19438
BD GOLANT AND F GOLANT FARAH GOLANT    29 BAALBEC RD LONDON N5 1QN UNITED KINGDOM
BEACHWOOD PLACE MALL LLC               26300 CEDAR RD BEACHWOOD OH 44122
BELL ALIANT REGIONAL                   519 WESTMORLAND RD LEVEL 1 SAINT JOHN NB E2L 4K2 CANADA
BELL CANADA                            1 CARREFOUR ALEXANDRE GRAHAM BELL, AILE E3 VERDU QC H3E 3B3 CANADA
BELL CANADA DON MILLS                  44 CLOCK TOWER RD M3 DON MILLS ON M3C 0C8 CANADA
BELL CANADA MISSISSAUGA                5115 CREEKBANK RD MISSISSAUGA ON L4W 5R1 CANADA
BELL MEDIA INC (CANADA)                1800 AVE MCGILL COLLEGE, SUITE 1600 MONTREAL QC H3A 3J6 CANADA
BELL MOBILITE                          200 BOUL BOUCHARD MONTREAL QC H9S 5X5 CANADA
BELLWETHER PROPERTIES OF FLORIDA       FILE 50184 LOS ANGELES CA 90803
BENTALL KENNEDY CANADA LP              600 DE MAISONNEUVE W, # 510 MONTREAL QC H3A 3J2 CANADA
BERKEIMER                              50 N 7H ST BANGOR PA 18013
BERKSHIRE LANDING NEW COMMUNITY        CINCINNATI OH 45264
BERKSHIRE LANDING NEW COMMUNITY AUTH   PO BOX 645492 CINCINNATI OH 45264-5492



Epiq Corporate Restructuring, LLC                                                                       Page 2 OF 27
                                                   The Aldo Group
                           Case 20-11060-KBO       Doc 49 Filed 05/14/20
                                                    Service List
                                                                                   Page 18 of 62

Claim Name                               Address Information
BGE                                      P.O. BOX 1475 PHILADELPHIA PA 19101
BHLG, LLC                                12 CHRISTOPHER WAY, SUITE 102 EATONTOWN NJ 07724-3331
BIANCA RUFIANGE                          725 31IEME AVE, SUITE 107 LACHINE QC H8S 4A2 CANADA
BIP                                      1 PLACE VILLE MARIE, SUITE 2901 MONTREAL QC H3B 0E9 CANADA
BIS CONSULTING SC INC                    1413 GLENBURNIE RD MISSISSAUGA ON L5G 3C7 CANADA
BLACK HILLS ENERGY                       PO BOX 6001 RAPID CITY SD 57709
BLATTEIS REALTY CO INC                   44 MONTGOMERY ST, # 1288 SAN FRANCISCO CA 94104
BLOC TALENT AGENCY                       630 9TH AVE NEW YORK NY 10036
BLUE WATER POWER                         855 CONFEDERATION ST, SARNIA ON N7T 7L6 CANADA
BLUEBONNET ELECTRIC COOPERATIVE INC      PO BOX 240 GIDDINGS TX 78942
BMO NESBITT BURNS                        1501 AVE MCGILL COLLEGE, RM 3200 MONTREAL QC H3A 3M8 CANADA
BOISE TOWNE SQUARE                       350 N MILWAUKEE ST MINNEAPOLIS MN 55486
BOND SCHOENECK AND KING PLLC             40 FOUNTAIN PL, RM 600 BUFFALO NY 14202
BOROUGH OF PARAMUS                       1 JOCKISH SQ PARAMUS NJ 07652
BOSTON PROPERTIES LP                     800 BOYLSTON STREET, HE PRUDENTIAL CENTER BOSTON MA 02241
BOUCHAIB EL MANSOURI                     3480 JEAN PAUL SARTRE MONTREAL QC H7P 0B9 CANADA
BOX ARTIST MANAGEMENT                    370 BEDFORD AVE, SUITE 9 BROOKLYN NY 11249
BRAINTREE ELECTRIC LIGHT DEPARTMENT      150 POTTER RD BRAINTREE MA 02184-1364
BRAM SERVICES ROBIN BROPHY               2206 HAMPTON AVE MONTREAL QC H4R 3J4 CANADA
BRANDED CITIES                           250 YONGE ST, SUITE 1901 TORONTO ON M5B 2L7 CANADA
BRANTFORD POWER INC                      220 COLBORNE ST BRANTFORD ON N3T 1L8 CANADA
BRASK ENTREPRISES                        PO BOX 800335 HOUSTON TX 77280
BREA MALL                                1065 BREA MALL BREA CA 92821
BRETZELS COLOSSAL                        4875 PANNETON LAVAL QC H7R 6H1 CANADA
BRIDGEWATER TOWNSHIP                     100 COMMONS WAY BRIDGEWATER NJ 08807
BRIGHTEDGE TECHNOLOGIES, INC.            989 E. HILLSDALE BLVD., SUITE 300 FOSTER CA 94404-4260
BROWARD COUNTY REVENUE COLLECTOR         115 S ANDREWS AVE FORT LAUDERDALE FL 33301
BROWARD MALL LLC                         FILE 51066 LOS ANGELES CA 90074
BUREAU DES INFRACTIONS ET AMENDES        1 RUE NOTRE DAME E, RM 1 MONTREAL QC H2Y 1B6 CANADA
BURLINGTON HYDRO                         1340 BRANT ST BURLINGTON ON L7R 3Z7 CANADA
BUSINESS ENTITY DATA B V                 BERNHARDPLEIN 200 NETHERLAND 1097 JB NETHERLANDS
CA WORKERS COMP - NEW FOUNDLAND          & LABRADOR 148 FOREST RD ST. JOHN'S NL A1A 1E6 CANADA
CA WORKERS COMP - PRINCE EDWARD ISLAND   14 WEYMOUTH ST CHARLOTTETOWN PE C1A 4Y1 CANADA
CALIFORNIA DEPT. OF TAX AND              450 N STREET SACRAMENTO CA 94279
CALIFORNIA STATE BOARD OF EQUALIZATION   10600 WHITE ROCK RD, SUITE 141 RANCHO CORDOVA CA 95670
CALIFORNIA STATE DISBURSEMENT UNIT       PO BOX 989067 WEST SACRAMENTO CA 95798
CALIFORNIA TRAVEL & TOURISM COMMISS      PO BOX 101711 PASADENA CA 91189
CALIFORNIA WATER SERVICE BAKERSFIEL      3725 S H ST SAN JOSE CA 95194
CAMARILLO PREMIUM OUTLETS                740 E VENTURA BLVD, STE 504 CAMARILLO CA 93010
CAMBRIDGE AND NORTH DUMFRIES HYDRO       1500 BISHOP ST CAMBRIDGE ON N1R 7N6 CANADA
CANADA AND REVENUE AGENCY                875 HERON RD OTTAWA ON K1A 1B1 CANADA
CANADA REVENUE AGENCY                    1050 NOTRE DAME AVENUE SUBURY ON P3A 5O2 CANADA
CANADIAN WORKERS COMP - BRITISH          801 30TH ST COURTENAY BC V9N 8G6 CANADA
COLUMBIA
CANADIAN WORKERS COMP - MANITOBA         333 BROADWAY WINNIPEG MB R3C 4W3 CANADA
CANADIAN WORKERS COMP - NEW BRUNSWICK    1 PORTLAND ST SAINT JOHN NB E2L 3X9 CANADA
CANADIAN WORKERS COMP - NOVA SCOTIA      5668 SOUTH ST HALIXFAX NS B3J 2Y2 CANADA
CANADIAN WORKERS COMP - ONTARIO          40 UNIVERSITY AVE #1007 TORONTO ON M5J 1T1 CANADA
CANADIAN WORKERS COMP - SASKATCHEWAN     115 24 ST E SASKATOON SK S7K 1L5 CANADA



Epiq Corporate Restructuring, LLC                                                                      Page 3 OF 27
                                                  The Aldo Group
                           Case 20-11060-KBO      Doc 49 Filed 05/14/20
                                                   Service List
                                                                                 Page 19 of 62

Claim Name                              Address Information
CANADIAN WORKERS COMPENSATION - ALBERTA 9925 107 ST NW EDMONTON AB T5K 1G4 CANADA
CANYON SCHMERSE                         1737 N LAS PALMAS AVE, APT 211 LOS ANGELES CA 90028
CARLSBAD PREMIUM OUTLETS                5620 PASEO DEL NORTE, SUITE 100 CARLSBAD CA 92008
CAROL BAIOCCHI                          2184 CAMINO BRAZOS PLEASANTON CA 94566-5811
CASTLETON SQUARE LLC                    6020 82ND ST E INDIANAPOLIS IN 46250
CBRE LIMITEE                            1250 BOUL RENE-LEVESQUE O MONTREAL QC H3B 4W8 CANADA
CDW CANADA INC                          185 THE WEST MALL, ETOBICOKE TORONTO ON M5W 5M5 CANADA
CENSST                                  CASE POSTALE 3, SUCCURSALE DESJARDINS MONTREAL QC H5B 1H1 CANADA
CENTRAL HUDSON GAS AND ELECTRIC COR     284 SOUTH AVE POUGHKEEPSIE NY 12601-4838
CENTRAL MAIN POWER                      83 EDISON DRIVE AUGUSTA ME 04332
CENTRAL TECHNOLOGY SERVICES             1400 CORNWALL RD, # 5 OAKVILLE ON L6J 7W5 CANADA
CENTRE DE LANGUES POINT3                404 RUE SAINT PIERRE, RM 201 MONTREAL QC H2Y 2M2 CANADA
CENTRO DE RECAUDACIONES INGRESOS        P.O. BOX 195387 SAN JUAN PR 00919-5387
CENTRO DE RECAUDACIONES INGRESOS        CARR 1 KM 17.2 SAN JUAN PR 00936
CENTURY CITY MALL LLC                   7950 COLLECTIONS CENTER DR CHICAGO IL 60693
CHANEL HURLIN                           7400 HOLLYWOOD BLVD, SUITE 703 LOS ANGELES CA 90046
CHARLESTON WATER SYSTEM                 PO BOX 568 CHARLESTON SC 29402
CHARLOTTE OUTLETS LLC                   225 WEST WASHINGTON STREET PHILADELPHIA PA 19182
CHERRY HILL FIRE DEPARTMENT             1100 MARLKRESS RD CHERRY HILL NJ 08003-2340
CHICAGO DEPARTMENT OF FINANCE           121 NORTH LASALLE ST # 800 CHICAGO IL 60602
CHICAGO PREMIUM OUTLETS                 1650 PREMIUM OUTLET BLVD, SUITE 150 AURORA IL 60502
CHIVALRY                                4029 NOTRE DAME WEST MONTREAL QC H4C 1R3 CANADA
CIBC VISA                               P.O. BOX 4595, STATION A TORONTO ON M5W 4X9 CANADA
CIBC WOOD GUNDY                         600 DE MAISONNEUVE OUES, SUITE 3050 MONTREAL QC H3A 3J2 CANADA
CINEPLEX MEDIA                          1303 YONG ST TORONTO ON M4T 2Y9 CANADA
CIRCUIT COURT BALTIMORE CITY            100 N CALVERT ST, RM 627 BALTIMORE MD 21202
CIRCUS-DIV OF TREND MARKETING           1505 LODESTAR RD TORONTO ON M3J 3C1 CANADA
CITIFINANCIAL CANADA INC.               P.O. BOX 57100 ETOBIOKE ON M8Y 3Y2 CANADA
CITIZENS GAS                            2020 N MERIDIAN ST INDIANAPOLIS IN 46207
CITY AND COUNTY OF DENVER               PO BOX 17660 DENVER CO 80217
CITY CLERK                              215 N D ST, STE 301 SAN BERNARDINO CA 92402-1318
CITY CREEK CENTER ASSOCIATES LLC        50 SOUTH MAIN STREET DETROIT MI 48267
CITY OF ABBOTSFORD                      32315 S FRASER WAY ABBOTSFORD BC V2T 1W7 CANADA
CITY OF ALBUQUERQUE                     CITY COUNTY BUILDING 4TH FLOOR ALBUQUERQUE NM 87103
CITY OF ALTAMONTE SPRING                225 NEWBURYPORT AVE ALTAMONTE SPRING FL 32701-3692
CITY OF ALTAMONTE SPRINGS               225 NEWBURYPORT AVE ALTAMONTE SPRINGS FL 32701
CITY OF ARCADIA                         240 W HUNTINGTON DR ARCADIA CA 91066
CITY OF ARLINGTON                       PO BOX 90231 ARLINGTON TX 76004
CITY OF ATLANTA                         55 TRINITY AVE, RM 1350 SW ATLANTA GA 30303
CITY OF AVENTURA                        19200 W COUNTRY CLUB DR AVENTURA FL 33180
CITY OF B ROUGE - PARISH OF E B ROUGE   PO BOX 2590 BATON ROUGE LA 70821
CITY OF BAKERSFIELD                     1600 TRUXTUN AVENUE BAKERSFIELD CA 93303
CITY OF BATON ROUGE                     1111 N 28TH ST BATON ROUGE LA 70821
CITY OF BELLEVUE                        450 110TH AVE NE SEATTLE WA 98124-1372
CITY OF BOCA RATON                      201 WEST PALMETTO PARK ROAD ATLANTA GA 30384
CITY OF BOYNTON BEACH                   100 E BOYNTON BLVD BOYNTON BEACH FL 33425
CITY OF BOYNTON BEACH                   100 E BOYNTON BEACH BLVD BOYNTON FL 33435
CITY OF BREA                            1 CIVIC CENTER CIR BREA CA 92821
CITY OF BURBANK                         275 EAST OLIVE AVENUE BURBANK CA 91510



Epiq Corporate Restructuring, LLC                                                                          Page 4 OF 27
                                               The Aldo Group
                          Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                Service List
                                                                               Page 20 of 62

Claim Name                           Address Information
CITY OF BURNABY                      4949 CANADA WAY VANCOUVER BC V6B 6R3 CANADA
CITY OF CALGARY                      PO BOX 2100, STN. M CALGARY AB T2P 3L9 CANADA
CITY OF CAMARILO                     601 CARMEN DR CAMARILLO CA 93011
CITY OF CARLSBAD                     1635 FARADAY AVE CARLSBAD CA 92008-7314
CITY OF CERRITOS                     18125 BLOOMFIELD AVE CERRITOS CA 90709
CITY OF CHARLOTTE                    600 E 4TH ST CHARLOTTE NC 28202
CITY OF CHESTERFIELD                 690 CHESTERFIELD PKWY W CHESTERFIELD MO 63017
CITY OF CHICAGO                      121 NORTH LASALLE ST, # 800 CHICAGO IL 60602
CITY OF CHICAGO                      121 N. LASALLE STREET CHICAGO IL 60694-5242
CITY OF CLEARWATER                   100 S MYRTLE AVE CLEARWATER FL 33756-5520
CITY OF CLEARWATER                   100 S MYRTLE AVE CLEARWATER FL 33758
CITY OF COLUMBIA BUSINESS LICENSE    1339 MAIN ST STE 1 COLUMBIA SC 29217
CITY OF CONCORD                      1950 PARKSIDE DR CONCORD CA 94519
CITY OF COQUITLAM                    3000 GUILDFORD WAY COQUITLAM BC V3B 7N2 CANADA
CITY OF CORAL SPRINGS                9551 WEST TEMPLE ROAD CORAL SPRINGS FL 33065
CITY OF CORAL SPRINGS                PO BOX 754501 CORAL SPRINGS FL 33075-4501
CITY OF COSTA MESA                   77 FAIR DRIVE COSTA MESA CA 92628
CITY OF CULVER CITY                  9770 CULVER BLVD CULVER CITY CA 90232
CITY OF DES PERES, MO                12325 MANCHESTER RD DES PERES MO 63131
CITY OF DORAL                        8401 NW 53RD TERRACE DORAL FL 32886-4662
CITY OF DOWNEY                       11111 BROOKSHIRE AVE DOWNEY CA 90241
CITY OF DUNWOODY                     4800 ASHFORD DUNWOODY RD DUNWOODY GA 30338
CITY OF DURHAM DIRE DEPARTMENT       PO BOX 935667 ATLANTA GA 31193
CITY OF EDMONTON                     102A AVE NW EDMONTON AB T5J 2G4 CANADA
CITY OF EDMONTON                     102A AVE NW EDMONTON AB T5J 3X5 CANADA
CITY OF ELIZABETH                    50 WINDFIELD SCOTT PLAZA ELIZABETH NJ 07201
CITY OF ELIZABETH                    411 IRVINGTON AVE ELIZABETH NJ 07201
CITY OF ELIZABETH                    50 WINFIELD SCOTT PLZ ELIZABETH NJ 07201
CITY OF EMERYVILLE                   1333 PARK AVE RODEO CA 94572
CITY OF ESCONDIDO                    201 N BROADWAY ESCONDIDO CA 92025
CITY OF FAIRFIELD                    1000 WEBSTER ST FAIRFIELD CA 94533-4883
CITY OF FORT LAUDERDALE              100 N. ANDREWS ABVENUE, 5TH FLOOR TAMPA FL 33631-3689
CITY OF FRESNO                       2600 FRESNO ST FRESNO CA 93718-5017
CITY OF FRESNO                       PO BOX 2069 FRESNO CA 93718-5017
CITY OF GILROY                       7351 ROSANNA ST GILROY CA 95020
CITY OF GLENDALE                     5909 N MILWAUKEE RIVER PKWY GLENDALE WI 53209
CITY OF GLENDALE                     5850 W GLENDALE AVE GLENDALE AZ 85301
CITY OF GRAND RAPIDS TREASURER       300 MONROE AVE NW, RM 220 GRAND RAPIDS MI 49503
CITY OF GREENVILLE                   66 RICHARDSON ST GREENVILLE SC 29602
CITY OF HAMPTON                      1 FRANKLIN ST, RM 100 HAMPTON VA 23669
CITY OF HENDERSONS BUSINESS          112 S WATER ST HENDERSON NV 89009
CITY OF HIALEAH                      201 PALM AVE HIALEAH FL 33010
CITY OF HIALEAH                      3700 W 4TH AVE HIALEAH FL 33012-4201
CITY OF KAMLOOPS                     105 SEYMOUR STREET KAMLOOPS BC V2C 2C6 CANADA
CITY OF KELOWNA                      1435 WATER ST KELOWNA BC V1Y 1J4 CANADA
CITY OF KENTWOOD                     PO BOX 8848 KENTWOOD MI 48518
CITY OF KITCHENER                    200 KING ST W KITCHENER ON M5H 4H2 CANADA
CITY OF LAKEWOOD                     480 S. ALLISON PARKWAY LAKEWOOD CA 90714-0220
CITY OF LAKEWOOD                     PO BOX 220 LAKEWOOD CO 90714-0220



Epiq Corporate Restructuring, LLC                                                              Page 5 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 21 of 62

Claim Name                            Address Information
CITY OF LANCASTER PENNSYLVANIA        39 W CHESTNUT ST LANCASTER PA 17603-3510
CITY OF LAREDO                        CITY OF LAREDO LAREDO TX 78042
CITY OF LAS VEGAS                     400 E STEWARD AVE LOS ANGELES CA 90074-8018
CITY OF LETHBRIDGE                    910 4TH AVE SOUTH LETHBRIDGE AB T1J 0P6 CANADA
CITY OF LITTLE ROCK                   500 W MARKHAM ST, RM 100 LITTLE ROCK AR 72201
CITY OF LIVERMORE                     1052 S LIVERMORE AVE LIVERMORE CA 94550
CITY OF LONE TREE                     9220 KIMMER DR, STE 100 DENVER CO 80217
CITY OF LONE TREE                     PO BOX 17987 DENVER CO 80217-0987
CITY OF LOS ANGELES                   200 N SPRING ST LOS ANGELES CA 90051-3996
CITY OF LYNNWOOD                      PO BOX 24164 LYNNWOOD WA 98046
CITY OF MADISON INSPECTION UNIT       215 MARTIN LUTHER KING JR BLVD # 017 MADISON WI 53701
CITY OF MATTHEWS                      3940 GRANDVIEW AVENUE LOUISVILLE KY 40257-0097
CITY OF MEDICINE HAT                  580 1ST ST SE MEDICINE HAT AB T1A 8E6 CANADA
CITY OF MIAMI                         1700 CONVENTION CENTER DR MIAMI BEACH FL 33139-1819
CITY OF MIAMI BEACH                   1700 CONVENTION CENTER DR MIAMI BEACH FL 33139
CITY OF MODESTO                       1010 10TH ST MODESTO CA 29217
CITY OF MONTCLAIR                     5111 BENITO MONTCLAIR CA 91763
CITY OF MONTEBELLO                    1600 W BEVERLY BLVD MONTEBELLO CA 90640
CITY OF NANAIMO                       455 WALLACE ST NANAIMO BC V9R 5J6 CANADA
CITY OF NAPLES                        735 8TH ST S NAPLES FL 34102
CITY OF NATIONAL CITY                 1243 NATIONAL CITY BLVD NATIONAL CITY CA 91950
CITY OF NEW WESTMINSTER               511 ROYAL AVE NEW WESTMINSTER BC V3L 1H9 CANADA
CITY OF NEWPORT NEWS                  2400 WASHINGTON AVE NEWPORT NEWS VA 23607
CITY OF NORFOLK TREASURER             100 BROOKE AVE, SUITE 400 NORFOLK VA 23510
CITY OF ONTARIO                       303 E B ST ONTARIO CA 91764
CITY OF ORANGE                        300 E CHAPMAN AVE ORANGE CA 92856
CITY OF ORLANDO                       400 S ORANGE AVE ORLANDO FL 32802
CITY OF PALM BEACH GARDENS            10500 NORTH MILITARY TRAIL PALM BEACH GARDENS FL 33410
CITY OF PALM DESERT                   73510 FRED WARING DR PALM DESERT CA 92260-2578
CITY OF PEMBROKE PINES                601 CITY CTR WAY, #413 FL 4 PEMBROKE PINES FL 33025
CITY OF PENSACOLA                     222 W MAIN STREET PENSACOLA FL 32521
CITY OF PHILADELPHIA                  1 S PENN SQUARE PHILADELPHIA PA 19130-6318
CITY OF PLANTATION                    400 NW 73RD AVENUE PLANTATION FL 33318
CITY OF RANCHO CUCAMONGA              PO BOX 4499 RANCO CUCAMONGA CA 91729
CITY OF RANCHO CUCAMONGA              10500 CIVIC CENTER DR RANCH CUCAMONGA CA 91730
CITY OF REDONDO BEACH                 415 DIAMOND STREET ROSEVILLE CA 95678-0548
CITY OF RICHMOND                      6911 NO 3 ROAD RICHMOND BC V6Y 2C1 CANADA
CITY OF RICHMOND HEIGHTS              1330 S BIG BEND BLVD RICHMOND HEIGHTS MO 63117
CITY OF RIVERSIDE                     3900 MAIN ST RIVERSIDE CA 92522
CITY OF ROSEVILLE                     8839 N CEDAR AVE, # 212 FRESNO CA 93720
CITY OF ROSEVILLE                     311 VERNON ST ROSEVILLE CA 95678-2649
CITY OF SACRAMENTO                    915 I ST, # 1214 SACRAMENTO CA 95814
CITY OF SAN BUENAVENTURA              501 POLI ST, RM 107 CALIFORNIA CA 93002
CITY OF SAN DIEGO                     1200 3RD AVE, # 100 SAN DIEGO CA 92101
CITY OF SAN JOSE                      200 E SANTA CLARA ST SAN FRANCISCO CA 94139
CITY OF SAN MATEO                     330 W 20TH AVE SAN MATEO CA 94403
CITY OF SANTA ANA                     20 CIVIC CENTER PLZ SANTA ANA CA 92702
CITY OF SANTA MONICA                  1685 MAIN ST SANTA MONICA CA 90407-2200
CITY OF SANTA MONICA                  PO BOX 7125 ARTESIA CA 90702



Epiq Corporate Restructuring, LLC                                                               Page 6 OF 27
                                                  The Aldo Group
                           Case 20-11060-KBO      Doc 49 Filed 05/14/20
                                                   Service List
                                                                                  Page 22 of 62

Claim Name                              Address Information
CITY OF SASKATOON                       222 3RD AVE NORTH, 3RD FL SASKATOON SK S7K 0J5 CANADA
CITY OF SASKATOON                       PO BOX 7030 SASKATOON SK S7K 8E3 CANADA
CITY OF SAVANNAH                        140 MAIN ST SAVANNAH GA 31402
CITY OF SUNRISE                         1601 NW 136TH AVE, RM A SUNRISE FL 33323
CITY OF SURREY                          13450 104TH AVE SURREY BC V3T 1V8 CANADA
CITY OF SWEETWATER                      500 SW 109TH AVE SWEETWATER FL 33174
CITY OF TACOMA                          747 MARKET ST TACOMA WA 98411
CITY OF TACOMA                          PO BOX 11010 TACOMA WA 98411
CITY OF TAMPA                           107 N FRANKLIN ST TAMPA FL 33601
CITY OF TUCSON                          CITY HALL, 10TH FLOOR, 255 W. ALAMEDA TUCSON AZ 85726
CITY OF VACAVILLE                       650 MERCHANT ST VACAVILLE CA 95696
CITY OF VANCOUVER                       453 WEST 12TH AVE VANCOUVER BC V5Y 1V4 CANADA
CITY OF VICTORIA                        1 CENTENNIAL SQ VICTORIA BC V8W 1P6 CANADA
CITY OF VICTORVILLE                     14343 CIVIC DRIVE VICTORVILLE CA 92393
CITY OF WALNUT CREEK                    1666 N MAIN ST WALNUT CREEK CA 94596
CITY OF WEST COVINA                     8839 N CEDAR AVE, RM 212 FRESNO CA 93720-1832
CITY OF WEST PALM BEACH                 401 CLEMATIS ST WEST PALM BEACH FL 33402
CITY OF WINNIPEG                        457 MAIN ST WINNIPEG MB R3B 1B5 CANADA
CITY OF YONKERS                         87 NEPPERHAND AVE YONKERS NY 10701
CITY TREASURER                          PO BOX 2997 MADISON WI 53701
CITY TREASURER                          BOX 11367 TACOMA WA 98411-0367
CLARK COUNTY BUSINESS LICENSE           500 GRAND CENTRAL PKY S, 3RD FL LAS VEGAS NV 89106
CLARK PUBLIC UTILITIES                  PO BOX 8900 VANCOUVER WA 98668
CLARKS AMERICAS, INC                    60 TOWER ROAD WALTHAM MA 02451
CLARKSTOWN BUILDING INSPECTOR           10 MAPLE AVE NEW CITY NY 10956
CLEAN HARBORS ENV. SERVICES             PO BOX 9149 BOSTON MA 02241-3442
CLEAN HARBORS QUEBEC INC                1294 BOULEVARD SAINTE-MARGUERITE MERCIER QC J6R 2L1 CANADA
CLERK OF CIRCUIT COURT                  401 BOSLEY AVE TOWSON MD 21285
CLERK OF THE COMBINED COURT             100 JEFFERSON COUNTY PKY GOLDEN CO 80401
CN                                      935 DE LA GAUCHETETIERE STREET WEST MONTREAL QC H3C 0A4 CANADA
CNESST                                  1 COMPLEXE DESJARDINS MONTREAL QC H5B 1H1 CANADA
COBB COUNTY                             1150 POWDER SPRINGS ST, RM 400 MARIETTA GA 30064
COFACE NORTH AMERICA CREDIT INSURANCE   1375 TRANS-CANADA, BUREAU 430 DORVAL QC H5B 1H1 CANADA
COFIM-MUNICIPALITY OF MAYAGUEZ          60 CALLE DE LA CANDELARIA W MAYAGUEZ PR 00681
COFIM-MUNICIPIO DE HORMIGUEROS          APARTADO 97 HORMIGUEROS PR 00660-0097
COLLECTION LAMARQUE INC                 9150 MEILLEUR, RM 405 MONTREAL QC H2N 2A5 CANADA
COLLEGE SQUARE PROPERTIES INC           1371 E WOODROFFE AVE NEPEAN ON K2G 1V7 CANADA
COLLIER COUNTY TAX COLLECTOR            2800 N HORSESHOE DR NAPLES FL 34104
COLORADO DEPARTMENT OF REVENUE          PO BOX 17087 DENVER CO 80217
COLORADO DEPARTMENT OF TREASURY         1580 LOGAN STREET DENVER CO 80203
COLORADO MILLS MALL LLP                 225 WEST WASHINGTON STREET ATLANTA GA 30384
COMED                                   PO BOX 6111 CAROL STREAM IL 60197
COMITE DES GESTION DE LA TAXES SCOL     500 BOULEVARD CREMAZIE EST MONTREAL QC H3C 5A9 CANADA
COMMENWEALTH OF PENNSYLVANIA            101 N INDEPENDENCE MALL E PHILADELPHIA PA 19106
COMMERCIAL FIRE LLC                     2465 ST JOHNS BLUFF RD S JACKSONVILLE FL 32246-2329
COMMONWEALTH OF PR - DEPT OF TREA       PO BOX 9022501 SAN JUAN PR 00902-2501
COMMONWEALTH OF VIRGINIA                224 BALLARD ST YORKTOWN VA 23690-0316
COMPTROLLER OF MARYLAND                 301 WEST PRESTON ST, 310 BALTIMORE MD 21201-2385
COMPTROLLER OF MARYLAND                 PO BOX 55140 BOSTON MA 05505



Epiq Corporate Restructuring, LLC                                                                        Page 7 OF 27
                                                 The Aldo Group
                           Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                  Service List
                                                                                 Page 23 of 62

Claim Name                             Address Information
COMSTICE INC                           17288 10685-B HAZELHURST DRIVE HOUSTON TX 77043
CON EDISON                             PO BOX 1702 NEW YORK NY 10116
CONCORDIA UNIVERSITY                   1455 DE MAISONNEUVE W, RM 331 MONTREAL QC H3G 1M8 CANADA
CONNECTICUT DEPT OF REVENUE SERVICES   55 ELM ST HARTFORD CT 06106
CONSTELLATION NEWENERGY INC            14217 COLLECTIONS CTR DR CHICAGO IL 60693-0142
CONSUMER ENERGY                        PO BOX 740309 LANSING MI 48937
CONTRA COSTA COUNTY                    2366A STANWELL CIR CONCORD CA 94520
COPLAY WHITEHALL SEWER AUTHORITY       3213 MACARTHUR RD WHITEHALL PA 18052
CORAL CS LTD ASSOCIATES                867520 RELIABLE PKY CHICAGO IL 60686
CORAL SPRINGS IMPROV DIST              10300 NW 11TH MNR CORAL SPRINGS FL 33071-6530
CORAL SPRINGS POLICE DEPT RECORDS      2801 CORAL SPRINGS DR CORAL SPRINGS FL 33065
CORPORACION DES SEGURO DEL ESTADO D    PO BOX 248 BAYAMON PR 00960
CORPORATION DU FORT ST-JEAN            15 JACQUES-CARTIER N SAINT-JEAN-SUR-RICHELIEU QC J3B 8R8 CANADA
CORPORATION OF THE CITY OF             511 ROYAL AVE NEW WESTMINISTER BC V3L 1H9 CANADA
COSERV                                 PO BOX 650785 DALLAS TX 75265
COSSETTE COMMUNICATION INC             2100 RUE DRUMMOND MONTREAL QC H3G 1X1 CANADA
COUNTRY CLUB PLAZA JV LLC              4706 BROADWAY BLVD DETROIT MI 48267
COUNTY OF ALAMEDA                      224 W WINTON AVE, RM 184 HAYWARD CA 94544
COUNTY OF BUCKS                        1260 ALMSHOUSE RD, FL 4 DOYLESTOWN PA 18901
COUNTY OF FAIRFAX                      12000 GOVERNMENT CENTER PKWY FAIRFAX VA 22035
COUNTY OF FREDERICK                    221 GAINESBORO RD WINCHESTER VA 22604-0225
COUNTY OF HENRICO VIRGINIA             PO BOX 90775 HENRICO VA 23228-0790
COUNTY OF LOS ANGELES                  500 W TEMPLE ST, RM 358 LOS ANGELES CA 90051
COUNTY OF LOS ANGELES                  500 W TEMPLE ST, RM 358 LOS ANGELES CA 90054-5409
COUNTY OF RIVERSIDE                    4080 LEMON ST, 5TH FL RIVERSIDE CA 92502
COUNTY OF SAN DIEGO                    9325 HAZARD, RM 100 SAN DIEGO CA 92123
COUNTY OF SAN MATEO                    728 HELLER STREET REDWOOD CITY CA 94063
COUNTY OF SANTA CLARA                  1553 BERGER DR SAN JOSE CA 95112
COUNTY OF VENTURA                      800 S VICTORIA AVE VENTURA CA 93009
COUR MUNICIPALE DE VILLE SAGUENAY      SAGUENAY QC G7H 5B8 CANADA
COURT OFFICER DAVID CARROLL            21 CLINTON ROAD WEST CALDWEL NJ 07007
COURT ORDERED COLLECTIONS              PO BOX 1329 RANCHO CORDOVA CA 95741
COURTAGE DIRECT BANQUE NATIONALE       1100 BOUL ROBERT BOURASSA, FL 7 MONTREAL QC H3B 2G7 CANADA
CP 3800 RECEVEUR GENERAL DU CANADA     3800 CP SUDBURY ON P3A 0C3 CANADA
CPE TCHOU TCHOU                        1075 AVE SAINTE CROIX ST LAURENT QC H4L 3Z2 CANADA
CPS ENERGY                             PO BOX 2678 SAN ANTONIO TX 78289
CRAIG REALTY GROUP CASTLE ROCK LLC     4100 MACARTHUR BLV. SUITE 100 LOS ANGELES CA 90074
CREDITFAX                              555, CHABANEL OUEST SUITE 1009 MONTREAL QC H2N 2H8 CANADA
CREIT MANAGEMENT LIMITED               175 BLOOR ST E, RM N500 TORONTO ON M4W 3R8 CANADA
CREIT MANAGEMENT LTD                   175 BLOOR ST E, RM 500 TORONTO ON M4W 3R8 CANADA
CROSSGATES MALL COMPANY NEWCO LLC      1 CROSSGATES MALL RD BUFFALO NY 14267
CROWN WORLD MOBILITY                   200 MAC LANE KEASBEY NJ 08832
CTAQ                                   6000 RUE DES TOURNELLES QUEBEC QC G2J 1E4 CANADA
CTS                                    13839 COLLECTION CENTER DR CHICAGO IL 60693-0138
CUBE HUMAN EXPERIENCE INC              5786 EINSTEIN MONTREAL QC H4W 2Y6 CANADA
CULT NATION                            160 ST VIATEUR, STE 803 MONTREAL QC H2T 1X2 CANADA
CURALATE INC                           2401 WALNUT ST, # 502 PHILIDELPHIA PA 19103-4222
CYRILLE JEAN                           140-4951 ONTARIO ST E MONTREAL QC H1V 1M3 CANADA
D3 LED LLC                             11370 SUNRISE PK DR RANCHO CORDOVA CA 95742-6542



Epiq Corporate Restructuring, LLC                                                                        Page 8 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 24 of 62

Claim Name                            Address Information
DAMCO USA INC.                        101 PARK AVE. NEW-YORK NY 10178-0060
DATASOURCE INC                        1200 NW SOUTH OUTER ROAD BLUE SPRINGS MO 64015
DAVID PIKE PHOTOGRAPHY                82 ST PATRICK ST TORONTO ON M5T 1V1 CANADA
DAYTON POWER AND LIGHT                1900 GRYDEN RD DAYTON OH 45439-1744
DBVISIT SOFTWARE INC                  849 ALMAR AVE, RM C190 SANTA CRUZ CA 95060-5875
DC TREASURER                          1275 K ST NW # 600 WASHINGTON DC 20090
DC TREASURER                          PO BOX 96081 WASHINGTON DC 20090
DC WATER AND SEWER AUTHORITY          PO BOX 97200 WASHINGTON WA 20090
DDR DEL SOL LLC SE                    P.O. BOX 536789 ATLANTA GA 30353-6789
DDSS-RECEIVER GENERAL OF CANADA       400 PLACE D'YOUVILLE MONTREAL QC H2Y 2E7 CANADA
DEAL IQ INC.                          100 KING ST W, SUITE 5700 TORONTO QC M5X 1C7 CANADA
DELAWARE DEPART OF LABOR              4425 N MARKET ST PHILADELPHIA PA 19101
DENNIS J WEAVER                       24 SUMMIT AVE HAGERSTOWN MD 21740
DEPT WISCONSIN DEPARTMENT OF REVENU   PO BOX 8960 MADISON WI 53708-8960
DEPTFORD TOWNSHIP                     1011 COOPER ST DEPTFORD NJ 08096
DESERT HILLS PREMIUM OUTLETS          48400 SEMINOLE DR, NO 601 CABAZON CA 92230
DIRECT ENERGY                         PO BOX 2427 EDMONTON AB T5J 2R4 CANADA
DIRECTOR OF FINANCE STATE OF HAWAII   250 S HOTEL ST, 304 HONOLULU HI 96813
DISCOVER                              2500 LAKE COOK ROAD RIVERWOODS IL 60015
DISTRICT OF WEST VANCOUVER            750 17TH ST WEST VANCOUVER BC V7V 3T3 CANADA
DITMAS MANAGEMENT CORP                333 NEW HYDE PARK RD, RM 411 NEW HYDE PARK NY 11042
DIVCO                                 8300 BOUL PIE IX MONTREAL QC H1Z 4E8 CANADA
DIVISION OF CHILD SUPPORT ENFORCEME   801 E. MAIN STREET RICHMOND VA 23218-0570
DOLPHIN MALL ASSOCIATES LLC           P.O. BOX 67000 DETROIT IL 48267
DOLPHIN MALL ASSOCIATES LLC           P.O. BOX 67000 DETROIT MI 48267
DOMINION VIRGINIA POWER               PO BOX 26543 RICHMOND VA 23290
DOUG BELDEN                           2814 E. HILLSBOROUGH AVENUE TAMPA FL 33630-3012
DOUGLAS COURT TRUSTEE                 111 E 11TH ST LAWRANCE KS 66044
DREAMS VISTA CANCUN                   PUERTA DEL MAR LOTE 1-03, MZ 12 CANCUN QR MEXICO
DROPBOX INC                           185 BERRY ST 4TH FLOOR PASADENA CA 94107-1725
DTE ENERGY                            PO BOX 740786 CINCINNATI OH 45263
DUKE ENERGY                           PO BOX 1326 CHARLOTTE NC 28201
DUN AND BRADSTREET                    6750 CENTURY AVE, # 305 TORONTO ON M5W 5M5 CANADA
DUPLITRON                             225 SAND RD, SUITE 100 FAIRFIELD NJ 07004-1575
DUQUESNE LIGHT COMPANY                P O BOX 10 PITTSBURG PA 15230
E J HARRISON AND SONS INC             PO BOX 4009 VENTURA CA 93007
E8M2 CONSEILS INC                     391 PLACE BEAUREGARD RICHELIEU QC J3L 5R3 CANADA
EARL K. WOOD TAX COLLECTOR            PO BOX 545100 ORLANDO FL 32854-5100
EARTH SHOES INC                       2401 BRISTOL CIR, SUITE 103 OAKVILLE ON L6H 5S9 CANADA
EASTVIEW MALL LLC                     7979 PITTSFORD-VICTOR ROAD BUFFALO NY 14267
ECO ENTREPRISE QUEBEC EEQ             1600 BLVD RENE LEVESQUE O MONTREAL QC H3H 2V2 CANADA
EDELMAN PR WORLDWIDE CANADA INC       150 BLOOR ST W #300 TORONTO ON M5W 3N9 CANADA
EDUARDO ALVAREZ ALCAZAR               HAENDEL 37 MADRID SPAIN
EGS GROUP                             5181 AVENUE DU PARC MONTREAL QC H2V 4G3 CANADA
EISNERAMPER LLC                       750 THIRD AVENUE PITTSBURGH PA 15251-6635
ELITE MODEL MANAGEMENT CORP           550 QUEEN STREET EAST TORONTO ON M5A 1V2 CANADA
EMBALLAGES MITCHEL-LINCOLN LTEE       3737 THIMENS BOULEVARD SAINT-LAURENT QC H4R 1V1 CANADA
EMI SANTA ROSA LTD PARTNERSHIP        305 E 47TH ST CHICAGO IL 60677
ENBRIDGE                              PO BOX 644 SCARBOROUGH ON M1K 5H1 CANADA



Epiq Corporate Restructuring, LLC                                                               Page 9 OF 27
                                                  The Aldo Group
                           Case 20-11060-KBO      Doc 49 Filed 05/14/20
                                                   Service List
                                                                                 Page 25 of 62

Claim Name                              Address Information
ENERGIE NB POWER                       PO BOX CP 2000 FREDERICTON NB E1W 1C1 CANADA
ENERGYWORKS LANCASTER, LLC             PO BOX 37290 BALTIMORE MD 21297
ENERSOURCE HYDRO MISSISAUGA            3240 MAVIS RD MISSISSAUGA ON L5C 3K1 CANADA
ENMAX                                  PO BOX 2900 STN M CALGARY AB T2P 3A7 CANADA
ENSBERG LAW GROUP                      1609 WEST GARVEY AVE NORTH WEST COVINA CA 91790
ENTERGY                                P.O. BOX 8108 BATON ROUGE LA 70891
ENTRAC INC                             1689 RUE DU MARAIS, SUITE 120 QUEBEC QC G1M 0A2 CANADA
ENVIRONNEMENT ELECTRONIQUE (1997)EN    7 PROM RONALD MONTREAL QC H4X 1M9 CANADA
ENWIN UTILITIES LTD                    787 OUELLETTE AVE WINDSOR ON N9A 4J4 CANADA
EPARGNE PLACEMENT QUEBEC               333 GRANDE ALLEE, BUREAU 300 QUEBEC CITY QC G1R 5W3 CANADA
EPCOR                                  PO BOX 500 EDMONTON AB T5J 3Y3 CANADA
EQUIFAX CANADA INC.                    7100, RUE JEAN-TALON EST 8E ETAGE MONTREAL QC H1M 0A3 CANADA
ERIKSON LAW GROUP                      ATTN:DAVID ALDEN ERIKSON, ANTOINETTE WALLER, S. RYAN PATTERSON, (COUNSEL TO
                                       CURTIS KULIG), 200 NORTH LARCHMONT BLVD LOS ANGELES CA 90004
ERTL LAW                               330 BAY ST TORONTO ON M5H 2S8 CANADA
ESCAMBIA COUNTY TAX COLLECTOR          4051 BARRANCAS AVE SUITE A PENSACOLA FL 32591
ESDC                                   PO BOX 3333 MATANE QC G4W 4R9 CANADA
ESP TRENDLAB                           530 SEVENTH AVE, LEVEL M-1 NEW YORK NY 10018-4878
ETON TRAVEL AGENCY LTD                 104-105 HIGH ST ETON SL4 6AF UNITED KINGDOM
EVENKO.CA                              1275 RUE SAINT ANTOINE O MONTREAL QC H3B 5L2 CANADA
EWH ESCONDIDO ASSOCIATES LP            FILE 55697 LOS ANGELES CA 90074
EXECUTIVE HEALTH SERVICES              4175 SAINTE CATHERINE ST W, RM 704 WESTMOUNT QC H3Z 3C9 CANADA
EXPERTECH INC                          1000 BOUL ST JEAN, BUREAU 321 MONTREAL QC H9R 5P1 CANADA
EXPORT DEVELOPMENT CANADA              150 SLATER ST OTTAWA ON K1P 5M8 CANADA
EXPORT DEVELOPMENT CANADA (EDC)        155 WELLINGTON ST. WEST, SUITE 3120 TORONTO ON M5V 3L3 CANADA
EXTINCTEURS NATIONEX INC               4845 RUE DE CHARLEROI MONTREAL NORD QC H1H 1V5 CANADA
F C DEVELOPMENT LLC                    PHILADELPHIA PA 19182
F K Y INVESTMENTS LTD IN TRUST         245 FAIRVIEW MALL DR, # 438 TORONTO ON M2J 4T1 CANADA
FAIRFAX COMPANY OF VIRGINIA LLC        11750 FAIR OAKS MALL DETROIT MI 48267
FAMILY SUPPORT REGISTRY                157 SHERMAN ST #5 DENVER CO 80201
FASHION CTR AT PENTAGON CITY           1100 S HAYES ST ARLINGTON VA 22202
FASHION OUTLETS OF CHICAGO LLC         5220 FASHION OUTLETS WAY LOS ANGELES CA 90084
FASHION RETAIL GROUP INC               68 WHITE STREET, SUITE 7-15 RED BANK NJ 07701
FASTSIGNS                              1140 W BARDIN RD, SUITE 100 ARLINGTON TX 76017
FATIMA KEITA                           480 AVE DU PARC MONTREAL QC H2V 4E6 CANADA
FBG HARRIMAN UPPER RETAIL LLC          810 SEVENTH AVE, FL 10 NEW YORK NY 10019
FDACS                                  407 S. CALHOUN, 1ST FL TALLAHASSEE FL 32399-0800
FDB 250 LLC                            316 E 89TH ST NEW YORK NY 10128
FDNY                                   9 METROTECH CENTER BROOKLYN NY 11201-3857
FDRA                                   1319 F ST NW, RM 700 WASHINGTON WA 20004
FEDEX                                  PO BOX 7221 PASADENA CA 91109-7321
FERMOS MANUFACTURING INC               6650 CH DE LA COTE DE LIESSE ST LAURENT QC H4T 1E3 CANADA
FERO TRANSPORT                         85 RUE DE LA RHAPSODIE NOTRE DAME DE L'ILE PERROT QC J7V 8P1 CANADA
FERRAIUOLI LLC                         221 PONCE DE LEON AVE SAN JUAN PR 00917
FERRELL (ADA) CLASS ACTION (CALIFORNIA) 4100 NEWPORT PLACE SUITE 800 NEWPORT BEACH CA 92660
FILA CANADA ULC                        HOWE ST, 20TH FL VANCOUVER BC V6C 3R8 CANADA
FINANCE COMMISSIONER                   PO BOX 4199 NEW YORK NY 10261-4199
FINANCE COMMISSIONER                   PO BOX 4199, CHURCH STREET STATION NEW YORK NY 10272
FINANCIERE BANQUE NATIONALE            16766 RTE TRANSCANADIENNE, STE 503 KIRKLAND QC H9H 4M7 CANADA



Epiq Corporate Restructuring, LLC                                                                       Page 10 OF 27
                                                  The Aldo Group
                           Case 20-11060-KBO      Doc 49 Filed 05/14/20
                                                   Service List
                                                                                 Page 26 of 62

Claim Name                              Address Information
FIRE PREVENTION BUREAU                 47 BROAD ST EATONTOWN NJ 07724
FIRSTONSITE RESTORATION LIMITED        60 ADMIRAL BLVD MISSISSAUGA ON L5T 2W1 CANADA
FIVE STAR CHECK CASHING                1432 GOOD HOPE RD SE WASHINGTON DC 20020
FLEX FACTS                             1200 RIVER AVE. SUITE 10E LAKEWOOD NJ 08701
FLEXFACTS                              1200 RIVER AVENUE LAKEWOOD NJ 08701-5657
FLIPP CORPORATION                      3250 BLOOR ST W UNIT 300 TORONTO ON M5W 5M5 CANADA
FLORIDA DEPARTMENT OF FINANCIAL SER    200 E. GAINES STREET TALLAHASSEE FL 32399
FLORIDA DEPARTMENT OF REVENUE          PO BOX 8500 TALLAHASSEE FL 32314
FLORIDA DEPT OF REVENUE                5050 W TENNESSEE ST TALLAHASSEE FL 32314
FLORIDA POWER AND LIGHT                GENERAL MAIL FACILITY MIAMI FL 33188-0001
FLORIDA PROPERTY TAX SERVICES          7750 SW 117 AVE, SUITE 302 MIAMI FL 33183
FOAM CREATIONS                         1500 RUE DES TANNEURS QUEBEC QC G1N 4S8 CANADA
FOND DE PLACEMENT IMMOBILIER           2820 BLVD LAURIER T3, RM 850 QUEBEC QC G1V 2M1 CANADA
FONDS DES PENSIONS ALIMENTAIRES        3800 RUE DE MARLY STE-FOY QC G1X 4A5 CANADA
FONDS DES PENSIONS ALIMENTAIRES        155 BOUL RENE-LEVESQUE W MONTREAL QC H5B 1A5 CANADA
FOOD AND DRUG ADMINISTRATION           15 SUNNEN DR, STE 113 SAINT LOUIS MO 63197
FORM FITNESS CLUB                      9631 CLEMENT MONTREAL QC H8R 4B4 CANADA
FORM STUDIOS                           8604 RUE CENTRALE LASALLE QC H8P 1N4 CANADA
FORTISBC ELECTRICITY INC               PO BOX 8970 VANCOUVER BC V6B 4E2 CANADA
FORTISBC NATURAL GAS INC               PO BOX 6666 STN TERMINAL VANCOUVER BC V6B 6M9 CANADA
FOUNDATION NEW YORK                    594 BROADWAY, SUITE 601 NEW YORK NY 10012
FOX RIVER SHOPPING CENTER LLP          4301 WEST WISCONSIN AVE MINNEAPOLIS MN 55486
FRANCHISE TAX BOARD                    PO BOX 942867 SACRAMENTO CA 94267
FRANCO SARTO-DIV OF TREND MARKETING    1502 LODESTAR RD TORONTO QC M3J 3C1 CANADA
FRANCOIS CAMIRAND                      304 RUE DES ROSELINS VERDUN QC H3E 1X8 CANADA
FRANK GARCIA                           2210 RUE CHARLES DAUDELIN LONGUEUIL QC J4N 0G2 CANADA
FREEHOLD TOWNSHIP FIRE BUREAU          1 MUNICIPAL PLAZA FREEHOLD NJ 07728
FRONTSTREET FACILITY SOLUTIONS INC     4170 VETERANS MEMORIAL HIGHWAY NEWARK NJ 07101
FUNDEX INVESTMENTS IN TRUST            3761 BOUL DES SOURCES DOLLARD DES ORMEAUX QC H9B 2K4 CANADA
GABRIELA SAMAAN                        205 RUE TREPANIER LILE BIZARD QC H9C 3A2 CANADA
GARTNER U.K LIMITED                    TAMESIS, THE GLANTY EGHAM SY TW20 9AH UNITED KINGDOM
GASTON COUNTY EMERGENCY MEDICAL        615 N HIGHLAND ST LEWISVILLE NC 27023-0429
GAZ METRO                              C.P. 6115 MONTREAL QC H3C 4N7 CANADA
GAZ METROPOLITAIN                      1717 RUE DU HAVRE MONTREAL QC H2K 2X3 CANADA
GB TRAVEL CANADA COMPANY               145 WELLINGTON ST W, SUITE 900 TORONTO ON M5J 1H8 CANADA
GDF TECHNOLOGIES INC                   5 RUE GOODFELLOW DELSON QC J5B 1V2 CANADA
GEORGE E BERGER AND ASSOCIATES LLC     86 YONKERS AVE TUCKAHOE NY 10707
GEORGIA DEPARTMENT OF REVENUE          1800 CENTURY CENTER BLVD NE ATLANTA GA 30345
GEORGIA DEPARTMENT OF REVENUE          4125 WELCOME ALL RD, 701 ATLANTA MD 30349
GEORGIA POWER                          96 ANNEX ATLANTA GA 30396-0001
GESTION IMMOBILIERE YOUVILLE           1019 MAISONNEUVE OUEST MONTREAL QC H3A 3C8 CANADA
GGP FOUR SEASONS LP (STORAGE)          410 FOUR SEASONS TOWN CTR GREENSBORO NC 27427
GGP LTD PARTNERSHIP                    350 N ORLEANS ST STE 300 MINNEAPOLIS MN 60654-1607
GGP STATEN ISLAND MALL LLC             2655 RICHMOND AVE STATEN ISLAND NY 10314
GILA RIVER INDIAN COMM OFF OF TREASURER 1576 - A NELSON ROAD CHANDLER AZ 85226
GILA RIVER INDIAN COMMUNITY            PO BOX 97 SACATON AZ 85247
GKC ARCHTECTES                         7275 SAINT URBAIN, BUR 100 MONTREAL QC H2R 2Y5 CANADA
GLENDALE II MALL ASSOCIATES LLC        100 W BROADWAY, SUITE 100 GLENDALE CA 91210
GLOUCESTER TOWNSHIP FIRE DISTRICT 4    14 W CENTRAL AVE BLACKWOOD NJ 08012



Epiq Corporate Restructuring, LLC                                                                    Page 11 OF 27
                                                The Aldo Group
                          Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 27 of 62

Claim Name                            Address Information
GLUCK LAW FIRM P.C.                   ATTN: JEFFREY S. GLUCK (COUNSEL TO CURTIS KULIG) 602 N SWWEETZER AVENUE LOS
                                      ANGELES CA 90048
GOBIERNO MUNICIPAL AUTONOMO           APARTADO 8 CAROLINA PR 00986-0008
GOOGLE CAD INC                        111 RICHMOND ST W #12 TORONTO ON M5W 4L1 CANADA
GRANDCHAMP CHAPITEAUX INC             450 ST PAUL REPENTIGNY QC J5Z 0C8 CANADA
GRAPPE MMODE                          372 SAINTE CATHERINE, RM 432 MONTREAL QC H1V 1A6 CANADA
GREAT MALL                            447 GREAT MALL DR MILPITAS CA 95035
GREEN WASTE MALL SERVICES             PO BOX 94258 LAS VEGAS NV 89193
GRENICO INC                           1875 RUE VILLENEUVE ST EMILE QC G3E 1N6 CANADA
GREY FOREST UTILITIES                 PO BOX 258 HELOTES TX 78023
GROUPE CHARTEAU MIRAGE                1609 BLVD SAINT ELZEAR O LAVAL QC H7L 3N6 CANADA
GROUPE CORLAB                         175 RUE PEEL MONTREAL QC H3C 2G6 CANADA
GROUPECHO CANADA INC.                 1 PLACE LAVAL LAVAL QC H7N 1A1 CANADA
GS1 CANADA                            1500 DON MILLS RD, NORTH YORK TORONTO ON M5W 5W6 CANADA
GUELPH HYDRO                          395 SOUTHGATE DR GUELP ON N1G 4Y1 CANADA
GULF POWER                            1 ENERGY PL PENSACOLA FL 32520-0001
GURNEE MILLS LLC                      6170 W GRAND AVE ATLANTA GA 30384
GWINNETT COUNTY                       75 LANGLEY DR LAWRENCEVILLE GA 30046
GXS                                   2680 SKYMARK AVE SUITE 500 TORONTO ON M5W 2C5 CANADA
HAGGAR CANADA CO                      777 SUPERTEST RD NORTH YORK ON M3J 2M9 CANADA
HALTON HILLS SHOPPING CENTER PARTNE   3850 STEELES AVE W TORONTO ON M5W 1C1 CANADA
HAWAIIAN ELECTRIC CO IN               1001 BISHOP ST HONULULU HI 96812
HOGAN LOVELLS US LLP                  875 THIRD AVE NEW YORK NY 10022-6225
HOLLAND & KNIGHT LLP                  200 SOUTH ORANGE AVENUE, STE 2600 ORLANDO FL 32886-4084
HOOP REALTY INC DEVONSHIRE MALL       3100 HOWARD AVE WINDSOR ON N8X 3Y8 CANADA
HOOP REALTY INC QUINTE MALL           390 N FRONT ST BELLEVILLE ON K8P 3E1 CANADA
HORIZON UTILITIES CORPORATION         703 HAMILTON REGIONAL RD 8 HAMILTON ON L8N 3E4 CANADA
HOTEL HORIZON                         297 CHEMIN MAPLE SUTTON QC J0E 2K0 CANADA
HOUSTON GALLERIA                      5085 WESTHEIMER, SUITE 4850 HOUSTON GALLERIA TX 77056
HOUSTON PREMIUM OUTLETS               29300 HEMPSTEAD RD, SUITE 400 CYPRESS TX 77433
HRSD                                  P.O. BOX 37097 CHARLOTTE NC 28272
HUNT DIVERSIFIED MARKETING INC        5420 TIMBERLEA BLVD MISSISSAUGA ON L4W 2T7 CANADA
HYDRO ELECTRIC COMM OF KITCHENER WI   301 VICTORIA ST S KITCHENER ON N2M 3A2 CANADA
HYDRO ONE NETWORKS INC                PO BOX 4102 TORONTO ON M5W 3L3 CANADA
HYDRO QUEBEC                          140, CREMAZIE OUEST, 1ER ETAGE MONTREAL QC H2P 1C3 CANADA
HYDRO WESTMOUNT                       4333 SHERBROOKE WESTMOUNT QC H3Z 1E2 CANADA
IBISWORLD INC                         11755 WILSHIRE BLVD, # 11 LOS ANGELES CA 90025
IDAHO STATE TAX COMMISSION            PO BOX 36 BOISE ID 83722
ILLINOIS DEPARTMENT OF REVENUE        101 W JEFFERSON ST SPRINGFIELD IL 62702
ILLINOIS STATE TREASURER'S OFFICE     1 W OLD STATE CAPITOL PLAZE, RM 400 SPRINGFIELD IL 62701
IMPRIMERIE L'EMPREINTE INC            4177 BOUL INDUSTRIAL LAVAL QC H7L 6H8 CANADA
INCORPORATED VILLAGE OF LAKE GROVE    980 HAWKINS AVE LAKE GROVE NY 11755
INDIANA DEPARTMENT OF REVENUE         100 N SENATE AVE INDIANAPOLIS IN 46204
INMOMENT INC                          10355 SO JORDAN GATEWAY, # 600 SOUTH JORDAN UT 84095-3916
INMOMENT INC-CAD                      2121 ARGENTIA ROAD, SUITE 200 MISSISSAUGA ON L5N 2X4 CANADA
INNPOWER CORPORATION                  7251 YONGE ST INNISFIL ON L9S 2M6 CANADA
INTELLIGENT ENERGY                    7 DUNWOODY PARK ATLANTA GA 30348
INTERMOUNTAIN RURAL ELECTRIC          5496 N HWY 85 SEDALIA CO 80135-8600
INTERSTATE WASTE SERVICES             300 FRANK W BURR BLVD, SUITE 39 TEANECK NJ 07666-6730



Epiq Corporate Restructuring, LLC                                                                   Page 12 OF 27
                                                   The Aldo Group
                          Case 20-11060-KBO        Doc 49 Filed 05/14/20
                                                    Service List
                                                                                   Page 28 of 62

Claim Name                               Address Information
INVESTISSEMENT MANUVIE                   42 RUE ABERDEEN SAINT-LAURENT QC J4P 1R4 CANADA
INVESTISSEMENT QUEBEC                    413, RUE SAINT-JACQUES, BUREAU 500 MONTREAL QC H2Y 1N9 CANADA
INVISIONAPP INC.                         41 MADISON AVE FLR 25 NEW YORK NY 10087
IOWA DEPARTMENT OF REVENUE               PO BOX 10412 DES MOINES IA 50306
IPANEMA-DIV OF TREND MARKETING           1504 LODESTAR RD TORONTO ON M3J 3C1 CANADA
IT GETS BETTER PROJECT                   7288 SUNSET BLVD, SUITE 207 LOS ANGELES CA 90045
IVANHOE CAMBRIDGE II INC SOUTHGATE       5015 111TH ST NW, RM 51 EDMONTON AB T6H 4M6 CANADA
IVANHOE CAMBRIDGE INC                    1153 56TH ST DELTA BC V4L 2P8 CANADA
IVANHOE CAMBRIDGE INC-STE FOY            2700 BOUL LAURIER, BLDG 1000 QUEBEC QC G1V 4J9 CANADA
IVANHOE STE-FOY INC                      2700 BOUL LAURIER, SUITE 1000 QUEBEC QC G1V 4J9 CANADA
J. COURTNEY CUNNINGHAM, PLLC             8950 SW 74TH COURT, SUITE 2201 (COUNSEL TO LUCIUS (ADA)) MIAMI FL 33156
JACK NUNEZ MELGAR                        2449 94TH ST EAST ELMHURST NY 11369-1129
JAMES BROWN                              3756 SANTA ROSALIA DRIVE SUITE 326 LOS ANGELES CA 90008
JCP&L                                    PO BOX 3687 AKRON OH 44309
JEFFERSON COUNTY DEPARTMENT OF REVENUE   PO BOX 830710 BIRMINGHAM AL 35283-0710
JEFFERSON DEPARTMENT OF WATER            4500 WESTBANK EXPRESS WAY MARRERO LA 70072-3143
JEFFERSON PARISH SHERIFF'S OFFICE        1233 WESTBANK EXPRESSWAY GRETNA LA 70054
JEFFERSON PARISH SHERIFF'S OFFICE        PO BOX 248 GRETNA LA 70054
JERSEY CITY FIRE DEPARTMENT              465 MARIN BLVD JERSEY CITY NJ 07302
JERSEY SHORE PREMIUM OUTLETS             1 PREMIUM OUTLETS BLVD TINTON FALLS NJ 07753
JESSIKA CHIASSON                         3882 SAINT-ZOTIQUE EST MONTREAL QC H1X 1E8 CANADA
JFI GLOBAL PURCHASING LIMITED            50 MAPLEHURST DR BROWNSBURG IN 46112
JFL MEDIA FORMATION                      651 NOTRE DAME O MONTREAL QC H3C 1H9 CANADA
JMBM JEFFER MANGELS BUTLER &             1900 AVENUE OF THE STARS LOS ANGELES CA 90067-4308
JOHNSON CONTROLS FIRE PROTECTION LP      5757 N. GREEN BAY AVE. PALATINE IL 60055-0320
JONES LAKE PLACE OFFICE COMPLEX          1600 MAIN ST, SUITE 220 MONCTON NB E1E 1G5 CANADA
JORDAN CREEK TOWN CENTER LLC             101 JORDAN CREEK PARKWA, SUTE 12518 WEST DES MOINES IA 50266
JOSEF SEIBEL SHOES CANADA LTD            2153 192ND ST, RM 2 SURREY BC V3Z 3W6 CANADA
JUDY INC                                 21 ISABELLA ST TORONTO ON M4Y 1M7 CANADA
K84 RECEIVER GENERAL OF CANADA           400 PLACE D'YOUVILLE MONTREAL QC H2Y 2E7 CANADA
KANSAS CITY POWER AND LIGHT              50 E 13TH ST #200 KANSAS MO 64121
KANSAS DEPARTMENT OF REVENUE             900 SW JACKSON RM 201 TOPEKA KS 66612
KAPIES VALLIPURAM                        1421 PAINTER CIRCLE ST LAURENT QC H4L 3C2 CANADA
KARIN ELDOR                              4950 AVE GLENCAIRN MONTREAL QC H3W 2B2 CANADA
KENTUCKY AMERICAN WATER                  PO BOX 371332 PITTSBURGH PA 15250
KENTUCKY CHILD SUPPORT ENFORCEMENT       275 E. MAIN ST. LEXINGTON KY 40512-4059
KENTUCKY DEPARTMENT OF REVENUE           PO BOX 181 STATION 67 FRANKFORT KY 40602-0181
KENWOOD MALL LLC (STORAGE)               7875 MONTGOMERY RD CINCINNATI OH 45236
KEYSTONE FLORIDA PROPERTY HOLDING C      2414 E. SUNRISE BLVD CHICAGO IL 60694
KEYWEST LOCK & SAFE                      4291 HOLLAND RD, SUITE 113 VIRGINIA BEACH VA 23452-1939
KING OF PRUSSIA                          160 GULPH RD N, SUITE 2700 KING OF PRUSSIA PA 19406
KNECT 365                                TWO INTERNATIONAL PLACE BOSTON MA 02241-3685
KPMG LLP                                 T4348 STATION A TORONTO ON M5W 7A6 CANADA
LA CABANE ROSE 2 INC                     4320 PIERRE DE COUBERTIN MONTREAL QC H1V 1A6 CANADA
LA CIENEGA PARTNERS LIMITED PARTNER      200 EAST LONG LAKE ROAD DETROIT MI 48267
LA COMPAGNIE RED CARPET & RUG INC        4333 SAINTE CATHERINE OU, SUITE 630 WESTMOUNT QC H3Z 1P9 CANADA
LA DEPARTMENT OF WATER                   JOHN FERRARO BUILDING, 111 NORTH HOPE ST. LOS ANGELES CA 90030
LA GLORIA HONG KONG LIMITED              QD 4118 CHAI WAN CHEUNG LEE HONG KONG
LACROIX & HEROES                         6751 A BLVD ST LAURENT, 3ND MONTREAL QC H2S 3C8 CANADA



Epiq Corporate Restructuring, LLC                                                                         Page 13 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 29 of 62

Claim Name                            Address Information
LAFAYETTE PARISH SCHOOL SYSTEM        1290 S PUBLIC RD LAFAYETTE CO 80026
LAFAYETTE UTILITIES SYSTEMS LUS       PO BOX 4024-C LAFAYETTE LA 70502
LAKE COUNTY PUBLIC WORKS DEPARTMENT   650 WINCHESTER RD LIBERTYVILLE IL 60048
LAKEY WOLF COMPANY INC                7 PETER COOPER RD, SUITE 2F NEW YORK NY 10010
LANGLOIS AVOCATS                      1250 BOUL RENE-LEVESQUE O, FLOOR 30 MONTREAL QC H3B 4W8 CANADA
LAREDO OUTLET SHOPPES LLC             1600 WATER STREET, STE A155 CHICAGO IL 60680
LARSON & GASTON LLP                   200S LOS ROBLES AVE, SUITE 530 PASADENA CA 91101
LAS AMERICAS PREMIUM OUTLETS          4211 CAMINO DE LA PLAZA, SUITE 176 SAN DIEGO CA 92173
LASER MAIL ASIA LIMITED               1 ON YIP ST SIU SAI WAN HONG KONG
LAST GANG RECORDS INC                 134 PETER ST, SUITE 700 TORONTO ON M5V 2H2 CANADA
LAVERY AVOCATS                        1 PLACE VILLE-MARIE, BUR 4000 MONTREAL QC H3B 3Y1 CANADA
LAWRENCE TOWNSHIP CODE                2207 LAWRENCEVILLE RD LAWRENCEVILLE NJ 08648
LE CLUB DE HOCKEY CANADIEN INC        1909 AVE DES CANADIENS DE MONTREAL MONTREAL QC H4B 5G0 CANADA
LE STUDIO POP BALLONS S E N C         4710 ST AMBROISE OFFICE 120 MONTREAL QC H4C 2C7 CANADA
LEAH PRESENTS INC                     2311 W EMPIRE AVE BURBANK CA 91504
LEESBURG CORNER PREM OUTLETS          241 FORT EVANS RD NE, SUITE 241 LEESBURG VA 20176
LEGAL LOGIK INC                       200 7575 RUE TRANSCANADIENNE MONTREAL QC H4T 1V6 CANADA
LEHIGH VALLEY MALL, LLC               PHILADELPHIA PA 19182
LENOVO CANADA INC                     55 IDEMA RD, MARKHAM TORONTO ON M5W 5N9 CANADA
LENOX SQUARE                          3393 PEACHTREE RD NE ATLANTA GA 30326
LES DELICES LAFRENAIE                 8405 RUE LAFRENAIE SAINT LEONARD QC H1P 2B3 CANADA
LES ENCEINTES ACOUSTIQUES UNISSON     685 RANG RIVIERE NORD ST ROCH DE L'ACHIGAN QC J0K 3H0 CANADA
LES INSTALLATIONS DECORATIVES         1528 RUE MAZURETTE MONTREAL QC H4H 1H2 CANADA
LES PRODUCTIONS HERD INC              5333 AV CASGRAIN, SUITE 611 MONTREAL QC H2T 1X3 CANADA
LES PRODUCTIONS PRIME TIME TV INC     1730 ST PATRICK, # 819 MONTREAL QC H3K 0B2 CANADA
LEXINGTON FAYETE URBAN COUNTY         200 E MAIN ST CINCINNATI OH 45274
LG AND E                              PO BOX 9001960 LOUISVILLE KY 40290
LINDA SPROULL                         9853 BOUL LASALLE, RM 8 LASALLE QC H8R 2N9 CANADA
LIPA LONG ISLAND POWER AUTHORITY      PO BOX 888 HICKSVILLE NY 11802
LISA CAROLINE PETARDI                 3067 BOUL RENE LAENNEC, SUITE 302 LAVAL QC H7K 3V6 CANADA
LIVE FAST MEDIA LLC                   719 SOUTH LOS ANGELES STREET LOS ANGELES CA 90014
LIVINGSTON MALL VENTURE               112 EISENHOWER PKWY CHICAGO IL 60677
LOANS, MOSAIK MASTERCARD, MORTGAGE    1551 THE QUEENSWAY AVENUE TORONTO ON M8Z 1T8 CANADA
LONDON HYDRO                          111 HORTON ST LONDON ON N6A 4J8 CANADA
LONG ISLAND WATER CORP                733 SUNRISE HWY PITTSBURG PA 15250
LOOMIS EXPRESS                        200 WESTCREEK BLVD BRAMPTON ON L6T 5T7 CANADA
LOOMIS USD                            3290 HUMPHREY ROAD DALLAS TX 75312-0757
LOS ANGELES COUNTY AGRICULTURAL       11012 GARFIELD AVE SOUTH GATE CA 90280
LOS ANGELES COUNTY SUPERIOR COURT     1945 S HILL ST LOS ANGELES CA 90007
LOUISIANA DEPARTMENT OF AGRICULTURE   5825 FLORIDA BLVD, RM 1003 BATON ROUGE LA 70806
LOUISIANA DEPARTMENT OF REVENUE       1051 N 3RD ST, #150 BATON ROUGE LA 70802
LOUISIANA DEPARTMENT OF REVENUE       617 N 3RD ST BATON ROUGE LA 70821
LOUISIANA DEPT OF TREASURY            1051 N 3RD ST, 150 BATON ROUGE LA 70802
LOUISIANA TAX FREE SHOPPING           1450 POYDRAS ST, RM 800 NEW ORLEANS LA 70112
LPT LLC DBA LPT SP LLC                14154 COLLECTION CTR DR CHICAGO IL 60693
MACERICH CERRITOS LLC                 239 LOS CERRITOS CENTER LOS ANGELES CA 90084-9466
MACERICH MGMT CO AS AGENT FOR         401 WISHIRE BLVD STE 700 LOS ANGELES CA 90084-9473
MACERICH VINTAGE FAIRE LIMITED        3401 DALE RD, SUITE 483 LOS ANGELES CA 90084
MACHINELAND INC                       730 GERRARD ST E TORONTO ON M4M 1Y3 CANADA



Epiq Corporate Restructuring, LLC                                                                      Page 14 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 30 of 62

Claim Name                            Address Information
MADESSA PROFESSIONNEL INC.            3080 BOUL LE CARREFOUR, SUITE 603 LAVAL QC H7T 2R5 CANADA
MADISON FENLEY                        12 HAMPTON WAY DOTHAN AL 36305
MAINE REVENUE SERVICES                39 STATE HOUSE STA AUGUSTA ME 04333
MAINPLACE SHOPPINGTOWN LLC            2800 N. MAIN STREET PASADENA CA 91110
MALL AT MIAMI INTERNATIONAL LLC       1455 NW 107TH AVE PITTSBURGH PA 15264
MALL AT POTOMAC MILLS LLC             2700 POTOMAC MILLS CIR, RM 307 WOODBRIDGE VA 22192
MALL OF GOERGIA MANAGEMENT OFFICE     3333 BUFORD DR, SUITE 1000 BUFORD GA 30519
MANCINI AND ASSOCIATES CLIENT         15303 VENTURA BLVD, SUITE 600 SHERMAN OAKS CA 91403
MANOIR DES SABLES                     90 AVE DES JARDINS ORFORD QC J1X 6M6 CANADA
MANULIFE SECURITIES INC               9800 BOUL CAVENDISH ST LAURENT QC H4M 2V9 CANADA
MARILYN O MARSHALL                    PO BOX 2031 MEMPHIS TN 38101-2031
MASSACHUSETTS DEPARTMENT OF REVENUE   7285 PARSONS DR DIMONDALE MI 48821
MATTHEW PLUNKETT                      262 BISCAYE DOLLARD DES ORMEAUX QC H9H 1R8 CANADA
MAX ABADIAN STUDIO INC                1307 VAN HORNE AVE OUTREMONT QC H2V 1K7 CANADA
MAYFLOWER MALL                        21 SAINT CLAIR AVE E, RM 1201 TORONTO ON M4T 1L9 CANADA
MCCONNELL VALDES                      270 MUNOZ RIVERA AVE SAN JUAN PR 00936-4225
MCKINSEY & COMPANY CANADA             1250 BOUL RENE LEVESQUE WEST MONTREAL QC H3B 4W8 CANADA
MED-LEGAL                             1430 E HOLT AVE WEST COVINA CA 91793
MEDIAVISUEL COMMUNICATIONS            313 RUE DE LYS SAINT EUSTACHE QC J7P 0A8 CANADA
MEDRIC FILION                         910 JULES HUOT LAVAL QC H7W 0J1 CANADA
MEL HOPPENHEIM                        1777 CARRIE DERICK MONTREAL QC H3C 6G2 CANADA
MELANIE DE SA YOGA                    30 RUE JEAN YVES ILE BIZARD QC H9E 1G9 CANADA
MELISSA THOMPSON                      2201 OXFORD AVE MONTREAL QC H4A 2X7 CANADA
MEMORIAL CITY MALL LP                 303 MEMORIAL CITY DALLAS TX 75284
MEMPHIS LIGHT GAS & WATER DIVISION    PO BOX 388 MEMPHIS TN 38101
MENDEZ (ADA) CLASS ACTION (NY)        175 VARICK STREET, 3RD FL. NEW-YORK NY 10014
MENLO PARK MALL                       100 MENLO PK, SUITE 412 EDISON NJ 08837
MERCER CANADA LIMITED                 1981 MCGILL COLLEGE AVE MONTREAL QC H3C 6R1 CANADA
MERRELL-DIV OF WOLVERINE              6225 MILLCREEK DRIVE MISSISSAUGA ON L5N 9G2 CANADA
METRO 360                             120 SINNOTT RD TORONTO ON M1L 4N1 CANADA
MG AND E                              PO BOX 1231 MADISON WI 53701
MIAMI-DADE COUNTY                     111 NW 1ST ST STE 710 MIAMI FL 33101
MIAMI-DADE COUNTY CREDIT &            111 NW 1ST ST, SUITE 2630 MIAMI FL 33128
MIAMI-DADE FIRE RESCUE DEPARTMENT     9300 NW 41ST ST DORAL FL 33178
MIAMI-DADE TAX COLLECTOR              200 NW 2 AVENUE MIAMI FL 33128
MIAMI-DADE WATER AND SEWER DEPT       PO BOX 026055 MIAMI FL 33102
MICHAEL CORRIGAN TAX COLLECTOR        231 E FORSYTH ST, RM 300 JACKSONVILLE FL 32202
MICHIGAN DEPARTMENT OF TREASURY       110 CARROLL ST ANNAPOLIS MD 21411
MICHIGAN STATE DISBURSEMENT UNIT      PO BOX 30354 LANSING MI 48909
MICRO INFORMA                         3215 PITFIELD SAINT LAURENT QC H4S 1H3 CANADA
MIDAMERICAN ENERGY COMPANY            PO BOX 8020 DAVENPORT IA 52808
MIDCOM SERVICE GROUP                  33493 W 14 MILE ROAD, SUITE 150 FARMINGTON HILLS MI 48331
MIDDLESEX WATER COMPANY               PO BOX 826538 PHILADELPHIA PA 20090
MIDDLETOWN OF TOWNSHIP FSI            3 MUNICIPAL WAY LANGHORNE PA 19047
MIKE FASANO TAX COLLECTOR             14236 6TH STREET, ROOM 100 DADE CITY FL 33526
MIL ITF HOOPP REALTY INC SUDBURY      1030 BARRYDOWNE RD, RM 200 SUDBURY ON P3A 5Z9 CANADA
MILTON'S MOVERS                       661 ATHABASCA ST W KAMLOOPS BC V2H 1C5 CANADA
MINISTER DU REVENUE                   11A RUE DE LA PLACE DU COMMERCE BROSSARD QC J4W 2T9 CANADA
MINISTER OF FINANCE                   80 DUNDAS ST LONDON ON N6A 6A3 CANADA



Epiq Corporate Restructuring, LLC                                                                  Page 15 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                               Page 31 of 62

Claim Name                            Address Information
MINISTER OF FINANCE                   9676 PO BOX STN PROV GOVT VICTORIA BC V8W 9P7 CANADA
MINISTER OF FINANCE OF ALBERTA        9811 109 ST EDMONTON AB T5K 2L5 CANADA
MINISTER OF FINANCE OF MANITOBA       401 YORK AVENUE WINNIPEG MB R3C 0P8 CANADA
MINISTER OF REVENU OF QUEBEC          3800 RUE DE MARLY MONTREAL QC H5B 1A4 CANADA
MINISTERE DU REVENU                   855 AVE BROADWAY, SUITE 200 SHAWINIGAN QC G9N 8N8 CANADA
MINISTERE DU REVENU DU QUEBEC         1600 BOUL. RENE-LEVESQUE OUEST MONTREAL QC H3H 2V2 CANADA
MINISTRE DES FINANCES                 4 PLACE LAVAL, BUR 150 LAVAL QC H7N 5Y3 CANADA
MINISTRE DES FINANCES DU QUEBEC       800 RUE DU SQUARE VICTORIA, FL 27 MONTREAL QC H4Z 1B7 CANADA
MINISTRY OF FINANCE OF BC             PO BOX 9412 STN PROV GOV VICTORIA BC V8W 9V4 CANADA
MINISTRY OF HEALTH                    1515 BLANSHARD ST VICTORIA BC V8W 9W6 CANADA
MINNESOTA REVENUE                     1260 MAIL STATION SAINT PAUL MN 55145
MIRABEL OUTLET CENTRE                 19001 CHEMIN NOTRE DAME TORONTO ON M5W 1C1 CANADA
MISHAWAKA UTILITIES                   126 N CHURCH ST MISHAWAKA IN 46544
MISSISSIPPI DEPARTMENT OF REVENUE     PO BX 1033 JACKSON MS 39215-1033
MISSOURI DEPARTMENT OF REVENUE        PO BOX 1019 INDEPENDENCE MO 64051
MISSOURI FAMILY SUPPORT CENTER        PO BOX 2320 JEFFERSON CITY MO 65110
MISSOURI STATE TREASURER CLINT        301 W HIGH ST, RM 157 JEFFERSON CITY MO 65101
MOBILE MINI INC                       3550 DUNCANVILLE RD DALLAS TX 75265
MODESTO IRRIGATION DISTRICT           PO BOX 5355 MODESTO CA 95352
MONERIS                               7350 ROUTE TRANSCANADIENNE SAINT-LAURENT QC H4T-1A3 CANADA
MONTGOMERY COUNTY -MARYLAND BAG TAX   255 ROCKVILLE PIKE, #L215 ROCKVILLE MD 20850
PROG
MONTGOMERY MALL                       230 MONTGOMERY MALL LOS ANGELES CA 90074
MR CASSULO AND COPEMAN                888 RUE VALENTINE, RM 401 QUEBEC QC G1W 5C2 CANADA
MULTI -MATERIAL STEWARDSHIP WESTERN   1 ST CLAIR AVE W, 7TH FL TORONTO ON M4V 1K6 CANADA
MULTI MATERIAL STEWARDSHIP WESTERN    4 ST CLAIR AVE. W. 7TH FLOOR TORONTO ON M4V 1L5 CANADA
MUNICIPAL COURT                       775 RUE GOSFORD MONTREAL QC H3C 4Y1 CANADA
MUNICIPALITY OF BARCELONETA           PO BOX 2049 BARCELONETA PR 00617
MUNICIPALITY OF BAYAMON               PO BOX 1588 BAYAMON PR 00960
MUNICIPALITY OF CAGUAS                PO BOX 907 CAGUAS PR 00726
MUNICIPALITY OF CANOVANAS             PO BOX 1612 CANOVANAS PR 00729
MUNICIPALITY OF CAROLINA              PO BOX 8 CAROLINA PR 00986-0008
MUNICIPALITY OF GUAYNABO              71370 APARTADO GUAYNABO 00970 PR 00969
MUNICIPALITY OF HORMIGUEROS           PO BOX 97 HORMIGUEROS PR 00660
MUNICIPALITY OF MAYAGUEZ              PO BOX 1852 MAYAGUEZ PR 00681
MUNICIPALITY OF PONCE                 331709 APARTADO PONCE PR 00733-1709
MUNICIPALITY OF SAN JUAN              PO BOX 70179 SAN JUAN PR 00936-8179
MUNICIPIO AUTONOMO DE BARCELONETA     PKLAZA DE RCREO CLLLE GRGITTI BARCELONETA PR 00617
MUNICIPIO AUTONOMO DE PONCE           331709 APARTADO PONCE PR 00733-1709
MUNICIPIO DE BAYAMON                  BOX 1588 BAYAMON PR 00960
MUNICIPIO DE CAGUAS                   MUNO RIVERA CAGUAS PR 00726
MUNICIPIO DE CANOVANAS                2012 MUNOZ RIVERA CANOVANAS PR 00729
MUNICIPIO DE GUAYNABO                 71370 APARTADO GUAYNABO PR 00970
MUNICIPIO DE HORMIGUEROS              APARTADO 97 HORMIGUEROS PR 00660
MUNICIPIO DE MAYAGUEZ                 PO BOX 447 MAYAGUEZ PR 00581
MURRAY CITY                           4646 S 500 W MURRAY UT 84123
NANC CREATION DE CONTENUS             4755 RUE PAPINEAU, 310 MONTREAL QC H2H 1V4 CANADA
NAOMI BEDARD                          1220 DES ORIOLES SAINTE-CATHERINE QC J5C 1R7 CANADA
NASHVILLE ELECTRICAL SERVICES         1214 CHURCH ST NASHVILLE TN 37246



Epiq Corporate Restructuring, LLC                                                                    Page 16 OF 27
                                                  The Aldo Group
                          Case 20-11060-KBO       Doc 49 Filed 05/14/20
                                                   Service List
                                                                                  Page 32 of 62

Claim Name                              Address Information
NATIONAL FUEL                           PO BOX 4103 BUFFALO NY 14264
NATIONAL RETAIL TENANTS ASSOCIATION     PO BOX 73 HAMPDEN MA 01036
NATIONALGRID                            DIV 0005 NEWARK NJ 07101
NATURALIZER-DIV OF TREND MARKETING      1503 LODESTAR RD TORONTO ON M3J 3C1 CANADA
NBIN INC                                130 KING ST W TORONTO ON M5X 1J9 CANADA
NC CHILD SUPPORT                        1020 RICHARDSON DR RALEIGH NC 27675-9012
NEBRASKA DEPARTMENT OF REVENUE          809 P ST LINCOLN NE 68508
NEIMAN MARCUS                           2012 CORPORATE LANE, RM 108 NAPERVILLE IL 60563
NEO-TRAFFIC MEDIA INC                   3700 ST PATRICK, SUITE 318 MONTREAL QC H4E 1A2 CANADA
NEVADA DEPARTMENT OF TAXATION           555 E WASHINGTON, RM 1300 LAS VEGAS NV 89101
NEVADA POWER                            PO BOX 10100 RENO NV 89520
NEW JERSEY FAMILY SUPPORT               PO BOX 729 TRENTON NY 08650
NEW JERSEY NATURAL GAS                  PO BOX 11743 NEWARK NJ 07101
NEW MEXICO TAXATION AND REVENUE         SOUTH ST 1200 SANTA FE 87504 MEXICO
NEW NATION CREATION INC                 6750 RUE HUTCHISON, # 208 MONTREAL QC H3N 1Y4 CANADA
NEW YORK DEPT OF TAXATION AND FINANCE   110 STATE ST ALBANY NY 12236
NEW YORK STATE                          W. A. HARRIMAN CAMPUS NEW YORK NY 12227
NEW YORK STATE DEPARTMENT               W A HARRIMAN CAMPUS ALBANY NY 12227
NEW YORK STATE INCOME TAX               15 HENRY ST BINGHAMTON NY 13902-4122
NEW YORK STATE INCOME TAX               15 HENRY ST BINGHAMTON NY 13902-4124
NEWFOUNDLAND LIGHT AND POWER CO LTD     PO BOX 12069 ST JOHNS NL A1B 4B6 CANADA
NEWPORT NEWS WATERWORKS                 PO BOX 979 NEWPORT NEWS VA 23607
NH DHHS                                 1050 PERIMETER RD # 501 MANCHESTER NH 03108-9501
NHC 24/7                                3485 BOUL. DES ENTREPRISES TERREBONNE QC J6X 4J9 CANADA
NIAGARA ON THE LAKE HYDRO               8 HENEGAN RD VIRGIL ON L0S 1J0 CANADA
NICOR GAS                               PO BOX 5407 AURORA IL 60507
NJ DIVISION OF TAXATION                 PO BOX 302 TRENTON NJ 08625
NOMAD GOODS INC                         1187 COAST VILLAGE RD, SUITE 638 SANTA BARBARA CA 93108
NORFOLK CITY TREASURER                  810 UNION ST NORFOLK VA 23501
NORFOLK OUTLETS LLC                     1600 PREMIUM OUTLETS BLVD CHICAGO IL 60677-5289
NORFOLK PREMIUM OUTLET                  1600 PREMIUM OUTLETS NORLOLK VA 23502
NORMANDIN BEAUDRY ACTUAIRES CONSEIL     630 BOUL RENE-LEVESQUE O MONTREAL QC H3B 1S6 CANADA
NORTH CAROLINA DEPARTMENT OF REVENUE    501 N WILMINGTON ST RALEIGH NC 27604
NORTH CAROLINA DEPT OF REVENUE          PO BOX 25000 RALEIGH NC 27640-0150
NORTH HILLS SCHOOL DISTRICT             135 SIXTH AVE PITTSBURGH PA 15229-1291
NORTHERN VIRGINIA ELECTRIC COOPERAT     PO BOX 34795 ALEXANDRIA VA 22334
NORTHRIDGE FASHION CENTER               9301 TAMPA AVE NORTHRIDGE CA 91324
NOVA SCOTIA POWER CORPORATION           PO BOX 848 HALIFAX NS B3J 2V7 CANADA
NSTAR                                   PO BOX 56003 DALLAS TX 75266
NUMBERS INTERNATIONAL LLC               65 BELLEVUE ST GLEBE AUSTRALIA
NUMERO C INC                            266 RUE SIMONEAU, # 105 WINDSOR QC J1S 2V5 CANADA
NUNN BUSH SHOE CO                       8205 MONTREAL TORONTO BLVD, RM 100 MONTREAL WEST QC H4X 1N1 CANADA
NYACK WATER DEPARTMENT                  9 N BROADWAY NYACK NY 10960
NYC DCA                                 42 BROADWAY, FL 5 NEW YORK NY 10004
NYC DEPARTMENT                          1 CENTRE ST 22ND FL NEWARK NJ 07101
NYC DEPARTMENT OF FINANCE               NEW YORK NY 10008
NYC DEPARTMENT OF FINANCE               PO BOX 3933 NEW YORK NY 10008-3933
NYC DEPT OF FINANCE                     PO BOX 2307 NEW YORK NY 10272-2307
NYC FIRE DEPARTMENT                     9 METROTECH CTR NEW YORK NY 10008



Epiq Corporate Restructuring, LLC                                                                     Page 17 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 33 of 62

Claim Name                            Address Information
NYC FIRE DEPARTMENT                   PO BOX 412014 BOSTON MA 02241-2014
NYC WATER BOARD                       BOX 11863 NEWARK NJ 07101-8163
NYC WATER BOARD                       PO BOX 11863 PITTSBURG NY 15250
NYS ASSESSMENT RECEIVABLES            38 HAWLEY ST BININGHAMPTON NY 13902
NYS CHILD PROCESSING CENTER           PO BOX 15368 ALBANY NY 12212-5363
NYS DEPARTMENT OF STATE               99 WASHINGTON AVE, # 600 ALBANY NY 12231
O.C. TANNER LIMITED                   IMPRIMO PARK, UNIT 6A LOUGHTON ES UNITED KINGDOM
O.C. TANNER RECONGNITION CO LTD       1930 SOUTH STATE SALT LAKE UT 84115
OAKRIDGE MALL LLC                     FILE 55714 LOS ANGELES CA 90074
OAKVILLE HYDRO ELECTRIC COMM          861 REDWOOD SQ OAKVILLE ON L6L 6R6 CANADA
OCEAN TOMO LLC                        200 W. MADISON, 37TH FL CHICAGO IL 60606
OFFICE OF THE SECRETARY OF STATE      325 DON GASPAR, SUITE 300 SANTA FE NM 87501
OHIO DEPARTMENT OF COMMERCE           77 S HIGH ST COLUMBUS OH 43215
OHIO DEPARTMENT OF TAXATION           PO BOX 530 COLUMBUS OH 43216
OINK OINK CANDY INC                   4810 JEAN TALON OUEST, SUITE 300 MONTREAL QC H4P 2N5 CANADA
OKALOOSA COUNTY TAX COLLECTOR         701 E. JOHN SIMS PARKWAY NICEVILLE FL 32578
OKLAHOMA CENTRALIZED SUPPORT REGIST   PO BOX 268849 OKLAHOMA OH 73126
OKLAHOMA TAX COMMISSION               2501 NORTH LINCOLN BOULEVARD OKLAHOMA OK 73126-0920
OKLAHOMA TAX COMMISSION               2501 N LINCOLN BLVD OKLAHOMA OK 73194
OLD ORCHARD URBAN LIMITED             1681 SOLUTIONS CTR CHICAGO IL 60677
OLYMPIC MALL SERVICES                 PO BOX 19930 HOUSTON TX 77280
OLYMPIQUES SPECIAUX                   1274 RUE JEAN-TALON EST, ST 200 MONTREAL QC H2R 1W3 CANADA
ONE TRUST LLC                         1200 ABERNATHY RD NE, SUITE 300 ATLANTA GA 30328
ONTARIO MILLS                         1 MILLS CIRCLE, SUITE 1 ONTARIO CA 91764
ONTARIO MILLS LP                      1 MILLS CIRCLE STE. 1000 ATLANTA GA 30384
ONTREA INC                            220 YONGE ST, SUITE 110 TORONTO ON M5B 2H1 CANADA
OPB REALTY INC - PEN CENT             1 QUEEN ST EAST, SUITE 300 TORONTO ON M5C 2W5 CANADA
OPB REALTY INC - PEN CENTRE           1 QUEEN ST EAST, SUITE 300 TORONTO ON M5C 2W5 CANADA
OPGI MANAGEMENT LP O A OXFORD         20 KING ST W TORONTO ON M5H 1C4 CANADA
OPTIMIZELY INC                        631 HOWARD STREET LOS ANGELES CA 90074-8762
ORANGE AND ROCKLAND                   390 W RTE 59 SPRING VALLEY NY 10977
ORANGE CITY MILLS LTD PARTNERSHIP     225 WEST WASHINGTON STREET ATLANTA GA 30384
ORANGE COUNTY BBC                     201 S ROSALIND AVE ORLANDO FL 32802
ORANGE COUNTY TREASURER               1750 S DOUGLASS RD, RM D ANAHEIM CA 92806
ORIENTAL BANK                         254 MUNOZ RIVERA AVE SAN JUAN PR 00919-1426
ORLAND SQUARE                         288 ORLAND SQUARE ORLAND PARK IL 60462
ORLANDO OUTLET OWNER LLC              4951 INTERNATIONAL DRIVE ORLANDO FL 32819
ORLANDO UTILITIES COMMISSION          PO BOX 4901 ORLANDO FL 32802
ORLANDO VINELAND PREM OUTLETS         8200 VINELAND AVE, SUITE 750 ORLANDO FL 32821
OSHAWA PUC NETWORKS INC               100 SIMCOE ST S OSHAWA ON L1H 4G6 CANADA
OTTAWA POLICE SERVICE                 PO BOX 9634 STATION T OTTAWA ON K1G 6H5 CANADA
OUTFRONT MEDIA CANADA LP              377 HORNER AVE TORONTO ON M8W 1Z6 CANADA
OXYA CONSULTING INC                   111 RUE DUKE MONTREAL QC H3C 2M1 CANADA
P U D NO 1 OF SNOHOMISH COUNTY        PO BOX 1100 EVERETT WA 98206
PAGODA INTERNATIONAL FOOTWEAR-FOB     762-804 AVENIDA DA PRAIA GR, UNIT C MACAO 999078 CHINA
PALM BEACH COUNTY                     301 N. OLIVE AVENUE WEST PALM BEACH FL 33402
PALM DESERT                           3321 FRED WARING DRIVE LOS ANGELES CA 90074
PAPERCUT SOFTWARE INTERNATIONAL PTY   3 PROSPECT HILL RD, LVL 1 CAMBERWELL AUSTRALIA
PAPETERIE LES ENTREPRISES INC         9106 HENRI BOURASSA O ST LAURENT QC H4S 1L5 CANADA



Epiq Corporate Restructuring, LLC                                                                   Page 18 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                               Page 34 of 62

Claim Name                            Address Information
PAQUETTE & ASSOCIES S.E.N.C.R.L.      511, PLACE DARMES, SUITE 800 MONTREAL QC H3C 0J7 CANADA
PATRICIA EUBANK                       3350 CLL BONITA SANTA YNEZ CA 93460
PEABODY MUNICIPAL LIGHT               PO BOX 3199 PEABODY MA 01961
PECO                                  PO BOX 11700 PHILADELPHIA PA 19101
PECO PALLET CANDA INC.                123 SLATER ST., 3RD FLOOR TORONTO ON M5W 4L1 CANADA
PENN POWER                            PO BOX 3687 AKRON OH 44309
PENN SQUARE MALL LLC                  32122 COLLECTIONS CTR DR CHICAGO IL 60693
PENNSYLVANIA DEPARTMENT OF REVENUE    101 N INDEPENDENCE MALL E PHILADELPHIA PA 19106
PENSKE MEDIA CORPORATION              11175 SANTA MONICA BLVD LOS ANGELES CA 90025
PEPCO POTOMAC ELECTRIC POWER COMPAN   PO BOX 4863 TRENTON NJ 08650
PETERBOROUGH UTILITIES COMMISSION     PETERBOROUGH UTILITIES COMMISSION PETERBOROUGH ON K9J 6Z5 CANADA
PETTY CASH                            2300 EMILE BELANGER MONTREAL QC H4R 3J2 CANADA
PFP COLUMBUS II LLC                   L 3581 COLUMBUS OH 43260
PG AND E PACIFIC GAS AND ELECTRIC     P.O. BOX 997300 SACRAMENTO CA 95899
PGE                                   121 SW SALMON ST PORTLAND OR 97208
PHAIDON INTERNATIONAL US INC          622 3RD AVENUE NEW YORK NY 10014
PHILBERNARD PHOTOGRAPHE               6649 MOLSON MONTREAL QC H1Y 3C4 CANADA
PHIPPS DICKSON                        18103 RTE TRANSCANADIENNE KIRKLAND QC H9J 3Z4 CANADA
PHYSIQUE ALIKONA FITNESS              3 AVE DE KAMOURASKA POINTE CLAIRE QC H9S 5V2 CANADA
PINTO LEGAL                           99 PRINCE ST, SUITE 701 MONTREAL QC H3C 2M7 CANADA
PLACE DU ROYAUME INC                  1401 BLVD TALBOT CHICOUTIMI QC G7H 5N6 CANADA
PLACE VERTU HOLDINGS INC              3131 BLVD DE LA COTE VERTU SAINT LAURENT QC H4R 1Y0 CANADA
PLANS EXAMINERS                       1000 CHURCH HILL RD, SUITE 210 PITTSBURG PA 15205
PLAZA BONITA LLC                      FILE 55879 LOS ANGELES CA 90074
PLAZA CAROLINA MALL LP                AVENIDA JESUS M. FRAGOSO SAN JUAN PUERTO RICO PR 00936-8178
PLAZA CAROLINA MALL LP                AVENIDA JESUS M. FRAGOSO SAN JUAN PR 00936-8578
PODS ENTERPRISES LLC                  9611 PULASKI PARK DR STE S 308 BALTIMORE MD 21279-1003
POINT 3 CENTRE DE LANGUES INC         404 RUE SAINT PIERRE, RM 201 MONTREAL QC H2Y 2M2 CANADA
POLARIS ENERGY SERVICES               L 2413 MARIETTA OH 45750
PORTABLE STORAGE CANADA LIMITED       100 CANADIAN RD TORONTO ON M5W 5M5 CANADA
POUGHKEEPSIE GALLERIA LLC (NY)        2001 SOUTH RD POUGHKEEPSIE NY 12602
POWER STREAM                          175 SANDALWOOD PKWY WEST CONCORD ON L4K 5N2 CANADA
PR PATRICK HENRY LLC                  11901 DURANT AVE CLEVELAND OH 44193
PR WOODLAND LIMITED PARTNERSHIP       PO BOX 73858 CLEVELAND OH 44193
PREDICTIVE SUCCESS CENTRE             310 BYRON ST SOUTH, 1 WHITBY ON L1N 4P8 CANADA
PREMIUM OUTLETS MONTREAL-TEMP         19001 CH NOTRE DAME, SUITE 231 MIRABEL QC J7J 0T1 CANADA
PRIDE AT WORK CANADA                  192 SPADINA AVE, SUITE 312 TORONTO ON M5T 2C2 CANADA
PRINCE WILLIAM COUNTY                 1 COUNTY COMPLEX CT PRINCE WILLIAM VA 22195
PRINTY PROMOTIONS                     9631 RUE CLEMENT MONTREAL QC H8R 4B4 CANADA
PRO MECANIQUE ST LAURENT              3701 BOUL DE LA COTE VERTU SAINT LAURENT QC H4R 1R2 CANADA
PRODUCTIONS L'ELOI                    6250 RUE HUTCHISON, ST 500 C MONTREAL QC H2V 4C5 CANADA
PROGRESS ENERGY                       PO BOX 1003 SAINT PETERSBURG FL 33733
PROPERTY MANAGER                      1630 MEETING ST BLDG CHARLESTON SC 29402
PROTECTION 1 ADT                      14847 W. 95TH STREET KANSAS MO 64187-2987
PROTECTION INCENDIE AQUA FEU INC      2904 RUE BERGMAN LAVAL QC H7L 3P4 CANADA
PROTECTION INCENDIE MULTI SERVICE I   3879 PASCAL GAGNON TERREBONNE QC J6X 4J3 CANADA
PROTEGIS FIRE & SAFETY                1812 CARGO CT LOUISVILLE KY 40269
PROTOS SECURITY                       90 TOWN CTR ST, RM 202 DALEVILLE VA 24083
PROVINCIAL TREASURER OF PEI           95 ROCHFORD ST CHARLOTTETOWN PE C1A 7N1 CANADA



Epiq Corporate Restructuring, LLC                                                                   Page 19 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 35 of 62

Claim Name                            Address Information
PSE AND G CO                          PO BOX 14444 NEW BRUNSWICK NJ 08906
PUBLIC STORAGE                        440 LAMBERT RD E BREA CA 92821
PUGET SOUND ENERGY                    PO BOX 91269 BELLEVUE WA 98009
PUMA NA ACCESSORIES CANADA LLC        175 GALAXY BLVD, # 201 TORONTO ON M9W 5R7 CANADA
PUMA NA ACCESSORIES CANADA LLC -FOB   175 GALAXY BLVD, RM 201 TORONTO ON M9W 5R7 CANADA
QRPG LP ITF BOWER PLACE               4900 MOLLY BANISTER DR RED DEER AB T4R 1N9 CANADA
QUAKER ASSOCIATES LLC                 3560 NORTH BUFFALO ROAD PHILADELPHIA PA 19182
QUALTRICS LLC                         333 W. RIVER PARK DRIVE PROVOT UT 84604
QUEST SOFTWARE CANADA                 260 KING ST E TORONTO ON M5W 1C1 CANADA
R & S CHRYSLER LLC                    8000 BOX BUFFALO NY 14267-0002
R TOO WORLDWIDE INC.                  1186 ROUTE 109 LINDENHURST NY 11757
R. MITCHELL ROWE IN TRUST             170 LAURIER AVE W OTTAWA ON K1P 5J2 CANADA
RAISONNABLE                           6900 SAINT DENIS, RM 102 MONTREAL QC H2S 2S2 CANADA
RAPID TRENDS ELECTRICAL               3200 14TH AVE, 10 MARKHAM ON L3H 0H8 CANADA
RBC DOMINION                          1 PL VILLE MARIE, STE 300 MONTREAL QC H3B 4R8 CANADA
RBC ROYAL BANK                        8689 VIAU BLVD MONTREAL QC H1R 2T9 CANADA
RBC ROYAL BANK                        106 BEAUREPAIRE DR BEACONSFIELD QC H9W 0A1 CANADA
RCM ARCHITECTURAL INC                 127 DU VIEUX MOULIN ST ISIDORE QC G0S 2S0 CANADA
RECEIVER GENERAL OF CANADA            409 WEBER ST W KITCHENER ON N2G 4L6 CANADA
RECEIVER GENERAL OF CANADA            1050 NOTRE DAME AVE SUDBURY ON P3A 5C2 CANADA
RED HAWK FIRE & SECURITY              5100 TOWN CENTER CIRCLE SE 350 ATLANTA GA 30353-0212
REGIE DES ALCOOLS DES COURSES         1 NOTRE DAME EST, # 9 MONTREAL QC H2Y 1B6 CANADA
REGIE DU BATIMENT DU QUEBEC           454 BLVD CREMAZIE EST 4E ETAGE MONTREAL QC H2M 2V2 CANADA
REGIONAL MUNICIPALITY OF WOOD BUFFA   9909 FRANKLIN AVE FORT MCMURRAY AB T9H 2K4 CANADA
REGROUPEMENT DES GESTIONNAIRES        2100 RUE PIERRE DUPUIS, # 2000 MONTREAL QC H3C 3R5 CANADA
REIMER ASSOCIATES INC                 7171 APPLEBY LINE MILTONE ON L9E 0M2 CANADA
RELAIS EXPERT CONSEIL                 3860 BOUL COTE VERTU, SUITE 222 MONTREAL QC H4R 1V4 CANADA
RELIANCE HOME COMFORT                 PO BOX 4504 STATION A TORONTO ON M5L 1L6 CANADA
REPUBLIC SERVICES                     PO BOX 9001099 LOUISVILLE KY 40290
RETAIL PROPERTY TRUST                 CHICAGO IL 60677
RETAILS ZIPLINE INC                   423 VERMONT ST SAN FRANCISCO CA 94107
REVENU QUEBEC                         CP5500 SUCCURSALE DESJARDINS MONTREAL QC H5B 1A8 CANADA
REVENU QUEBEC                         3800 RUE DE MARLY MONTREAL QC H5B 1J4 CANADA
REVENUE CANADA                        305 RENE-LEVESQUE BLVD W MONTREAL QC P3A 0C3 CANADA
REVENUE QUEBEC                        150 SAINTE-CATHERINE OUEST MONTREAL QC H2X 3Y2 CANADA
REYNA NUNEZ                           1526 DEBRA PL VALLEY STREAM NY 11580
RGIS INVENTORY SPECIALISTS USD        3045 W LIBERTY AVE #5C DETROIT MI 48277
RHG USA LLC (RUDHOLM GROUP)           79 MADISON AVE, SUITE 551 NEW YORK NY 10016
RHODE ISLAND DIVISION OF TAXATION     1 CAPITOL HILL, RM4 PROVIDENCE RI 02908
RICH TAUBMAN ASSOCIATES               100 GREYROCK PL DETROIT MI 48267
RICHLAND COUNTY FAMILY COURT          2020 HAMPTON ST COLUMBIA SC 29202
RISKIFIED INC                         220 5TH AV, FL 13 NEW YORK NY 10001
RIVER ROAD WASTE SOLUTIONS            106 APPLE ST, SUITE 225 TINTON FALLS NJ 07724
ROBCAN MECHANICAL                     8510 TORBRAM ROAD, # 62 BRAMPTON ON L6T 5C7 CANADA
ROBERT P DUCKWORTH                    8 CHURCH CIRCLE, RM H101 ANNAPOLIS MD 21404
ROCKY BARNES LLC                      2275N BEACHWOOD DR LOS ANGELES CA 90068
ROCKY MTN POWER                       1033 NE 6TH AVE PORTLAND OR 97232
RODERICK V HANNAH ESQ P A             8751 W BROWARD BLVD, SUITE 303 PLANTATION FL 33324
ROGERS                                2100 BOUL. MARCEL-LAURIN VILLE ST LAURENT QC H4L 5J8 CANADA



Epiq Corporate Restructuring, LLC                                                                   Page 20 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 36 of 62

Claim Name                            Address Information
ROGERS COMMUNICATIONS PARTNERSHIP     38 ELLESMERE RD SCARBOROUGH ON M1R 5P4 CANADA
RONALD MOSES                          111 JOHNSTR, STE 500 NEW YORK NY 10038
ROOSEVELT FIELD MALL                  630 OLD COUNTRY RD GARDEN CITY NY 11530
ROSEDALE SHOPPING CENTER              29974 NETWORK PL CHICAGO IL 60673
ROSEVILLE SHOPPINGTOWN LLC (STORAGE   2049 CENTURY PARK E LOS ANGELES CA 90074-3659
ROYAL BANK OF CANADA                  4400 BOUL DES SOURCES DOLLARD DES ORMEAUX QC H8Y 3B7 CANADA
ROYAL CROSPIN CORP                    375 PEARL ST, FL 14 NEW YORK NY 10038
RR DONNELLEY                          7810 SOLUTON CTR CHICAGO IL 60677
RYAN LLC                              13155 NOEL ROAD, SUITE 100 DALLAS TX 75284-8351
RYAN TAX COMPLIANCE SERVICE LLC       13155 NOEL ROAD RM100 DALLAS TX 75240
RYAN TAX COMPLIANCE SERVICES LLC      13155 NOEL RD, RM 100 DALLAS TX 75240
S & P GLOBAL MARKET INTELLIGENCE      33356 COLLECTION CTR DR CHICAGO IL 60693-0333
S F SHOPPING CENTRE ASSOCIATES LP     865 MARKET ST LOS ANGELES CA 90074
SABE CREATIVE LLC                     2323 BORDEN AVE, SUITE 228 LONG ISLAND NY 11101-4508
SACRAMENTO COUNTY                     4137 BRANCH CTR RD SACRAMENTO CA 95827-3823
SAFETECH ALARM SYSTEMS                121 WILLOWDALE AVE, 202 TORONTO ON M2N 6A3 CANADA
SAINT JOHN ENERGY                     PO BOX 850 SAINT JOHN NB E2L 4C7 CANADA
SAINT LAURENT PROPERTY TRUST          1010 STE CATHERINE ST W, # 1200 MONTREAL QC H3B 3S3 CANADA
SAINT LOUIS GALLERIA L.L.C.           1155 SAINT LOUIS GALLERIA ST LOUIS MO 63117
SAJO USD INC                          1320 BLVD GRAHAM, SUITE 129 MONT ROYAL QC H3P 3C8 CANADA
SAKS FIFTH AVENUE                     117 W 57TH ST CITY OF INDUSTRY CA 91716
SALESFORCE COM CANADA CORPORATION     10 BAY STREET #400 TORONTO ON M5J 2R8 CANADA
SALT LAKE CITY CORPORATION            200 N ST SALT LAKE UT 84114-5458
SAN DIEGO GAS AND ELECTRIC            PO BOX 25111 SANTA ANA CA 92799
SAN FRANCISCO CITY OPTION             P.O. BOX 194367 SAN FRANCISCO CA 94119
SAN FRANCISCO WATER DEPARTMENT        525 GOLDEN GATE AVE SAN FRANCISCO CA 94120
SAN MARCOS PREMIUM OUTLETS            3939 HWY 35 S, SUITE 900 SAN MARCOS TX 78666
SANTANDER BANK                        450 PENN ST READING PA 19602
SARAH CURR                            1400 N EDGEMONT ST, APT 109 LOS ANGELES CA 90027
SARASOTA                              101 S WASHINGTON BLVD SARASOTA FL 34236
SASKATCHEWAN FINANCE                  2350 ALBERT REGINA SK S4P 4A6 CANADA
SASKTEL                               2121 SASKACHEWAN DR REGINA SK S4P 4C5 CANADA
SAWGRASS MILLS                        12801 W SUNRISE BLVD SUNRISE FL 33323
SBCO OF AGRICULTURE WEIGHTS           777 E RIALTO AVE SAN BERNARDINO CA 92415
SCE AND G                             P.O. BOX 100255 COLUMBIA SC 29202
SCHINDLER ELEVATOR CORPORATION        3640 MCNICOLL AVE TORONTO ON M5W 5Z9 CANADA
SCI LOGISTICS LTD                     180 ATTWELL DR, SUITE 600 TORONTO ON M9W 6H8 CANADA
SCOTIA BANK                           1002 SHERBROOKE OUEST/WEST, SUITE 250, MONTREAL MONTREAL QC H3A 3L5 CANADA
SCOTIA MCLEOD                         1002 RUE SHERBROOKE O, SUITE 300 MONTREAL QC H3A 3L6 CANADA
SCOTIA TRUST                          1002 RUE SHERBROOKE OUES, SUITE 540 MONTREAL QC H3A 3L6 CANADA
SEAL PRODUCTIONS                      5500 RUE FERRIER VILLE MONT ROYAL QC H4P 1M2 CANADA
SECRETARY OF STATE                    501 SOUTH 3RD STREET SPRINGFIELD IL 62756-5510
SECRETARY OF THE TREASURY             1492 AV PONCE DE LEON, 600 SAN JUAN PR 00907-4024
SECURITAS CANADA LIMITED              235 YORKLAND BOULEVARD, SUITE 400 TORONTO ON M5W 3M1 CANADA
SEMIS URBAINS                         1234 ROLLAND VERDUN QC H4H 2G4 CANADA
SERVICE CANADA                        200 BOUL RENE-LEVESQUE OUEST 3E ETAGE MONTREAL QC H3C 4H6 CANADA
SERVICES DES ESPACES VERTS            4355 BLVD POIRIER SAINT LAURENT QC H4R 2A4 CANADA
SERVICES DYNAMO INC                   394 HORTENSE FABREVILLE QC H7P 3L4 CANADA
SERVICES MRO INC                      205 DUNBAR MONTREAL QC H3P 2H4 CANADA



Epiq Corporate Restructuring, LLC                                                                      Page 21 OF 27
                                                 The Aldo Group
                         Case 20-11060-KBO       Doc 49 Filed 05/14/20
                                                  Service List
                                                                                 Page 37 of 62

Claim Name                             Address Information
SERVICES NETTOYAGE PRO                 2304 RUE WESTGATE LONGUEUIL QC J4K 4R5 CANADA
SERVOMAX INC                           1790 BEAULAC MONTREAL QC H4R 1W8 CANADA
SHAHARAH SINCLAIR                      191 BROCK SUD, 302 MONTREAL OUEST QC H4X 2E7 CANADA
SHAHBAZ LAW GROUP, APC                 15760 VENTURA BLVD, SUITE 860 (COUNSEL TO O'DELL HARE (ADA)) ENCINO CA 91436
SHERMAN OAKS FASHION ASSOCIATES LP     FILE 56991 LOS ANGELES CA 90074
SHERYAR MALIK                          3457 RUE CHAMPDORE MONTREAL QC H1Z 1G3 CANADA
SHORT HILLS ASSOCIATES                 28 MILLBURN AVENUE, SUITE 1 DETROIT MI 48267
SIMON CLARKSBURG DEVELOPMENT           22705 CLARKSBURG ROAD CHICAGO IL 60677
SIMON PREIT GLOUCESTER                 225 WEST WASHINGTON STREET CHICAGO IL 60677
SIMON PROPERTY GROUP TEXAS LP          867925 RELIABLE PKY CHICAGO IL 60686
SIMON/CLARKSBURG DEVELOPMENT LLC       22705 CLARKSBURG ROAD CLARKSBURG MD 20871
SIMONE CHENARD                         3563 RUE JORDI BONET BOISBRIAND QC J7H 1L7 CANADA
SLACK TECHNOLOGIES INC                 155 5TH ST, FL 6 SAN FRANCISCO CA 94103
SMUD                                   6201 SOUTH ST SACRAMENTO CA 95817-1818
SOCIETE DE L'ASSURANCE AUTOMOBILE      855 HENRI-BOURASSA BLVD W, MONTREAL QUEBEC QC G1K 8J1 CANADA
SOLISCO NUMERIX                        4050 RUE JEAN-MARCHAND, 100 QUEBEC QC G2C 1Y6 CANADA
SOLOTECH INC USD                       5200 HOCHELAGA MONTREAL QC H1V 1G3 CANADA
SOLUTION P.C.D. INC                    5929 TRANSCANADIENNE, SUITE 150 ST LAURENT QC H4T 1Z6 CANADA
SOLUTIONS INFORMATIQUES AXONE INC      147 RUE DU BLVD LA PRAIRIE QC J5R 2J3 CANADA
SOPHIE SUCHAN                          1302 CASCADE ST SASKATOON SK S7J 0M8 CANADA
SOUTH CAROLINA DEPARTMENT              1073 TAYLOR ST COLUMBIA SC 29202-2535
SOUTH CAROLINA DEPARTMENT OF REVENUE   PO BOX 100193 COLUMBIA SC 29202
SOUTH GATE COUNTY OF LOS ANGELES       11012 S GARFIELD AV SOUTH GATE CA 90280-7504
SOUTH JERSEY GAS                       PO BOX 6091 HAMMONTON NJ 08037
SOUTHERN CALIFORNIA EDISON             PO BOX 300 ROSEMEAD CA 91771
SOUTHERN GAS                           1801 S ATLANTIC BLVD MONTEREY PARK CA 91754-5207
SOUTHLAKE INDIANA LLC                  5000 SOLUTION CTR CHICAGO IL 60677
SOUTHPARK MALL LP                      ATLANTA GA 30384
SOUTHRIDGE LIMITED PARTNERSHIP         400 2ND AVE SOUTH ATLANTA GA 30384
SOUTHRIDGE MALL                        5300 S 76TH ST GREENDALE WI 53129
SOUTHWEST CAPITAL HOLDINGS INC.        2300 EMILE-BELANGER, SAINT-LAURENT MONTREAL QC H4R 3J4 CANADA
SOUTHWEST GAS CORPORATION              PO BOX 98890 LAS VEGAS NV 89150
SPORT BOX INC                          1171 8TH STREET EAST, SUITE 200 SASKATOON SK S7H 0S3 CANADA
SQA LOGIC                              1145 L'HOMME ST-ALEXANDRE QC J0J 1S0 CANADA
SSQ SOCIETE D'ASSURANCE VIE INC        2515 BOUL LAURIER QUEBEC QC G1V 0A3 CANADA
ST VIATEUR BAGEL                       1127 AVE DU MONT-ROYAL E MONTREAL QC H2J 1X9 CANADA
STANLEY BLACK & DECKER                 1000 STANLEY DRIVE TORONTO ON M5W 1W9 CANADA
STANLEY BLACK & DECKER CANADA          6275 MILLCREEK DR TORONTO ON M5W 3M1 CANADA
STAR WEST FRANKIN PARK MALL II LLC     5001 MONROE ST SAN FRANCISCO CA 94139
STATE OF HAWAII - DEPT OF TAXATION     PO BOX 113600 HONOLULU HI 96811
STATE OF INDIANA                       35 S PARK BLVD GREENWOOD IN 46143
STATE OF MARYLAND                      50 MARYLAND AVE, RM 1300 ROCKVILLE MD 20850
STATE OF MICHIGAN                      PO BOX 9772020 DETROIT MI 48277-2020
STATE OF MICHIGAN                      7285 PARSONS DR DIMONDALE MI 48821
STATE OF NEVADA                        3360 W SAHARA AVE LAS VEGAS NV 89102
STATE OF NEW HAMPHSHIRE TREASURE       25 CAPITOL ST, 205 CONCORD NH 03301-6312
STATE OF NEW MEXICO -TAXATION & REV    1190 SAINT FRANCIS DR, RM 1250 SANTA FE NM 87504
DEPT
STATE OF WASHINGTON DEPT OF REVENUE    PO BOX 9034 SEATTLE WA 98507



Epiq Corporate Restructuring, LLC                                                                      Page 22 OF 27
                                                 The Aldo Group
                           Case 20-11060-KBO     Doc 49 Filed 05/14/20
                                                  Service List
                                                                                 Page 38 of 62

Claim Name                             Address Information
STATE OF WASHINTON UNCLAIMED           2500 E VALLEY RD, RM C RENTON WA 98057
STATEWIDE FIRE PROTECTION              3130 WESTWOOD DR LAS VEGAS NV 89109
STEPHANIE PITSIKOULIS                  19 GRAND TRUNK CRES, STE 2203 TORONTO ON M5J 3A3 CANADA
STEWARDSHIP ONTARIO                    1 CLAIR AVE ST W, FL 7 TORONTO ON M4V 1K6 CANADA
STEWARDSHIP ONTARIO                    1 ST CLAIR AVE. W. 7TH FLOOR TORONTO ON M4V 1K6 CANADA
STONESTOWN SHOPPING CENTER LP          3251 TWENTIETH AVENUE, SUITE 300 SAN FRANCISCO CA 94132
STORAGE - MENLO PARK MALL              100 MENLO PK, SUITE 412 EDISON NJ 08837
STORAGE /MACERICH VINTAGE FAIRE LP     3401 DALE RD, STE 483 LOS ANGELES CA 90084-9445
STORAGE PLACE DU ROYAUME INC           1 ADELAIDE ST E TORONTO ON M5C 2V9 CANADA
STORAGE WOODBRIDGE CENTER PROPERTY     250 WOODBRIDGE CENTER DRIVE WOODBRIDGE NJ 07095
STUDIO UPSILON ENR                     948 14E AVENUE POINTE AUX TREMBLES QC H1B 3T2 CANADA
STYLE 211 FASHIONS INC                 6555 VANDEN ABEELE MONTREAL QC H4S 1S1 CANADA
STYLESAGE, INC.                        25 BROADWAY NEW YORK NY 10004
SUN LIFE INVESTMENTS                   1001 DORCHESTER SQ, SUITE 600 MONTREAL QC H3B 1N1 CANADA
SUNVALLEY SHOPPING CENTER LLC          1 SUNVALLEY MALL DETROIT MI 48267
SUSTAINABLE SOLUTIONS GROUP SSG        PO BOX 740209 ATLANTA GA 30374
TALAL ABU GHAZALEH INTERNATIONAL       26 PRINCE SHAKER BIN ZAID ST AMMAN 921100 JORDAN
TALEND CANADA                          800 BRIDGE PKWY, # 200 REDWOOD CA 94065
TAMPA WESTSHORE ASSOCIATES LP          DETROIT MI 48267-1770
TAUBMAN CHERRY CREEK SHOPPING          200 EAST LONG LAKE ROAD, SUITE 300 DETROIT MI 48267
TAYLOR MCCAFFREY LLP                   900 - 400 ST MARY AV WINNIPEG MB R3C 4K5 CANADA
TD BANK                                1350 BLVD RENE-LEVESQUE OUEST, FLOOR 7 MONTREAL QC H3G 1T4 CANADA
TD BANK                                2933 MAJOR MACKENZIE DRIVE VAUGHAN ON L6A 3N9 CANADA
TD INVESTMENT                          2933 MAJOR MACKENZIE DR MAPLE ON L6A 3N9 CANADA
TD VISA                                MONTREAL QC H3C 3B3 CANADA
TECO                                   1898 NUCCIO PKY TAMPA FL 33605-3500
TELUS QUEBEC                           630 BOULEVARD RENE-LEVESQUE O MONTREAL QC H5A 1L3 CANADA
TEMECULA TOWNE CENTER                  27540 YNEZ ROAD CLEVELAND OH 44192-0022
TENNESSEE CHILD SUPPORT                44 VANTAGE WAY STE 300 NASHVILLE TN 37229
TENNESSEE DEPARTMENT OF REVENUE        PO BOX 101 NASHVILLE TN 37202
TENNESSEE SECRETARY OF STATE           312 8TH AVE N NASHVILLE TN 37243
TENNIS CANADA                          285 RUE GARY CARTER MONTREAL QC H2R 2W1 CANADA
TEXAS CHILD SUPPORT SDU                PO BOX 659791 SAN ANTONIO TX 78265-9791
TEXAS COMPTROLLER OF PUBLIC ACCOUNT    111 E 17TH ST AUSTIN TX 78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   111 E 17TH ST AUSTIN TX 78774
THE CASH ROLL STORE.COM                5667 MAHOGANY HARBOUR LATE MANOTICK ON K4M 1K9 CANADA
THE CITY OF CALGARY                    PO BOX 2100 CALGARY AB T2P 2M5 CANADA
THE CITY OF CHARLESTON                 80 BROAD ST CHARLESTON SC 29413-2009
THE CITY OF PLEASANTON                 PO BOX 520 PLEASANTON CA 94566-0802
THE CITY OF THOUSAND OAKS              2100 THOUSAND OAKS BLVD THOUSAND OAKS CA 91362
THE COMMONWEALTH OF MASSACHUSETTS      1 ASHBURTON PL BOSTON MA 02108
THE CORP OF THE TOWNSHIP OF LANGLEY    20338 65 AVE LANGLEY BC V2Y 3J1 CANADA
THE ECONO-RACK GROUP (2015) INC        5455 RUE RAMSAY SAINT HUBERT QC J3Y 2S3 CANADA
THE FALLS SHOPPING CENTER ASSOCIATE    8888 SW 136TH ST ATLANTA GA 30384
THE HARTFORD                           690 ASYLUM AVENUE DALLAS TX 75266-0916
THE HUB VAUGHAN                        290 CALDARI RD VAUGHAN ON L4K 4J4 CANADA
THE ILLUMINATING COMPANY               PO BOX 3638 AKRON OH 44309
THE JEFFRIES GROUP LLC                 276 5TH AVE, #704-641 NEW YORK NY 10001
THE LAW OFFICES OF DAVID A ERIKSON     200 N LARCHMONT BLVD LOS ANGELES CA 90004



Epiq Corporate Restructuring, LLC                                                                    Page 23 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 39 of 62

Claim Name                            Address Information
THE MILLS AT JERSEY GARDENS           651 KAPKOWSKI RD ELIZABETH NJ 07201
THE MODERN SHOP                       541 SUSSEX DR OTTAWA ON K1N 6Z6 CANADA
THE OUTLET AT ORANGE                  20 CITY BLVD W, RM C5 ORANGE CA 92868
THE REWARD COMPANY INC                60 HUDSON ST, SUITE 1806 NEW YORK NY 10013
THE TAUBMAN REALTY GROUP LP           200 E LONG LAKE RD, RM 200 BLOOMFIELD HILLS MI 48304
THE TULALIP TRIBES                    6406 MARINE DR NW, FL 2 TULALIP WA 98271
THIERRY FRANCIS                       241 17E AVE DEUX MONTAGNES QC J7R 3Z4 CANADA
THUNDER BAY HYDRO                     34 CUMBERLAND ST N THUNDER BAY ON P7A 4L3 CANADA
TM FAIRLANE CENTER L P                75 REMITTANCE DR, # 1350 CHICAGO MI 60675
TM NORTHLAKE MALL LP                  6801 NORTHLAKE MALL DR CHARLOTTE NC 28260
TOLEDO EDISON                         6099 ANGOLA RD AKRON OH 44309
TOMS RIVER                            340 W WATER ST TOMS RIVER NJ 08753-6533
TOPANGA PLAZA LLC                     11901 SANTA MONICA BLVD #611 LOS ANGELES CA 90074
TORONTO DAVIES WARD PHILLIPS          155 WELLINGTON ST W TORONTO ON M5V 3J7 CANADA
TOWERS WATSON CANADA INC              175 BLOOR ST E MONTREAL QC H3C 5N7 CANADA
TOWN CENTER AT BOCA RATON             6000 GLADES ROAD, SUITE 200 BOCA RATON FL 33431
TOWN EAST MALL                        2063 TOWN EAST MALL MESQUITE TX 75150
TOWN OF BURLINGTON                    P O BOX 96 BURLINGTON MA 01803
TOWN OF CASTLE ROCK                   100 NORTH WILCOX STREET CASTLE ROCK CO 80104
TOWN OF HEMPSTEAD                     1995 PROSPECT AVE EAST MEADOW NY 11554-3140
TOWN OF LEESBURG                      25 W MARKET ST LEESBURG VA 20176
TOWN OF MARANA                        11555 W CIVIC CTR DR, RM A3 MARANA AZ 85653
TOWN OF NIAGARA                       7105 LOCKPORT RD NIAGARA FALLS NY 14305
TOWN OF WRENTHAM                      79 SOUTH ST WRENTHAM MA 02093
TOWNSHIP OF EDISON                    100 MUNICIPAL BLVD EDISON NJ 08817
TOWNSHIP OF FREEHOLD                  1 MUNICIPAL PL FREEHOLD NJ 07728
TOWNSHIP OF GLOUCESTER                1261 CHEWS LANDING RD LAUREL SPRINGS NJ 08021
TOWNSHIP OF LIVINGSTON                62 S LIVINGSTON AVE LIVINGSTON NJ 07039
TOWNSHIP OF WAYNE                     475 VALLEY RD WAYNE NJ 07470
TOWNSHIP OF WHITEHALL                 3221 MACARTHUR RD WHITEHALL PA 18052
TOWNSON TOWN CENTER                   MINNEAPOLIS MN 55486
TRAME-VERTE                           75 JACQUES-BOURDON BOUCHERVILLE QC J4B 2T1 CANADA
TRANSGROUP WORLDWIDE LOGISTICS        19140 TRANS CANADA HWY BAIE D'URFE QC H9X 3S4 CANADA
TRANSLATION SERVICES ISABEL GARRIGA   1970 RUE DUBOIS MONTREAL QC H4E 1W4 CANADA
TRANSPERFECT TRANSLATIONS             3 THREE PARK AVENUE NEW YORK NY 10016
TRANSUNION                            1 PLACE LAVAL LAVAL QC H7N 1H1 CANADA
TRAVIS A HULSEY DIRECTOR              716 RICHARD ARRINGTON JR BLVD BIRMINGHAM AL 35202
TRAVIS A. HULSEY, DIRECTOR            716 RICHARD ARRINGTON JR BLVD N BIRMINGHAM AL 35283
TREASURER ARLINGTON COUNTY            2100 CLARENDON BLVD, STE 201 MERRIFIELD VA 22116
TREASURER OF JAMES CITY COUNTY        101 MOUNTS BAY RD WILLIAMSBURG VA 23185-6569
TREASURER OF VIRGINIA                 101 N 14TH ST RICHMOND VA 23261
TREASURER STATE OF CONNECTICUT        55 ELM ST HARTFORD CT 06106
TREASURY STATE OF NEW JERSEY          50 WEST STATE ST TRENTON NJ 08608-1213
TRI CITY FIRE SPRINKLERS              603 SEAGAZE DR, # 271 OCEANSIDE CA 92054
TRISCO OVERSEAS LIMITED               55 HOI YUEN ROAD, UNIT 10 KWUN TONG, KLN HONG KONG
TRIVIUM AVOCATS INC                   2500 BOUL LAPINIERE BROSSARD QC J4Z 3V1 CANADA
TRUMBULL SHOPPING CENTER 2 LLC        11601 WILSHIRE BLVD, 11TH FLOOR LOS ANGELES CA 90074
TS 405 LEXINGTON OWNER LLC            45 ROCKEFELLER PLAZA NEW YORK NY 10087
TSAWWASSEN FIRST NATION               1926 TSAWASSEN DR TSAWASSEN BC V4M 4G2 CANADA



Epiq Corporate Restructuring, LLC                                                               Page 24 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 40 of 62

Claim Name                            Address Information
TUCSON ELECTRIC POWER COMPANY         PO BOX 80077 PRESCOTT AZ 86304
TUNGSTEN NETWORKS INC                 1300 SW 5TH AVENUE, 17TH FLOOR PORTLAND OR 97201-5667
TWELVE OAKS MALL LLC                  27500 NOVI RD DETROIT MI 48267
TWIN CITIES PREMIUM OUTLETS           3965 EAGAN OUTLETS PKY, 380 EAGAN MN 55122
TX CHILD SUPPORT SDU                  PO BOX 659791 SAN ANTONIO TX 78265-9791
TZANET INC                            1375 LOUVAIN O MONTREAL QC H4N 1G6 CANADA
UNITED ILLUMINATING COMPANY           PO BOX 9230 CHELSEA MA 02150
UNITED SALVAGE ASSOCIATES INC         3332 RTOWERWOOD DR DALLAS TX 75234
UNITED STATES POSTAL SERVICE          880 STATE ROUTE 11 CHAMPLAIN NY 12919
UNITED STATES TREASURY                1901 CROSS BEAM DR CHARLOTTE NC 28201-1303
UNITED STATES TREASURY                INTERNAL REVENUE SERVICE CINCINNATI OH 45999
UNITED STATES TREASURY                INTERNAL REVENUE SERVICE KANSAS CITY MO 64999-0202
UNITED STATES TREASURY (UT)           INTERNAL REVENUE SERVICE CTR OGDEN UT 84201
UNITIL                                PO BOX 981010 BOSTON KY 02298
UNIVERSITY TOWNE CENTRE LLC           FILE 55976 LOS ANGELES CA 90074
UPPER MERION SEWER REVENUE            175 WEST VALLEY FORGE ROAD PHILADELPHIA PA 19101
UPPER MERION TOWNSHIP                 175 W VALLEY FORGE RD KING OF PRUSSIA PA 19406-1851
UPS CANADA                            1930 DERRY ROAD EAST TORONTO ON M5W 0A7 CANADA
UPS FREIGHT                           6767 DAVAND DRIVE TORONTO ON M5W 3N8 CANADA
URBAN INTENSIFICATION FUND 3 LP       20 ADELAIDE ST E, SUITE 800 TORONTO ON M5C 2T6 CANADA
US DEPARTMENT OF EDUCATION AWG        205 JEFFERSON ST ST LOUIS MO 63179-0356
USA PROTECTION                        11589 TUXFORD ST UNIT 1 HEMET CA 92546
USD TRANSGROUP GLOBAL LOGISTICS       18850 8TH AVE S, STE 100 SEATTLE WA 98168
USER TESTING INC                      2672 BAYSHORE PARKWAY, STE 703 MOUNTAIN VIEW CA 94043
USPA ACCESSORIES LLP                  119 W 40TH ST NEW YORK NY 10018
UTAH STATE TAX COMMISSION             350 N STATE ST, RM 180 SALT LAKE CITY UT 84114
VALERIE MARTIN                        898 ST-GERMIN MONTREAL QC H4L 3R8 CANADA
VALET PARKING BOB PERRAS INC          25 MARIE PELADEAU LA PRAIRIE QC J5R 5Y3 CANADA
VALLEY FORGE SECURITY CENTER          190 TOWN CENTER RD KING OF PRUSSIA PA 19406
VALTECH CANADA INC                    400 DE MAISONNEUVE O, # 700 MONTREAL QC H3A 1L4 CANADA
VECTRA VISUAL                         3950 BUSINESS PARK DR COLUMBUS OH 43204
VECTREN ENERGY DELIVERY               PO BOX 6248 INDIANAPOLIS IN 46206
VEHICLE REGISTRATION COLLECTIONS      PO BOX 419001 RANCHOL CORDOVA CA 95741-9001
VERIFONE                              4060 SOLUTIONS CTR CHICAGO IL 60677
VERMONT DEPARTMENT OF TAXES           133 STATE STREET MONTPELIER VT 05633-1401
VERTICAL SYSTEMS ANALYSIS INC         307 W 36TH ST, 8TH FL NEW YORK NY 10018
VESTAR GATEWAY LLC                    2425 E. CAMELBACK ROAD, STE 750 PHOENIX AZ 85038
VILLAGE OF CHICAGO RIDGE              10455 S RIDGELAND CHICAGO IL 60415
VILLAGE OF GREENDALE                  6500 NORTHWAY GREENDALE WI 53129
VILLAGE OF GREENDALE REMIT TO ECOVA   6500 NORTHWAY MILWAUKEE WI 53288
VILLAGE OF GURNEE                     325 N O PLAINE RD GURNEE IL 60031
VILLAGE OF LOMBARD                    255 E WILSON AVE LOMBARD IL 60148-3926
VILLAGE OF NORRIDGE                   4000 N OLCOTT AVE NORRIDGE IL 60706
VILLAGE OF NORRIDGE                   4000 N OLCOTT AVE NORRIDGE IL 60706-1109
VILLAGE OF NORTH RIVERSIDE            2401 S DES PLAINES AVE NORTH RIVERSIDE IL 60546
VILLAGE OF OAK BROOK                  26018 NETWORK PL CHICAGO IL 60673-1260
VILLAGE OF ORLAND PARK                14700 RAVINIA AVE ORLAND PARK IL 60462
VILLAGE OF ORLAND PARK                14700 S RAVINIA AVE ORLAND PARK IL 60462-3134
VILLAGE OF PLEASANT PRAIRIE           9915 39TH AVE PLEASANT PRAIRIE WI 53158



Epiq Corporate Restructuring, LLC                                                               Page 25 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 41 of 62

Claim Name                            Address Information
VILLAGE OF ROSEMONT                   9501 W DEVON AVE, 2ND FL ROSEMONT IL 60018
VILLAGE OF SCHAUMBURG                 101 SCHAUMBURG CTR SCHAUBURG IL 60193
VILLAGE OF SCHAUMBURG                 101 SCHAUMBURG CTR SCHAUMBURG IL 60193-1881
VILLAGE OF SKOKIE                     5127 OAKTON ST SKOKIE IL 60077
VILLAGE OF WELLINGTON                 12300 FOREST HILL BOUL WELLINGTON FL 33414
VILLE DE GATINEAU                     GATINEAU QC J8X 3Y9 CANADA
VILLE DE MONTREAL                     303 RUE NOTRE DAME EST, SUITE 125 MONTREAL QC H2Y 3Y8 CANADA
VILLE DE MONTREAL                     MONTREAL QC H3C 4X8 CANADA
VILLE DE MONTREAL                     55 AV DUPRAS MONTREAL QC H8R 4A8 CANADA
VIMEO INC.                            555 W 18TH ST CHICAGO IL 60674-8984
VIRGINIA DEPARTMENT OF TAXATION       PO BOX 27407 RICHMOND VA 23220
VIRGINIA NATURAL GAS INC              PO BOX 5409 CHARLOTTE NC 28272
VISION ENVIRO PROGRESSIVE             4141 BLVD GRANDE ALLEE BOISBRIAND QC J7H 1M7 CANADA
VITTORIO MANDOLESI SHOES DESIGNER     VIA AUSTRIA 51 PORTO SANT ELPIDIO ITALY
VORNADO OFFICE MANAGEMENT LLC         2 PENNSYLVANIA PLAZA # 1075 PITTSBURGH PA 15250
WALT DISNEY STUDIOS MOTION            200 FRONT ST WEST, SUITE 2900 TORONTO ON M5V 3L4 CANADA
WALT DISNEY THEATRICAL GROUP          1014 GRAND CENTRAL AVE GLENDALE CA 91201
WALTERS SHOE CARE INC                 180 BARTOR ROAD TORONTO ON M9N 2W6 CANADA
WASHINGTON GAS                        PO BOX 37747 BALTIMORE MD 21283
WASTE MANAGEMENT INC                  PO BOX 4648 LOUISVILLE KY 40290
WAYNE A ROBEY CLERK OF CIRCUIT COUR   9250 BENDIX RD COLUMBIA MD 21045
WCA WASTE SYSTEMS INC                 PO BOX 4524 HOUSTON TX 77210-4524
WE ENERGIES                           PO BOX 90001 MILWAUKEE WI 53201
WEINSTEIN RADCLIFF PIPKIN LLP         8350 N CENTRAL EXPRESSWAY, STE 1550 DALLAS TX 75206
WEST EDMONTON MALL PROMOTIONS LTD.    8882 170 ST, RM 300 EDMONTON ON T5T 4M2 CANADA
WESTFARMS ASSOCIATES                  200 E. LONG LAKE ROAD, SUITE 300 DETROIT MI 48267
WESTFIELD GARDEN STATE LLC            ONE GARDEN STATE PLAZA LOS ANGELES CA 90074
WESTFIELD SHOPPINGTOWN                FILE 55700 LOS ANGELES CA 90074
WESTLAND SOUTH SHORE MALL L P         FILE 56218 LOS ANGELES CA 90074
WG PARK LP                            EAST MORELAND OLD WELSH CLEVELAND OH 44193
WHITEHALL OF TOWNSHIP                 1901 SCHADT AVE WHITEHALL PA 18052-3728
WHSCC OF NEWFOUNDLAND                 148 FORECT RD, RM 146 ST JOHN'S NL A1A 3B8 CANADA
WILHELMINA INTERNATIONAL INC          200 CRESCENT CT #1400 DALLAS TX 75265-8107
WILLOWBROOK MALL (TX) LLC             2000 WILLOWBROOK MALL HOUSTON TX 77070-5715
WILLOWBROOK MALL LLC                  1400 WILLOWBROOK MALL WAYNE NJ 07470
WILLOWBROOK MALL LLC                  1400 WILLOWBROOK MALL MINNEAPOLIS MN 55486
WILSHIRE LAW FIRM                     ATTN: THIAGO COELHO (COUNSEL TO DE SALVO (ADA)) 3055 WILSHIRE BLVD, 12TH FLOOR
                                      LOS ANGELES CA 90010
WISCONSIN DEPARTMENT OF REVENUE       2135 RIMROCK RD MADISON WI 53708
WOODBRIDGE FIRE PREVENTION BUREAU     418 SCHOOL ST WOODBRIDGE NJ 07095
WOODBURY COMMON PREM OUTLETS          498 RED APPLE CT CENTRAL VALLEY NY 10917
WOODLAND HILLS MALL LLC               7693 COLLECTION CTR DR CHICAGO IL 60693
WORKDAY LIMITED                       FUMBALLY LANE DUBLIN IRELAND
WORKSAFE NB                           1 PORTLAND ST SAINT JOHN NB E2L 3X9 CANADA
WYSE METER SOLUTIONS INC              PO BOX 95530 NEWMARKET ON L3Y 8J8 CANADA
XCEL ENERGY                           PO BOX 9477 MINNEAPOLIS MN 55484
YES ENERGY MANAGEMENT                 4715 VIEWRIDGE AVE, STE 100 SAN DIEGO CA 92123-1628
YOGA TIMOTHY LEGGET                   4966 RUE LAKE DOLLARD DES ORMEAUX QC H9G 1G8 CANADA
YRULER INC (TANGIBLEE)                318 W ADAMS, SUITE 1808 CHICAGO IL 60606-5116



Epiq Corporate Restructuring, LLC                                                                    Page 26 OF 27
                                          The Aldo Group
                   Case 20-11060-KBO      Doc 49 Filed 05/14/20
                                           Service List
                                                                       Page 42 of 62

Claim Name                      Address Information
YUHEE YANG                      225 RIVER ST, APT 2003 HOBOKEN NJ 07030-4778
YUNA KERSALE                    26 RUE PARMENTIER NEUILLY SUR SIENE 92200 FRANCE




                         Total Creditor count 1269




Epiq Corporate Restructuring, LLC                                                      Page 27 OF 27
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 43 of 62

Claim Name                            Address Information
10579980 CANADA INC                   110 PARKWAY FOREST DR, 1710 TORONTO ON M2J 1L7 CANADA
2467847 ONTARIO INC                   170 INDUSTRIAL PKY N, # A1 AURORA ON L4G 4C3 CANADA
8531145 CANADA INC                    3643 BLVD SAINT LAURENT, SUITE 300 MONTREAL QC H2X 2V5 CANADA
9018-6560 QUEBEC INC                  295 DE LA COMMUNE O MONTREAL QC H2Y 2E1 CANADA
9139 4528 QUEBEC INC                  324 RUE AIME VINCENT VAUDREUIL DORION QC J7V 5V5 CANADA
AGENCE KOVAL INC                      14851 RUE DES BOULEAUX MIRABEL QC J7N 2C7 CANADA
ALUSINE KAMARA                        2-6680 FIELDING AVE MONTREAL QC H4V 1N5 CANADA
AMENAGEMENT WESTCLIFF LTEE            40 RUE EVANGELINE GRANBY QC J2G 8K1 CANADA
ANDRE FILION ET ASSOCIES              550 RUE SHERBROOKE O MONTREAL QC H3A 1B9 CANADA
ANTHONY MICOZZI                       9060 RUE DE PROVENCE MONTREAL QC H1R 2W3 CANADA
BACK RIVER SPORTS DIV OF KAYANNA      7000 COTE DE LIESSE, # 290 SAINT LAURENT QC H4T 1E7 CANADA
BCH UNIQUE                            38 AVE DU PONT ST MARTIN QC G0M 1B0 CANADA
BELLEVUE SQUARE LLC                   16914 COLLECTIONS CTR DR CHICAGO IL 60693
BELLEVUE SQUARE MERCHANTS             16916 COLLECTION CTR DR CHICAGO IL 60693
BLACKHAWK NETWORK                     3300 BLOOR ST W, # 2801 ETOBICOKE ON M8X 2X2 CANADA
BOSTON BARRICADE                      1151 19TH ST VERO BEACH FL 32960-3520
CADILLAC FAIRVIREW CORPORATION LTD    6551 RD, RM 3 RICHMOND BC V6Y 2B6 CANADA
CALIFORNIA STATE CONTROLLER OFFICE    10600 WHITE ROCK RD, SUITE 141 RANCHO CORDOVA CA 95670
CEDROM SNI INC                        825 AVE QUERBES, RM 200 OUTREMONT QC H2V 3X1 CANADA
CELECT INC                            129 SOUTH ST, FL 6 BOSTON MA 02111-2837
CENTER STAGE PRODUCTIONS              10 MALE AVE, # 20 FAIR LAWN NJ 07410
CENTRE DE LESTRIE INC                 3050 DE PORTLAND BLVD, SUITE 100 SHERBROOKE QC J1L 1K1 CANADA
CHAUSSURES RALLYE                     10001 BOUL RAY LAWSON ANJOU QC H1J 1L6 CANADA
CIME DECORS INC                       420 MCGILL ST, RM 100 MONTREAL QC H2Y 2G1 CANADA
CITY OF ORLANDO                       1250 W SOUTH ST ORLANDO FL 32805
COGECO MEDIA ACQUISITIONS INC         800 RUE DE LA GAUCHETIE, SUITE 1100 MONTREAL QC H5A 1M1 CANADA
COMINAR REAL ESTATE INVESTMENT TRUS   1250 S SERVICE RD MISSISSAUGA QC L5E 1V4 CANADA
CORPORATION TANTRUM INC               1700 AUT LAVAL O, RM 500 LAVAL QC H7S 2J4 CANADA
CPU DESIGN INC                        2323 DU VERSANT N, RM 100 QUEBEC QC G1N 4C2 CANADA
CREATIVE PUBLISHING SOLUTIONS INC     1877 W 4000 S ROY UT 84067
CROSSIRON MILLS HOLDINGS INC          261005 CROSSIRON BOULEVA, SUITE 800 CALGARY AB T4A 0G3 CANADA
DAC SERVICES DE CONSULTATIONS INC     328 WESTCROFT RD BEACONSFIELD QC H9W 6C2 CANADA
DOCU-DEPOT                            2301 RUE DE CANNES BRULEES LASALLE QC H8N 3G1 CANADA
DOKUS STUDIO                          181 2E AVE DU LAC VALLEE E SAINTE BEATRIX QC J0K 1Y0 CANADA
DULCEDO MANAGEMENT                    438 RUE MCGILL, # 200 MONTREAL QC H2Y 2G1 CANADA
EASYPOST                              1 MONTGOMERY ST, SUITE 400 SAN FRANCISCO CA 94104
EBENISTERIE ST. PATRICK               2037 FRANCIS HUGHES LAVAL QC H7S 2G2 CANADA
ELLIOTT MCCREA HILL                   197 MAIN STREET FREDERICTION NB E3A 1E1 CANADA
ELLIOTT MCCREA HILL IN TRUST          197 MAIN STREET FREDERICTION NB E3A 1E1 CANADA
ENVIRO CONNEXIONS                     4141 BLV GRANDE ALLEE BOISBRIAND QC J7H 1M7 CANADA
EPM MECANIC                           2120 RUE MONTEREY, RM 200 LAVAL QC H7L 3S3 CANADA
EQUIP D'APRENTAGE CANSEL INC          101C DE LOUVAIN O MONTREAL QC H2N 1A4 CANADA
FAIRVIEW POINTE CLAIRE LEASEHOLDS I   20 QUEEN ST W TORONTO ON M5H 3R4 CANADA
FOND DE PLACEMENT IMMOBIL             2820 BLVD LAURIER, RM 850 QUEBEC QC G1V 0C1 CANADA
FOND DE PLACEMENT IMMOBILIER          2820 BLVD LAURIER, RM 850 QUEBEC QC G1V 0C1 CANADA
FORBES COHEN FLORIDA PROPERTIES       16156 COLLECTIONS CTR DR CHICAGO IL 60693
FORBES TAUBMAN ORLANDO LLC            16286 COLLECTIONS CTR DR CHICAGO IL 60693
FOREST HARLEM PROPERTIES              4104 N HARLEM AVE NORRIDGE IL 60706
GALERIES CHAGNON                      1200 ALPHONSE DESJARDINS BLVD LEVIS QC G6V 6Y8 CANADA



Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 3
                                                The Aldo Group
                           Case 20-11060-KBO    Doc 49 Filed 05/14/20
                                                 Service List
                                                                                Page 44 of 62

Claim Name                            Address Information
GENFOOT INC                           1940 55TH AVE LACHINE QC H8T 3H3 CANADA
GOODBYE GRAFFITI                      950 POWELL ST, RM 105 VANCOUVER BC V6A 1H7 CANADA
GROUPE DISSAN INC SANIDEPOT           9280 BLVD DU GOLF ANJOU QC H1J 3A1 CANADA
GROUPE SOLUTIONS TELECOM INC          3166 RUE JOSEPH MONIER TERREBONNE QC J6X 4R1 CANADA
GUSTI                                 8484 RUE L'ESPLANADE MONTREAL QC H2P 2R7 CANADA
HECTOR LARIVEE                        1755 BERCY MONTREAL QC H2K 2T9 CANADA
HOTEL OMNI MONT ROYAL                 1050 RUE SHERBROOKE O MONTREAL QC H3A 2R3 CANADA
HUGO BROCHARD-FOURNEL                 5333 AVE CASGRAIN, SUITE 1111 MONTREAL QC H2T 1X3 CANADA
IC SPG POC AT EDMONTON LP             1 OUTLET COLLECTION WAY, UNIT 1 EDMONTON INTERNATIONAL AIRPORT AB T9E 1J5
                                      CANADA
IVANHOE CAMBRIDGE II INC              2695 GUILDFORD TOWN CTR SURREY BC V3R 7C1 CANADA
IVANHOE CAMBRIDGE II INC              4720 KINGSWAY, RM 604 BURNABY BC V5H 4N2 CANADA
IVANHOE CAMBRIDGE INC                 555 STERLING LYON PKY WINNIPEG MB R3P 2T3 CANADA
KELLY SANI-VAC INC                    100 RUE HUOT NOTRE DAME DE L'ILE PERROT QC J7V 7Z8 CANADA
KERAMIDA ENVIRONMENTAL INC            401 N COLLEGE AVE INDIANAPOLIS IN 46202
LAFLEURMODEENGROS.CA                  4 RUE DE BRAINE BLAINVILLE QC J7B 1Z1 CANADA
LAVEURS DE VITRES DE L'OUTAOUAIS      251 RUE LARAMEE GATINEAU QC J8Y 2Z4 CANADA
LEATHER WORKING GROUP                 KINGS PK RD NORTHANTS NN3 6JD UNITED KINGDOM
LEEFTAIL CO INC                       102 OSSINTON AVE, UNIT C TORONTO ON M6J 2Z4 CANADA
LEIKIN MANAGEMENT INC                 1371 E WOODROFFE AVE NEPEAN ON K2G 1V7 CANADA
LES PRESENTOIRS NUVO INC              80 AV ST PIERRE LACHINE QC H8R 1P2 CANADA
LONDON LIFE COMPAGNIE D'ASSURANCE V   2001 BLVD ROBERT BOURASSA, # 1450 MONTREAL QC H3A 1T9 CANADA
MARKET FOCUS DIRECT                   550 ALDEN RD, RM 207 MARKHAM ON L3R 6A8 CANADA
MARKET MALL LEASEHOLDS INC            20 QUEEN ST W TORONTO ON M5H 3R4 CANADA
MARKS RUDY A PROFESSIONAL             351 CALIFORNIA ST, SUITE 700 SAN FRANCISCO CA 94104
MCARTHURGLEN DESIGNER OUTLETS         V8201 STATION TERMINAL VANCOUVER BC V6B 6N3 CANADA
MECANIQUE RON TOOHEY INC              3062 BLVD LASALLE VERDUN QC H4G 1Y8 CANADA
MERANGUE INTERNATIONAL LIMITED        55 TRAVAIL RD, # 2 MARKHAM ON L3S 3J1 CANADA
MERIDIAN ONECAP CREDIT CORP           100 ALEXIS NIHON, # 970 ST LAURENT QC H4M 2P5 CANADA
MFC BEAVERCREEK LLC                   180 EAST BROAD ST COLOMBUS OH 43215
MICAELA ERLANGER STUDIOS INC          6404 WILSHIRE BLVD, SUITE 930 LOS ANGELES CA 90048
MONTEZ VICTORIAVILLE RELATY INC       111 BLVD JUTRAS E VICTORIAVILLE QC G6S 1C1 CANADA
MULTI MATERIAL STEWARDSHIP            2 ST CLAIR AVE. W. 7TH FLOOR TORONTO ON M4V 1L5 CANADA
MULTI-MATERIAL STEWARDSHIP            1 SAINT CLAIR AVE W, FL 7 TORONTO ON M4V 1K6 CANADA
MULTIPLUS DM INC                      10389 COTE DE LIESSE DORVAL QC H9P 2Z3 CANADA
NBS MARKETING INC                     5605 DE GASPE, SUITE 902 MONTREAL QC H2T 2A4 CANADA
O2 TELEFONICA UK LIMITED              BATH RD SLOUGH BK UNITED KINGDOM
OMNIPEL TECHNOLOGIES SRL              VIA MONTE BALDO 117 DESENZANO DEL GARDA BS ITALY
ONTREA INC                            1 BLVD DES PROMENADES ST BRUNO QC J3V 5J5 CANADA
ONTREA INC                            20 QUEEN ST W TORONTO ON M5H 3R4 CANADA
ONTREA INC                            20 QUEEN ST W, RM 500 TORONTO ON M5H 3R4 CANADA
ONTREA INC RE FAIRVIEW PARK           2960 KINGSWAY DR KITCHENER ON N2C 1X1 CANADA
PEST ELIMINATION SYSTEMS TECHNOLOGY   # 200 9201 FOURTH AVENUE BROOKLYN NY 11209
PLANVIEW INC                          12301 RESEARCH BOULEVARD BLDG 5 AUSTIN TX 78759
REGENCE INC                           655 RUE DE L'ARGON CHARLESBOURG QC G2N 2G7 CANADA
RODEO PROD INC                        6585 ST URBAIN MONTREAL QC H2S 1V4 CANADA
SAJO CAD INC                          1320 GRAHAM BLVD, SUITE 129 TOWN OF MOUNT ROYAL QC H3P 3C8 CANADA
SCREO 1 DIXIE OUTLET MALL LP          1250 SOUTH SERVICE RD MISSISSAUGA ON L5E 1V4 CANADA
SERRUMAX INC                          8805 SHERBROOKE E MONTREAL QC H1L 1C4 CANADA



Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 3
                                                   The Aldo Group
                        Case 20-11060-KBO          Doc 49 Filed 05/14/20
                                                    Service List
                                                                                   Page 45 of 62

Claim Name                               Address Information
SHABNAM FATHOLLAHI                       4650 BOUL LASALLE, SUITE 501 VERDUN QC H4G 2A8 CANADA
SHUANGRONG HANGER FACTORY                QIU LU TOWN PUTIAN CHINA
SOCIALLY                                 7493 TRANSCANADIENNE, # 106 MONTREAL QC H4T 1T3 CANADA
SOLOTECH INC                             5200 RUE HOCHELAGA MONTREAL QC H1V 1G3 CANADA
SOMERSET COLLECTION LIMITED              16129 COLLECTIONS CTR DR CHICAGO IL 60693
SOUTH EDMONTON COMMON                    10180 111 ST EDMONTON AB T5K 1K6 CANADA
SPERRY - DIV OF WOLVERINE                1700 BISHOP ST CAMBRIDGE ON N1T 1T2 CANADA
STEPHANE BRUGGER PHOTOGRAPHE             1854 RUE DE LA VILLE-MARIE MONTREAL QC H1V 3K3 CANADA
SUMO LOGIC INC                           305 MAIN ST REDWOOD CA 94063
TARA SEAL                                4516 DECARIE BLVD, APT 404 MONTREAL QC H3X 2H5 CANADA
TENZER DESIGN AND DEVELOPMENT INC        1001 PLACE MONT ROYAL, RM 1006 MONTREAL QC H3A 1P2 CANADA
THE CADILLAC FAIRVIEW CORPORATION        20 QUEEN ST W TORONTO ON M5H 3R4 CANADA
THE INDEKA GROUP                         2120 BRISTOL CIR OAKVILLE ON L6H 6P5 CANADA
TN ELEQTRIQUE                            2572 AVE PARKVILLE MONTREAL QC H1N 3A8 CANADA
TOITURES LEON INC                        364 RUE ST PAUL LE GARDEUR QC J5Z 4H9 CANADA
UNITED LEGWEAR TRADING LTD               175 GALAXY ROAD, SUITE 201 TORONTO ON M9W 5R7 CANADA
VASQUEZ BOTET AND ASOCIADOS PSC          B5 TABONUCO ST GUAYNABO PR 00968
VENTES KEME SALES VIDEO INC              16873 BLVD HYMUS KIRKLAND QC H9H 3L4 CANADA
VERONIQUE LACHARITE                      2019 MOREAU, SUITE 413 MONTREAL QC H1W 2M1 CANADA
WGSN                                     25 W 39TH ST, FL 14 NEW YORK NY 10018-3805
WOODBRIDGE CENTRE PROPERTY LLC           7855 SOLUTION CTR CHICAGO IL 60677
WORKERS COMPENSATION BOARD OF PEI        14 WEYMOUTH ST CHARLOTTETOWN PE C1A 7L7 CANADA




                                  Total Creditor count 119




Epiq Corporate Restructuring, LLC                                                                    Page 3 OF 3
Case 20-11060-KBO   Doc 49   Filed 05/14/20   Page 46 of 62




                    EXHIBIT D
                   Case 20-11060-KBO      Doc 49   Filed 05/14/20   Page 47 of 62

                                       The Aldo Group Inc.
                                      MSL Email Service List

aconway@taubman.com
akrieger@chapman.com
anthony.manni-harris@ca.ey.com
aparna.yenamandra@kirkland.com
awebb@fbtlaw.com
chad.husnick@kirkland.com
dallas.bankruptcy@publicans.com
dferland@dwpv.com
Etienne.Guay-Cote@ca.ey.com
gbrouillette@aldogroup.com
gmartel@stikeman.com
hrosenoff@stikeman.com
imarkus@barclaydamon.com
jbanks@pbfcm.com
jean-daniel.breton@ca.ey.com
kurtzman@kurtzmansteady.com
matthew.ward@wbd-us.com
michelle.kilkenney@kirkland.com
morgan.patterson@wbd-us.com
news@sec.gov
newyork@sec.gov
nferland@barclaydamon.com
osonik@pbfcm.com
rgold@fbtlaw.com
rtucker@simon.com
sanantonio.bankruptcy@publicans.com
skaufman@skaufmanlaw.com
stetro@chapman.com
tara.n.serve@ca.ey.com
timothy.fox@usdoj.gov
usade.press@usdoj.gov
                     Case 20-11060-KBO     Doc 49   Filed 05/14/20    Page 48 of 62

                                       The Aldo Group Inc.
                                      Matrix Email Service List

3172637091@simon.com                                   accounts_receivable@pressreader.com
a2zprocount@hotmail.com                                accountspayable@smartaction.com
aabecassis@riocan.com                                  accountsreceivable.us@puma.com
aauld@20vic.com                                        accountsreceivable@alliant.com
account.receivable66@gmail.com                         accountsreceivable@cameosocks.com
accounting@brinco.com                                  accountsreceivable@cloudcheckr.com
accounting@brodeyfrancis.com                           accountsreceivable@concept1canada.com
accounting@cablek.com                                  accountsreceivable@dacgroup.com
accounting@cleanlites.com                              accountsreceivable@envoy.com
accounting@cleo.com                                    accountsreceivable@nrf.com
accounting@commercehub.com                             accountsreceivable@oberfeldsnowcap.com
accounting@cssalliance.ca                              accountsreceivable@service-now.com
accounting@dulcedo.ca                                  accountsreceivable@veridian.on.ca
accounting@entouchcontrols.com                         accountsreceivable@wwwinc.com
accounting@fusionmodelsnyc.com                         acctrec99@canadianlinen.com
accounting@hi-impactproducts.com                       acctreports@cassinfo.com
accounting@i3a.co                                      acervantes@jamny.com
accounting@media-graph.com                             achdetail@ups.com
accounting@meritocracyinc.com                          achdetail@ups.com
accounting@montrealstencil.com                         achpay@efonalledas.com
accounting@nationalprojects.ca                         achremit@convergint.com
accounting@newswire.ca                                 acme-aws-ar@amazon.com
accounting@pattyshapiro.com                            adam@miraprop.com
accounting@prodcotech.com                              adamstarr2871@gmail.com
accounting@redirack.net                                admin@bonnis.net
accounting@reebee.com                                  admin@cine-affiches.com
accounting@retailsgi.com                               admin@groupeabp.com
accounting@sargarch.com                                admin@jeuxaerofun.com
accounting@spccard.ca                                  admin@leadingchangecanada.com
accounting@stevemaddencanada.ca                        admin@leadingedge-payroll.com
accounting@sustainablebrands.com                       admin@nutechsafety.ca
accounting@sydandjeff.com                              admin@productionsgraph-x.com
accounting@thesocietymanagement.com                    administration@atlantisstrength.com
accounting@tootsi.com                                  administration@refricoltee.com
accounting@tractionondemand.com                        adpwirepayments@adp.com
accounting@truefit.com                                 adriannalemieux1006@gmail.com
accounting@work.co                                     aduffield@larco.ca
accounting1@brunoandnick.ca                            afasulo@cssalliance.ca
account-receivable@fireeye.com                         afnscanada@att.com
accounts.receivable@1800gotjunk.com                    agenad@rci.rogers.com
accounts.receivable@ca.pwc.com                         agenad@rci.rogers.com
accounts.receivable@flexengage.com                     agencepatrick@gmail.com
accounts.receivable@npd.com                            agosalia@thorequities.com
accounts.receivable@peakon.com                         aheath@cesdtalent.com
accounts.receivable@pivotree.com                       ahoule@voyagelm.ca
accounts.receivable@vertexinc.com                      aicha.haidara@rhi.com
accounts@ca.g4s.com                                    akamara.cg.sto@aldogroup.com
accounts@eca-international.com                         alamoanacenterach@brookfieldpropertiesretail.com
accounts@edifecs.com                                   alarmcoodinator@orlando.gov
accounts@kineticcafe.com                               alarmoffice@sanantonio.gov
accounts@pinnacleassociates.com                        alcockd@southcoastplaza.com
accounts@visualidsource.com                            alderwoodmallach@brookfieldpropertiesretail.com
                       Case 20-11060-KBO          Doc 49   Filed 05/14/20   Page 49 of 62

                                           The Aldo Group Inc.
                                          Matrix Email Service List

alex.gagnon@chubb.com                                         ar_remittance@fireking.com
alex@nookaad.com                                              ar-canada@arifleet.ca
alex@rodeopruduction.com                                      arcanada@octanner.com
algervaisconsulting@gmail.com                                 ar-credit@ptc.com
aliraza.alarakhia@gwlra.com                                   ardenfairar@macerich.com
altamontemallach@brookfieldpropertiesretail.com               ardept@crombie.ca
alysia@skyreach.ca                                            ardept@samuelstrapping.com
amalkinson@drazinfriedman.com                                 areast@morguard.com
amanda@theproductionclub.com                                  areftremit@ironmountain.com
amariani@oxfordproperties.com                                 argagnon@gmail.com
amdesign.mtl@gmail.com                                        argroup@wolterskluwer.com
amel.mehenaoui@gmail.com                                      arifleetsupport@arifleet.com
amer.collections@hitachivantara.com                           arinvoices@accruent.com
amicozzi@aldogroup.com                                        ar-noram@arkadin.com
amoffatt@gosecure.ca                                          arpayments@bdplaw.com
ams_receivables@amazon.com                                    arpayments@mallbarricade.com
andra@stacktmarket.com                                        arpaymnt@johnstonequipment.com
andy.clemens@hotmail.com                                      ar-receipts@linkedin.com.
angel.fernandez@ams-lab.com                                   arremitcanada@accesscorp.com
angie@lebercanada.ca                                          ar-remittance@performanceteam.net
anita.baumgartner@doka.com                                    ar-remittances@performanceteam.net
aolechno@kpaularchitect.com                                   arrowheadtownecenter_ar@westcor.com
april.daku@ivanhoecambridge.com                               arteam@ca.ibm.com
ar.ca@gunnebo.com                                             asaggarwal@gmail.com
ar.canada@brinksinc.com                                       aschmidt@columbia.com
ar.canada@geox.com                                            ashish.gangal@tcs.com
ar.careerbuilder@btclients.com                                ashley@macintyrecommunications.com
ar.hillsdale@hillsdale.com                                    asmeriglio@retailcouncil.org
ar.inquiries@summit.colabor.com                               asonge.cg.aso@aldogroup.com
ar.mediacomcanada@mediacom.com                                asugfinance@asug.com
ar@beyondtechnologies.ca                                      atelier@decorido.net
ar@centennialrec.com                                          audree.charbonneau@globalknowledge.com
ar@cloudflare.com                                             audreyesar@videotron.ca
ar@cooley.com                                                 augustaholding@gmail.com
ar@glimcher.com                                               avis.paiement@solotech.com
ar@heralighting.com                                           avis_paiement@hectorlarivee.com
ar@modernluxury.com                                           avisadvicecanada@adidas-group.com
ar@novipro.com                                                avisdepots@groupemach.com
ar@ocr.ca                                                     avitenzer@aldogroup.com
ar@qualys.com                                                 awilliams@primarisreit.com
ar@reggianiusa.com                                            aws-receivables-support@email.amazon.com
ar@servicechannel.com                                         b.kuzlik@qic.com
ar@sptify.com                                                 banking@cstcan.ca
ar@stingray.com                                               baybrookmallach@brookfieldpropertiesretail.com
ar@toladochealth.com                                          bbourque@groupepauze.com
ar@vaswaniinc.com                                             bbrunet@finelinetech.ca
ar@vitessetransport.com                                       bccbramptonaccountsreceivable01@morguard.com
ar@wajax.com                                                  bcltech@yahoo.ca
ar@washingtonprime.com                                        bdiakiw@20vic.com
ar@wblight.com                                                bdupont@enseignesdominion.ca
ar@winshuttle.com                                             beachwoodplaceach@brookfieldpropertiesretail.com
ar_powersteering@uplandsoftware.com                           beatrice.minner.b@gmail.com
                      Case 20-11060-KBO        Doc 49   Filed 05/14/20   Page 50 of 62

                                          The Aldo Group Inc.
                                         Matrix Email Service List

beatrice.tsui@bakermckenzie.com                            cblanco@tishmanspeyer.com
ben@janegillpr.com                                         cbond@aldogroup.com
benefitsavantagessociaux@aldogroup.com                     ccnaar.remittance@clarks.com
benoit.aghaby@insight.com                                  ccrook@primarisreit.com
benoit.migneron@cision.com                                 cdaigle.cg.fre@aldogroup.com
bernice.richard@cadillacfairview.com                       cdn.ar@brookfield.com
bethany.crowther@cushwake.com                              cedwards@starwoodretail.com
betty.avramelos@ivanhoecambridge.com                       central.cashapps@dhl.com
bhn.remit@bhnnetwork.com                                   centraleft@ivanhoecambridge.com
billing@ampli.ca                                           centreatcircle&eight@morguard.com
billing@datacandy.com                                      cesar@plantthefuture.com
billing@fibrenoire.ca                                      cfs@gartner.com
billing@litmus.com                                         cgi-eftadvice@cigna.com
billing@pingidentity.com                                   chandlerfashioncenter_ar@macerich.com
billing@strtrade.com                                       chantal.rivest@cominar.com
billing@versafeed.com                                      chantal@planetem.com
billing_services@saskpower.com                             chaussuresyeti@bellnet.ca
billing-cybs@visa.com                                      chisales@cadillacfairview.com
bina@roy@cadillacfairview.com                              chitch@wilsonsafe.com
biscuitbleusable@gmail.com                                 choice.quebec@choicereit.ca
blaferriere@quartierdix30.com                              chris@oasisfootwear.com
bowerplace-eft@quadreal.com                                chrissy@hauteballoon.com
brad@relamping.ca                                          christianamallach@brookfieldpropertiesretail.com
brelph@riocan.com                                          christianegendreau@sani-estrie.com
brenda@constnexus.com                                      christine.nadeau@acpeinc.ca
brenda@westmountflorist.com                                christinew@aldogroup.com
bridgewatercommonsach@brookfieldpropertiesretail.com       christopherka@hyprbrands.com
brilliantservicesbc@gmail.com                              chrystal@yogalogy.ca
broadwayplazaar@macerich.com                               cignagroupbilling@cigna.com
bronvaux@arobaspersonnel.com                               cjames@centrecorp.com
brunofauteuxforest@gmail.com                               cjkim@getwitz.com
business@vbgov.com                                         ckolar@mcg-ae.com
business@vbgov.com                                         cl@globaledgenetwork.com
bwhalen@amsoftware.com                                     clackamastowncenterach@brookfieldpropertiesretail.com
ca.cashiprospect@dentsuaegis.com                           claire.lavallee@bugattigrp.com
camille@bkind.ca                                           clegault@magnus.ca
canada.accountsreceivable@dematic.com                      clement@jeuxspin.com
canada_ar@birkenstock.com                                  client@rcgt.com
caneftremit@fedex.com                                      clientpayments@littler.com
capple@keremida.com                                        clients@keyrus.ca
carolinaplaceach@brookfieldpropertiesretail.com            clouis@goodbyegraffiti.com
cary-ann_hurtis@skyservice.com                             cls-caa@wolterskluwer.com
cash_app_canada@group.apple.com                            cmarleau@acoustica.ca
cashap1@canadapost.ca                                      cmorin@morguard.com
cashapp@gfm247.com                                         cnaylor@weirfoulds.com
cashapplication@fastfrate.com                              coastlandcenterach@brookfieldpropertiesretail.com
cashapply@sungard.com                                      coconnor@controlex.ca
cashapps@akamai.com                                        colette@olympiatile.com
cashapps@arifleet.com                                      collection@academyfire.com
cashentry@richelieu.com                                    collection@amazingpestcontrol.com
catelinearial@videotron.ca                                 collections@retailnext.net
catherine.beaulieu@qg100.ca                                collections_ca@oracle.com
                      Case 20-11060-KBO          Doc 49   Filed 05/14/20    Page 51 of 62

                                           The Aldo Group Inc.
                                          Matrix Email Service List

columbianacentreach@brookfieldpropertiesretail.com           cyril@gorockit.ca
commepasdeux@gmail.com                                       dalwazir@riocan.com
commercial@kebecson.com                                      dan@celect.com
comptabilite@actionti.com                                    danburyar@macerich.com
comptabilite@cedrom-sni.com                                  danny@acrobatinc.com
comptabilite@crites-riddell.com                              dany-elle@hardengroup.ca
comptabilite@druide.com                                      darrell@jacobsenpartners.com
comptabilite@meritek.ca                                      david.sharp@sonyatv.com
comptabilite@nexio.com                                       david@thesoundresearch.com
comptabilite@oxidesign.ca                                    davidng@kingsmen-int.com
comptabilite@paragraphinc.ca                                 dawn.mcfadden@floodbrothersdisposal.com
comptabilite@productionsddo.com                              dawn.smith@prideandservice.com
comptabilite@satau.ca                                        db@fortecap.com
comptabilite@talsom.com                                      dbaback@schnader.com
comptable@mountroyalclub.com                                 dbarton@waynealarm.com
comptes@transunion.ca                                        dcandaele@primarisreit.com
comptesclients@mprepro.com                                   dcrossley@sherpa-group.net
comptesrecevables@hotelwilliamgray.com                       dcruickshank@aldogroup.com
concierge@storefrontdirect.com                               ddicintio@aldogroup.com
consuela@foliomontreal.com                                   dduvoisin@northparkcntr.com
contact@cloturemanic.com                                     deborah.bryson@dbr.com
contact@juliecusson.com                                      deerbrookmallach@brookfieldpropertiesretail.com
contactmontreal@fedfinance.ca                                deloittemontreal@deloitte.ca
conversecanadaremit@converse.com                             demasie@gtlaw.com
coquitlam@morguard.com                                       denise.clavet@cgi.com
coredeposit@cushwake.com                                     denise.desrosiers@servirplus.qc.ca
coronadocenterach@brookfieldpropertiesretail.com             denisesachs@hbconnections.com
corpfinance@adr.org                                          denisleblanc@ups.com
corry@corryrobertson.com                                     deposits@altusgroup.com
coutu.francois@gmail.com                                     depotdirect@sanivac.ca
cqcd@cqcd.org                                                depotdirect@tantrumcorp.com
credit.control@stottandmay.com                               depotdirect@taxidiamond.com
credit@atlantic.ca                                           deptford@macerich.com
credit@datacm.com                                            derrick@derrickfreske.com
credit@gertex.com                                            dgqm2006@163.com
credit@randstad.ca                                           diana.fattibene@engrospierre.com
creditservices@wnhydro.com                                   diana.hobden@dlapiper.com
creditteam@pattisonoutdoor.com                               diana@partykidz.ca
crosscounty_ar@macerich.com                                  diane.gilbert@groupeageco.ca
crystal@precisionwastesolutions.com                          dianne@lightyearmedia.com
csc-canada-crms@cisco.com                                    diligence@busbusbus.com
csgpayments@nedevelopment.com                                dinoc@papillonintl.com
css-dhu@chubb.com                                            directdeposit@adt.ca
cstpierre@servicesroy.com                                    dis_payment_deposit_advice-canada@dell.com
ctunney@management360.com                                    divashchyshyna@lexolution.net
cumberlandmallach@brookfieldpropertiesretail.com             dkirkland@bldg.com
customersolutions@fedex.com                                  dlacroix@westcliff.ca
customersuccess@inspectorio.com                              dlessardpigiste@gmail.com
cvasilakis@securityresources.net                             dl-financear@caleres.com
cvautour@sldsecurity.ca                                      dmallik@market-focus.com
cwcsalesreporting@20vic.com                                  dnorman@primarisreit.com
cynthiakovacs@outlook.com                                    dokus@sympatico.ca
                       Case 20-11060-KBO           Doc 49   Filed 05/14/20    Page 52 of 62

                                            The Aldo Group Inc.
                                           Matrix Email Service List

domainnames@cpaglobal.com                                      evas@consolidex.ca
dominique.longtin@bell.ca                                      evolgyi@pyrotechbei.com
dora@homemadekosher.ca                                         exclusive@direct.ca
dorothy.cieslik@barcoding-canada.ca                            exseinc@hotmail.com
douellette@bornerecharge.ca                                    facturation@delegatus.ca
dpalhares@retailmechanical.com                                 facturation@humanify360.com
dprokopich@morguard.com                                        facturation@messageriespeedo.com
dsheppard@natc.com                                             facturation@sbktelecom.com
dsorgini@mandevco.com                                          fanyducharme@gmail.com
duffy.cohen@venngo.com                                         fashionplaceach@brookfieldpropertiesretail.com
dussault.gabrielle@gmail.com                                   fashionshowach@brookfieldpropertiesretail.com
eahmed@abcimaging.com                                          fatima@nelmar.com
eastonsales@steiner.com                                        fbdepots@centrecorp.com
ecristobal@citycenterparking.com                               fdelisle@dissan.com
ecuervo@turnberry.com                                          fernandakanso@gmail.com
efscashapplication@coca-cola.com                               finance@bates-communications.com
eft.sgcanada@simplexgrinnell.com                               finance@ciocan.ca
eft.wire.ipbb@bell.ca                                          finance@clicktale.com
eft@aquaterracorp.ca                                           finance@giglight.co.uk
eft@connectitnet.com                                           finance@heritagegas.com
eft@doverco.ca                                                 finance@hytown.com
eft@hfsgc.ca                                                   finance@impactservicegroup.com
eft@liftow.com                                                 finance@interactiveservices.com
eft@promenade.ca                                               finance@morneaushepell.com
eft@smartreit.com                                              finance@nutone-densi.com
eftadvices@dsservices.com                                      finance@payfactors.com
eftcdn.finance@stericycle.com                                  finance@riverpayment.com
eftfcrms@firstcapitalrealty.ca                                 finance@sdimktg.com
eftnoticegaleries@oxfordproperties.com                         finance@smartsheet.com
eftpayments.wcb.pe.ca                                          finance@trintech.com
eftremit@uline.ca                                              finance@trintech.com
eftremittancecarrefourlaval@cadillacfairview.com               financeadmin@maritimeelectric.com
ejoukayem@multiplusdm.com                                      financear@sap.com
ekrusyn@gmail.com                                              financeqc@toromont.com
elizabeth.maciag@horizongroup.com                              fireprevention@tintonfalls.com
elsieviaud@gmail.com                                           firstcolonymallach@brookfieldpropertiesretail.com
elyne.mcmahon@trintech.com                                     flanglois@roymetalinc.com
elyssa@engagementagents.com                                    fluxe-2000@gmail.com
emarciniak@mms-lv.com                                          fourseasonstowncentreach@brookfieldpropertiesretail.com
emily.mctiernan@damco.com                                      france.harton@cogecomedia.com
encaissementsvl@videotron.com                                  francesca.pellegrino@cominar.com
enterprisear@rackspace.com                                     francois.bousquet@collegelasalle.com
eperez@turnberry.com                                           frankieanddany@hotmail.com
eric.girard@fpm360.com                                         franz.loriega@traxo.com
eric.j.allen@rogers.com                                        frederiquegauth@gmail.com
eric@charton.tech                                              fresnofashionfairar@macerich.com
erika.koch@wwwinc.com                                          fsauro@fetchcapitalhumain.com
erlinda.robles@macerich.com                                    g.sauve25@gmail.com
ernest.sarro@everlastlogistics.com                             gaetan@consultantedi.ca
eskinner@oxfordproperties.com                                  gailhamilton@pyramidmg.com
etopolnisk@riocan.com                                          galerie_vanier@hotmail.com
etopolnisky@riocan.com                                         galleriaattylerach@brookfieldpropertiesretail.com
                       Case 20-11060-KBO             Doc 49   Filed 05/14/20    Page 53 of 62

                                            The Aldo Group Inc.
                                           Matrix Email Service List

ganael.dumontier@gmail.com                                       hvertefeuille@beauward.com
gary@cobrin.ca                                                   hviens@serrupromontreal.com
gas@greenairsystemcorp.com                                       i2a.finance@itcinfotech.com
gbernard@gstelecom.ca                                            iclark@rezlaw.com
gbrady@riocan.com                                                igfcnapp@br.ibm.com
gcabreza@esptrendlab.com                                         ihab@rockndeli.com
gdpr@chiomenti.net                                               ilavallee.traduction@gmail.com
generatrice.info@gmail.com                                       info.tiffanylai@gmail.com
gerrycapaldo@cuirvega.ca                                         info@akufen.ca
gg.guillaumegilbert@gmail.com                                    info@alveolemtl.com
ghita@perrincanada.com                                           info@andrelabbeeinc.com
gill@shapepm.com                                                 info@beautyonwheels.ca
gine@croix.in                                                    info@beauxgateaux.ca
ginette@cafeunion.com                                            info@berkayly.com
glendalegalleriaach@brookfieldpropertiesretail.com               info@berkayly.com
gmousatova@genfoot.com                                           info@besidemagazine.com
governorssquareach@brookfieldpropertiesretail.com                info@botaris.ca
gperez@mayaguezmall.com                                          info@chpsupply.com
greatlakes_remit@taubman.com                                     info@culturallycreative.ca
greenacresar@macerich.com                                        info@eclipseelectrique.com
greg@mayflowermall.com                                           info@ehphotographie.com
greggeorge@paypal.com                                            info@elitedomo.com
gshekoff@ataenterprises.com                                      info@entreprisesgodon.com
gtw@gtw-canada.com                                               info@entretiencentra.com,
guy.robichaud@i3vision.ca                                        info@fbouchard.com
harmeen@hgintl.ca                                                info@fitnessbarre.ca
harry@rachelshoes.com                                            info@floridagominis.com
harvey.taita@suisan.com                                          info@galeriessthyacinthe.ca
hayley@blcleathertech.com                                        info@getsocially.com
heather@comfortmechanical.ca                                     info@groupequint.com
heidy@forgetthebox.net                                           info@ideka.ca
heimashah27@gmail.com                                            info@imaginetile.com
heimashah27@gmail.com                                            info@jaimeangelopoulos.com
helene.tessier@cominar.com                                       info@junayoga.ca
hello@flowerink.ca                                               info@keme.qc.ca
hello@gabrieldufresne.com                                        info@kovalmarketing.com
hello@jacimarie.com                                              info@lucapiffaretti.com
hello@kristeenamichelle.com                                      info@lucasvoigt.com
hello@maximebrouillet.com                                        info@lucasvoigt.com
hello@mondaycreative.co                                          info@marioandfils.com
henriette.s@live.com                                             info@mfg.com.jm
henriette.s@live.com                                             info@mindspaceclinic.com
heycnyn@gmail.com                                                info@plasti.ca
hiram.vasquez@hvb-co.com                                         info@portailsradisson.com
hisham_farouki@hotmail.com                                       info@rebeccachriqui.com
hjslzpc@@126.com                                                 info@republik.ca
holyokemallla@pyramidmg.com                                      info@royallaurentien.com
hongjing@ctamericas.com                                          info@scapinstaging.com
hope.nolan@kineo.com                                             info@serum.ca
hubert.cheung@snapipfs.com                                       info@southpole.com
hugo@hugohugo.com                                                info@splashlight.com
hugo@uniquefoodscanada.ca                                        info@stehanebrugger.com
                       Case 20-11060-KBO     Doc 49   Filed 05/14/20    Page 54 of 62

                                         The Aldo Group Inc.
                                        Matrix Email Service List

info@stillgoodfoods.ca                                   jim@simiaccessories.com
info@thealpinegroup.ca                                   jlabonte@gestionlachance.com
info@vectravisual.com                                    jlavigueur@maheu-maheu.com
info@vincentbilodeau.com                                 jlebeau@kdocreativita.com
infokarinawaldron@gmail.com                              jlebleu@videotron.ca
inlandcenter@macerich.com                                jlove@newscanada.com
invoice.na@meltwaternews.com                             jmack.cedar@gmail.com
invoices@lhh.com                                         jmorley@20vic.com
invoices@mainmicro.com                                   jmyrie@greenthal.com
invoices@refinery29.com                                  jnoel@aldogroup.com
invoicing@docudepot.com                                  joanne.white@cadillacfairview.com
invoicing@sumologic.co                                   joanne@joannelatimer.com
irpest@comcast.net                                       jobin.genevieve@gmail.com
isabelle@eclairagetechno.com                             jodi@royalcourtyards.com
itemby@theforbescompany.com                              joe@cafegransasso.com
iwm.recovery@verizon.net                                 joe61660@126.com
jack@montrealmovers.com                                  john.tiberio@easypost.com
jackie.delaney@cadillacfairview.com                      john_ramirez@macerich.com
jaclyn@createcultivate.com                               jonathan@lensmbl.com
jacqueline.cochelin@cansel.ca                            jonathan@thecbp.com
jaime.toscano@urw.com                                    jonellelarouche@gmail.com
janine@deliv.co                                          jordancreektowncenterach@brookfieldpropertiesretail.com
jannazittrer@gmail.com                                   josee.blaquiere@gmail.com
jant@fokisservices.com                                   josee.levesque@cominar.com
jasime@matsunocpa.com                                    josee@telecine.ca
jasmine.figueira@cadillacfairview.com                    joy.murphy@umusic.com
jay.buchheim@fisglobal.com                               joyce@plomberiertm.com
jay.patel@flexreceipts.com                               jpicheetfils.admin@videotron.ca
jbernardo@5yvelogistics.com                              jpmartin@riocan.com
jbezawada@cyberservices.com                              jprice@cgsinc.com
jcabral@placevertu.com                                   jreid@primarisreit.com
jchamberla@riocan.com                                    jrood@pacificretail.com
jchartrand@epm-mecanic.com                               jsanchez@gbgpr.com
jchristmas@baffin.com                                    jsanders@taubman.com
jclayton@20vic.com                                       jtanzola@northparkcntr.com
jcorbeil@ttienvironnement.com                            judith.ritchie9@gmail.com
jdeschenes@cotefleury.com                                julia.bak@cadillacfairview.com
jeanie@jeanieriddle.com                                  juliana-barba@hotmail.com
jeanthib.gestion@gmail.com                               julie@docdor.com
jeff@northsix.net                                        julien,brault@gmail.com
jenna@yulupr.com                                         julien.brault@cactus-solutions.ca
jennie@modamondo.ca                                      julio.cerra@miamidade.gov
jennifer.failla-gentile@simon.com                        juy@staradvertiser.com
jennifer@fortunedynamic.com                              jvallieres@morguard.com
jenniferhuttman@foxvalleyfire.com                        jwalewski@stevemaddencanada.ca
jenny.salgado@contentful.com                             jwhite@gdlsk.com
jeremy@orenstein.ca                                      jzeid@shremshock.com
jerry.bishop@afms.com                                    k.harrison@neopost.com
jfmercier@aldogroup.com                                  kaitsouch@gmail.com
jgonring@bayshoretowncenter.com                          kalee@globalhappiness.org
jhsmith@oxfordproperties.com                             karen.jolley@cushwake.com
jhudec@columbusconsulting.com                            karen.topham@cadillacfairview.com
                      Case 20-11060-KBO        Doc 49    Filed 05/14/20    Page 55 of 62

                                          The Aldo Group Inc.
                                         Matrix Email Service List

karen@klrglobalsearch.com                                   linda.henderson@cadillacfairview.com
karine@iam-influenceall.com                                 linda.vejrich@plaza.ca
karlfaessler@pyramidmg.com                                  linda@multiart.org
kathrynleighcooper@gmail.com                                linda@multiart.org
katie.bedford@we.org                                        lindsay@canadianindustrialfire.com
kbernardo@riocan.com                                        lindsey.macon.shedio@icloud.com
kcolley@20vic.com                                           line.mui@deckers.com
kdao@craigrealtygroup.com                                   lionelv@cougarshoes.com
kdonahue@20vic.com                                          lisa.hurley@faegredrinker.com
kelly.chevrier@cadillacfairview.com                         lisa.morel@pacart.ca
kelly@kelseycanada.com                                      lisa.taddeo@pdi-gf.com
ken.lewis@newbalance.com                                    lisa.wong@wwwinc.com
ken.wensel@bdpint.com                                       lisa@onixnet.com
kenwoodtownecentreohach@brookfieldpropertiesretail.com      lisaw@worldfootwear.ca
kevinkhfu@gmail.com                                         lison_w@hotmail.com
kgldbrg@aol.com                                             liye@pantone.com
kgorecki@hour-media.com                                     lloydies2001@hotmail.com
khristine.juanlim@cadillacfairview.com                      lly@oneliberty.org
kim.dumont@outlook.com                                      lly@onelibertyplace.com
kingsplazaar@macerich.com                                   lmcelwain@oxfordproperties.com
klaberge@pmoisson.com                                       lmelancon@sdkibb.com
klesiege@presentoirelite.com                                lmk92@sbcglobal.net
klyzo@tauris.ca                                             lmtl75@gmail.com
kmcleod@oxfordproperties.com                                lnastrawa@tishmanspeyer.com
knapier@kicboston.com                                       lohayon.cg.oha@aldogroup.com
knight@shapepm.com                                          london@nextmodels.com
knight@shapepm.com                                          lori.thompson@impo.com
kranzlaw@sbcglobal.net                                      lorraine.colantonio@holiday.ca
kristi@matchbookcompany.com                                 loscerritoscenterar@macerich.com
ksampogna@oxfordproperties.com                              louella.reguirre@cominar.com
kschmidt@cordmeyer.com                                      louisbissonnette64@gmail.com
ksheffield@riocan.com                                       lperfetto@riocan.com
ktadlock@iegltd.com                                         lrivera@retailsecurityservices.com
kyee@thorequities.com                                       lsavaria@ca.ibm.com
laborie.fabien@gmail.com                                    lsproull@aldogroup.com
lacharite.v@gmailcom                                        lucie.legrand@cominar.com
lakewoodcenterar@macerich.com                               luxuryrideslimos@hotmail.com
lalex@thebackrivergroup.com                                 lviho@westcliff.ca
lana@allemestded.com                                        lwhite@20vic.com
lappleton@hugessen.com                                      lwilson@trademarkproperty.com
lauren@forwardartists.com                                   lyane.desroches@strategiesps.com
lauronda.dorn@ceridian.com                                  lynemartin@placeversailles.com
lballott2@oxfordproperties.com                              lynn@camdevcorp.com
lee@multibag.com                                            lynn@harden.ca
leikin                                                      lynnhavenmallach@brookfieldpropertiesretail.com
leo@pajar.com                                               m.koch@bckdesign.ca
leslie@whatsreallygood.com                                  machionj@preit.com
lesservicesdenoanne@gmail.com                               mackenzie.stearns@igotchamedia.com
lformato@dwpv.com                                           madeleine@mlslegal.ca
lgoncalves@brago.ca                                         malek.racho@gmail.com
lgrenon@aldogroup.com                                       malloflouisianaach@brookfieldpropertiesretail.com
lily@retailsgi.com                                          mallstmatthewsach@brookfieldpropertiesretail.com
                      Case 20-11060-KBO         Doc 49   Filed 05/14/20    Page 56 of 62

                                          The Aldo Group Inc.
                                         Matrix Email Service List

manon.girard@solisco.com                                    michel.ouellette88@gmail.com
marchecentral-eft@quadreal.com                              michele@novoleader.com
marci@emhlaw.com                                            michelle@sanpatricio.com
margaret.blackman@intelligrated.com                         micheln@regence.ca
margie@thecpsgroup.com                                      micky@jaanga.ca
maria@mercor-lighting.com                                   mikeshatilla@me.com
maria@protekelectric.com                                    milad@imagemotion.com
mariabello@ferrucci.ca                                      milesy_davis@hotmail.com
marianne@haydenmgnt.com                                     minas.panagiotakis@gmail.com
marie@msalaw.tv                                             mindiveri@cspdisplay.com
marie@societetraiteur.com                                   miranda@saintwoods.com
mariela.chapina@urw.com                                     mishal.cazmi@gmail.com
marissab@merangue.com                                       mlukacs@ivanhoecambridge.com
mark.kimble@bossfacilityservices.com                        mluo@aldogroup.com
mark@toms.com                                               mmelo@riocan.com
marlene.lopizzo@pentland.com                                moapayments@moa.net
marlene@blendedstrategy.com                                 monika@givebackbox.com
martin.st-jean@ivanhoecambridge.com                         mony.maneshsingh@gmail.com
martinbelanger@videotron.qc.ca                              mosale.aditya@gmail.com
martinm@filion.ca                                           mp.marceau@mariepopette.com
marty@manutel.com                                           mplessard-ext@lacoste.com
mary@permitresources.com                                    mrotili@weycogroup.com
maryserobert@toituresleon.com                               msavard@bentallkennedy.com
mathieu.valade@martelexpressmontreal.com                    mscadsc@microsoft.com
mathieu@mblmultiservices.com                                mseto@primarisreit.com
mathildeboucher21@gmail.com                                 msherman@informatica.com
matthew.ducharme@hoganlovells.com                           msilcher@primarisreit.com
maxfecteau@gmail.com                                        msoleiman@yahoo.com
mayfairach@brookfieldpropertiesretail.com                   mtremblay@bicom.ca
mbailey@primarisreit.com                                    mtudziez@divante.pl
mberger@dwpv.com                                            mylene@ateliermln.ca
mberger@dwpv.com                                            nacfs.canada@nike.com
mbosse@kklex.com                                            nadia@montagemodels.com
mc@calgah.com                                               nanci@thelionsny.com
mchiasson@riocan.com                                        nancy.baker@indeka.com
mcollin@royalphoto.com                                      nancy.landry@cadillacfairview.com
mcrenaud@tangocom.ca                                        nancy@fingercomm.com
mcschoel@schoelinc.com                                      nataly@ssa.group
mdepante@20vic.com                                          nathalie.lalonde@plaza.ca
mdibiasio@primarisreit.com                                  natickmallach@brookfieldpropertiesretail.com
mdupuis@essexpowerlines.ca                                  nbolin@avalonrisk.com
meadowsmallach@brookfieldpropertiesretail.com               nchenier@neopos.com
megan.macpherson@oecgroup.ca                                ndube@aldogroup.com
megan@msaagency.com                                         nelly@moret.com
melissa@philiphazan.com                                     nhorvat@momentis.com
menageimpeccable@gmail.com                                  nicolas.chabot@cefrio.qc.ca
mfortin@librairiemichelfortin.com                           nicole_mougel@keystoneplastics.com
mfouad@legal-suite.com                                      nizarghoula@gmail.com
mgalvan@planview.com                                        normand.dentremont@videotron.ca
mhetu@dgclex.com                                            northamericaaccounting@anthesisgroup.com
michaell.morgan@am.jll.com                                  northgatear@morguard.com
michel.nadeau@henri-pierre.com                              northridgefashioncenterach@brookfieldpropertiesretail.com
                      Case 20-11060-KBO          Doc 49   Filed 05/14/20   Page 57 of 62

                                           The Aldo Group Inc.
                                          Matrix Email Service List

northstarmallach@brookfieldpropertiesretail.com              payment_parkplaza@cblproperties.com
noura@citylock.com                                           payment_solanomall@cblproperties.com
nourdine@waterwellirrigation.com                             payment_sunrise@cblproperties.com
nwilkat@emservices-corp.com                                  paymentcenter@granitenet.com
oakbrookcenterach@brookfieldpropertiesretail.com             paymentcenter@granitenet.com
oaksar@macerich.com                                          paymentdetailsmtl@livingstonintl.com
oakwoodcenterlaach@brookfieldpropertiesretail.com            paymentnotice@tangeroutlet.com
oglethorpemallach@brookfieldpropertiesretail.com             paymentnotice@tangeroutlets.com
olivierclusiau@versionimage.com                              paymentremit@purolator.com
olivierclusiau@versionimage.com                              paymentremit@purolator.com
omnipel-technologies@pec.it                                  paymentremit@ups.com
on-mt.sales@cwbnationalleasing.com                           payments.canada@chep.com
operation@groupequint.com                                    payments@carmichael-eng.ca
orchardparksales@primarisreit.com                            payments@conglom.com
orders@canko.ca                                              payments@descartes.com
orders@pagerduty.com                                         payments@govdocs.com
otayranchtowncenterach@brookfieldpropertiesretail.com        payments@jwplayer.com
pacificviewar@macerich.com                                   payments@mettel.net
paiement@groupecho.com                                       payments@mross.com
paiements@securplus.com                                      payments@nationalshoe.com
paiementtb@ntl.nt.net                                        payments@nedevelopment.com
palisadescenterla@pyramidmg.com                              payments@teladoc.com
palladino.silvana@mtl.sysco.ca                               payments@wbmason.com
pam@tacticallawgroup.com                                     paymentsdamcodistribution@damco.com
pamela@statewidefirecorp.com                                 payroll@ambassador-ca.com
paramusparkach@brookfieldpropertiesretail.com                pbhatti@primarisreit.com
parkcitycenterach@brookfieldpropertiesretail.com             pboucher@novaconcept.com
parkingpioneertower@abm.com                                  pelie@metrio.net
parkmeadowsach@brookfieldpropertiesretail.com                pembrokelakesmallach@brookfieldpropertiesretail.com
parkplaceach@brookfieldpropertiesretail.com                  perimetermallach@brookfieldpropertiesretail.com
patricia.ross@urw.com                                        peterchuu18@gmail.com
patricia.thomsen@securitasinc.com                            pgandli@lebovic.ca
patriciah@sdmrealty.com                                      pgarofalo@datavalet.com
pattie@dehaandesign.ca                                       philip.m.mak@gmail.com
paul.sillis@collyerbristow.com                               philippe.lan@meridianonecap.ca
paul.toronidis@okta.com                                      pina@clairebell.com
payableremittance@uedge.com                                  pioneerplaceach@brookfieldpropertiesretail.com
payableremittance@uedge.com                                  pizzurro.m@gmail.com
payment.crosscreek@cblproperties.com                         pizzurro.m@gmail.com
payment.oakpark@cblproperties.com                            pkaras@riocan.com
payment.processing@bellmts.ca                                plange@westcliff.ca
payment.triangle@cblproperties.com                           plange@westcliff.ca
payment.westcounty@cblproperties.com                         plevy@pmdchicago.com
payment.westtowne@cblproperties.com                          plorenzo@fort-group.com
payment@criticalpath.ca                                      plorenzo@fort-group.com
payment@hydroonebrampton.com                                 pmo@prioritymanagement.com
payment@novexco.ca                                           pmtprocessing@impark.com
payment_acadiana@cblproperties.com                           portenerd@cadillacfairview.com
payment_coolsprings@cblproperties.com                        portenerd@cadillacfairview.com
payment_fayettemall@cblproperties.com                        pqueirolo@mh.ca
payment_hanes@cblproperties.com                              priscillia@canamfruits.com
payment_malldelnorte@cblproperties.com                       providenceplaceach@brookfieldpropertiesretail.com
                      Case 20-11060-KBO   Doc 49   Filed 05/14/20    Page 58 of 62

                                      The Aldo Group Inc.
                                     Matrix Email Service List

ptomlin@plazaassociatesinc.com                        rfox@activeinternational.com
q_terry@hotmail.com                                   rgis_arus@rgis.com
raabandraab@gmail.com                                 rgreen@nmhydro.ca
rachouston@nortonrosefulbright.com                    richard.insinna@lucernex.com
rajatkakani23@gmail.com                               richard.quevillon@bficanada.com
rashel.mikhail@gmail.com                              rivertowncrossingsach@brookfieldpropertiesretail.com
rcousineau@jpr.ca                                     rkalamatas@sajo.com
reannatime@gmail.com                                  rm-remittance-advice@rakuten.com
rebecca.lugo@macerich.com                             robert.kaye@trianglesign.com
rebecca@socialyte.co                                  robertv@dubord.ca
rebecca@socialyte.co                                  robin@westcoastinvestors.com
receiptsmtl@blg.com                                   robokan2004@aol.com
receivable@trendm.com                                 robsab@gmail.com
receivablecanada@skechers.com                         rockport.finance@rockport.com
receivables.lasalle@supremex.com                      rogerc@pellitteri.com
receivables@bravoparty.com                            ronnie.mallari@totes.com
receivables@imagineps.com                             roosvelt_pierrelouis@yahoo.ca
receivables@mltaikins.com                             roseann@dnamodels.com
receivables@namdarllc.com                             roseanna@plutinogroup.com
receivables@rosedisplays.com                          roseraimondo@rallyefootwear.com
reception@groupefeifer.com                            rousear@rouseproperties.com
reception@plani-mex.ca                                rrobillard@etalex.net;
reception@st-patrick.qc.ca                            rstlouis@expressionpub.com
recevable@alcarriere.qc.ca                            rxhqs@msn.com
recevable@bourassa.ca                                 s.lambert@cpu.qc.ca
recevables@adviso.ca                                  s.macdonald@cimedecor.ca
recevables@carrousel.ca                               sabrina@marbro.ca
recevables@copicom.ca                                 sachanjackson@gmail.com
recevables@fxinnovation.com                           sadie.kaaihue@hawaiiunified.com
recevables@groupearoy.ca                              safgroupmgmt@optonline.net
recevables@leslingshot.com                            saintlouisgalleriaach@brookfieldpropertiesretail.com
recevables@serti.com                                  sales@higg.com
recmtl@fasken.com                                     sales@trinity3d.com
remit@transgroup.com                                  samantha.sorrells@parkeravery.com
remittance.ca@adidas.com                              sandeepwaraich.i@gmail.com
remittance.ca@cision.com                              sandra.omania@cypressequities.com
remittance@farrow.com                                 sannibale@westcliff.ca
remittance@intertrade.com                             sara@platformmedia.ca
remittance@o2.com                                     sara@reboxcorp.com
remittance@quiksilver.com                             saragon@inso.ca
remittance@sefl.com                                   sarah.seremack@choicereit.ca
remittance@spscommerce.com                            sarah.smith@granify.com
remittance@torontohydro.com                           sarah@cabdeco.ca
remittance@tymail.com                                 sarah@cowgoesmoo.com
remittanceadvicesus@qic.com                           saraid@lndmrk.ca
remittances@bazaarvoice.com                           sbalsavage@anisolutions.com
remittances@keteres.com                               sbscashteam@chubb.com
remittances@lviusa.com                                scai@riocan.com
rene@breeze.pm                                        scampbell@riocan.com
renewals@idera.com                                    scharbonneau@petrolecharbonneau.com
restaurantdalillo2003@gmail.com                       scmademin@oxfordproperties.com
rey@bizproducts.ca                                    scott.govoni@kemperdc.com
                      Case 20-11060-KBO      Doc 49   Filed 05/14/20    Page 59 of 62

                                         The Aldo Group Inc.
                                        Matrix Email Service List

scottsdalefashionsquare_ar@macerich.com                  statenislandmallach@brookfieldpropertiesretail.com
scott-work14@outlook.com                                 stcrent@oxfordproperties.com
sdaoust@gildan.com                                       stephane.gilker.avocat@gmail.com
sdeane@houseofbrick.com                                  stephane@staffrenter.com
sdidomenico@cogir.net                                    steve.g.hughes@cushwake.com
sebastien@forandevenements.com                           steven.crawford@ems.schneider-electric.com
securitycanada-eft@jci.com                               stheriault@primarisreit.com
serge.amar@gowlingwlg.com                                stobin@20vic.com
service.car-ar@agropur.com                               stonebriarcenterach@brookfieldpropertiesretail.com
service@ecoentreprises.qc.ca                             stonestowngalleriaach@brookfieldpropertiesretail.com
service@sicurafire.com                                   stonewoodcenterar@macerich.com
service@wizardsecuritysolutions.com                      stroxler@feilorg.com
services@greendot.ca                                     studsandsapphires@gmail.com
sfanous@rogers.com                                       sulla@sympatico.ca
sfathollahi@aldogroup.com                                sundance@thespotlightagency.com
sfc.pmt@quebecormedia.com                                sunshine.punzalan@gmail.com
sfung@sblm.com                                           support@casearmy.com
sgerbeshi@rsm365.com                                     support@tonicblooms.com
shari.brusset@ivanhoecambridge.com                       susan.wenger@cushwake.com
shema@unitedlegwear.com                                  susanhorton@renfro.com
sherri@maximage.ca                                       sv@villamil.net
shohana@tpro.com                                         svetlana@fortenyc.com
shoppersmallbramptonar@morguard.com                      sviggers@morguard.com
sidneepatterson@gmail.com                                svtinc@bellnet.ca
simon@3ditrade.com                                       swanpighini@gmail.com
simon@windowcleaning.com                                 swinsor@westcliff.ca
sisi@zancasting.com                                      sydneyjaay97@gmail.com
sjette.trad@gmail.com                                    sylvia.kim@egonzehnder.com
sjones@midamericagrp.com                                 sylviebergeron@societedupont.com
sjorgensen@yorktowncenter.com                            tana.klapwyk-white@oiaglobal.com
slake@bentallkennedy.com                                 tanja.truong@cadillacfairview.com
slavoie@goedikeshoes.com                                 tantalou@hotmail.com
smalo@cpvegoil.com                                       tanya.macintyre@bell.ca
smelo@riocan.com                                         tanya.macintyre@bell.ca
snabati@crownww.com                                      tcombs@ecova.com
sneroni@centrecorp.com                                   tcraib@efwalter.com
soleas@stradasystems.com                                 tdesmarrais@riocan.com
sonia.cellucci@cadillacfairview.com                      team_administrative_twca@teamwork.net
sonja@nextmodels.ca                                      team3chase@yahoo.com
sonny@opmpros.com                                        tec-ar@cadillacfairview.com
sophia.gomez2104@gmail.com                               techzonecardio@videotron.ca
sophie.alame@hotmail.com                                 temrit@sirinafire.com
sophie@bertoldis.com                                     terryd@dorfin.com
sophie@muralfestival.com                                 tfe@lavagedevitresnational.com
soroya.anglin@img.com                                    tfleet@primarisreit.com
southplainsmallar@macerich.com                           tgray@westermanllp.com
spares@nerak-systems.com                                 thecrossroadsmiach@brookfieldpropertiesretail.com
spartacz@starwoodretail.com                              thegalleryatharborplaceach@brookfieldpropertiesretail.com
stacey.thompson@datamigrationresources.com               themainemallach@brookfieldpropertiesretail.com
stacie.ludwigsen@macerich.com                            themallincolumbiaach@brookfieldpropertiesretail.com
starwood_ar_department@starwoodretail.com                theparksmallatarlingtonach@brookfieldpropertiesretail.com
statements@rkb247.com                                    theshopsatlacanteraach@brookfieldpropertiesretail.com
                       Case 20-11060-KBO           Doc 49   Filed 05/14/20    Page 60 of 62

                                             The Aldo Group Inc.
                                            Matrix Email Service List

thestreetsatsouthpointach@brookfieldpropertiesretail.com       vlacombe@groupeabp.com
thewoodlandsmallach@brookfieldpropertiesretail.com             vlad@wearecolossale.com
thomas@konversion.ca                                           vmilner@cafawards.ca
tim@orangedev.com                                              vpeters@riocan.com
tims@elderjones.com                                            waepril.chua@cadillacfairview.com
tina.galarneau@cadillacfairview.com                            waldengalleriala@pyramidmg.com
tina.richman@catalpany.com                                     washingtonsquare_ar@macerich.com
tina@lithoquebec.com                                           watertowerplaceach@brookfieldpropertiesretail.com
tlgonzales@hollandhart.com                                     wem-eftmessages@wem.ca
tlr.carswell_arsupport@thomsonreuters.com                      wem-eftmessages@wem.ca
tmehta@prestige-nyc.com                                        westerneft@ivanhoecambridge
tmkelly@stewartmckelvey.com                                    westerneft@ivanhoecambridge.com
tnelson@aacrealty.com                                          westsidepavilion_ar@macerich.com
tommymatejka@gmail.com                                         wfefccustomercare@wellsfargo.com
tonyszchuk@orangedev.com                                       wgsnnamar@wgsngroup.com
towneastmallach@brookfieldpropertiesretail.com                 whatthehelldad@gmail.com
treasury@softchoice.com                                        whitemarshmallach@brookfieldpropertiesretail.com
tresten@yubico.com                                             willowbrook-eft@quadreal.com
triangletowncenterleaseadmin@spinosoreg.com                    willowbrook-eft@quadreal.com
tschulz@oxfordproperties.com                                   willowbrookmalltxach@brookfieldpropertiesretail.com
tseal.cg.ts@aldogroup.com                                      wolkowski@shapepm.com
tsibbley@vno.com                                               woobridgecenterach@brookfieldpropertiesretail.com
tucsonmallach@brookfieldpropertiesretail.com                   y.munier@criteo.com
twinkler@splashlight.com                                       yh@legaljusticeadvocates.com
ty@jeffsutton.com                                              yul@orlandocorp.com
tyler@leeftailco.com                                           yvesloiselle@aldogroup.com
tysonscornerar@macerich.com                                    zoe@bytezza.com
ugladvice@uniongas.com
universitytowncenter_lad@taubman.com
us.accounting@pulse-advertising.com
us.credit@drmartens.com
usarremittances@urw.com
usarremittances@us.westfield.com
usarremittances@westfield.com
valery.dusault@bchunique.com
valleyplazamallcaach@brookfieldpropertiesretail.com
vancouver.receivable@mcarthurglen.com
vanda@superbonjour.com
vanfmo@cityofvancouver.us
vbeaudoin@esitechnologies.com
verena.golser@schweitzerlogistics.com
veroberneche@gmail.com
veronica@planterra.ca
vfodremittances@vfc.com
victor@wgvint.com
victorvalleymallar@macerich.com
virg.roy87@hotmail.com
virgile.craplet@accenture.com
virginia@clickmodel.com
visna.chau@gmail.com
vkertsman@cimgroup.com
vklamoruick@harlemirving.com
Case 20-11060-KBO   Doc 49   Filed 05/14/20   Page 61 of 62




                    EXHIBIT E
          Case 20-11060-KBO     Doc 49   Filed 05/14/20   Page 62 of 62


                           The Aldo Group Inc.
                        Additional Email Service List


alexander.bayus@gowlingwlg.com
alexandre.forest@gowlingwlg.com
ariendeau@fasken.com
bmuchinsky@noldmuchlaw.com
chantal.comtois@justice.gc.ca
danielcantin@revenuequebec.ca
ddvu@stikeman.com
drosner@goulstonstorrs.com
ecobb@pbfcm.com
francois.viau@gowlingwlg.com
jperreault@mccarthy.ca
jraviele@kelleydrye.com
jwuthmann@cglegal.ca
kdwbankruptcydepartment@kelleydrye.com
lgalessiere@cglegal.ca
malevesque@blg.com
mamorin@fasken.com
mcitak@grllp.com
mduchesne@blg.com
mkonyukhova@stikeman.com
mmeland@ffmp.ca
pbelanger@mccarthy.ca
rlehane@kellydrye.com
ssopic@stikeman.com
tsilverstein@ffmp.ca
tstone@noldmuchlaw.com
vmoody@goulstonstorrs.com
